


Exhibit 10.3

 

FOURTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

DATED AS OF JUNE 11, 2008

AMONG

QUEST DIAGNOSTICS RECEIVABLES INC., AS BORROWER,

QUEST DIAGNOSTICS INCORPORATED, AS INITIAL SERVICER,

VARIABLE FUNDING CAPITAL COMPANY LLC,

GOTHAM FUNDING CORPORATION,

WACHOVIA BANK, NATIONAL ASSOCIATION,
INDIVIDUALLY AND AS VFCC AGENT,

AND

THE BANK OF TOKYO-MITSUBISHI, UFJ, LTD., NEW YORK BRANCH,
INDIVIDUALLY, AS GOTHAM AGENT AND AS ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------




TABLE OF CONTENTS         PAGE     ARTICLE I. THE CREDIT   7                    
 Section 1.1          The Facility   7                    Section 1.2 Funding
Mechanics; Liquidity Fundings   8                    Section 1.3 Interest Rates
  9                    Section 1.4 Payment Dates; Absence of Notes to Evidence
Loans   10                    Section 1.5 Prepayments   10                  
 Section 1.6 Reductions in Aggregate Commitment   11                    Section
1.7 Distribution of Certain Notices; Notification of Interest Rates   12  
ARTICLE II. BORROWING AND PAYMENT MECHANICS; CERTAIN                      
 COMPUTATIONS   12                      Section 2.1 Method of Borrowing   12    
               Section 2.2 Selection of CP Tranche Periods and Interest Periods
  12                    Section 2.3 Computation of Concentration Limits and
Unpaid Net Balance   13                    Section 2.4 Maximum Interest Rate  
13                    Section 2.5 Payments and Computations, Etc   13          
                             (a) Payments   13                                  
     (b) Late Payments   14                                        (c) Method of
Computation   14                                        (d) Avoidance or
Rescission of Payments   14                    Section 2.6 Non-Receipt of Funds
by the Co Agents   14   ARTICLE III. SETTLEMENTS   14                    
 Section 3.1 Reporting   14                                        (a) Monthly
Reports   14                                        (b) Weekly Reports; Right to
Request Cash Collateral Payment   15                                        (c)
Interest; Other Amounts Due   15                    Section 3.2 Turnover of
Collections   15                    Section 3.3 Non-Distribution of Servicer’s
Fee   17                    Section 3.4 Deemed Collections   17   ARTICLE IV.
FEES AND YIELD PROTECTION   18                      Section 4.1 Fees   18      
             Section 4.2 Yield Protection   18                    Section 4.3
Funding Losses   21   ARTICLE V. CONDITIONS OF ADVANCES   21                    
 Section 5.1 Conditions Precedent to Restatement Effectiveness   21


--------------------------------------------------------------------------------




                   Section 5.2          Conditions Precedent to All Advances  
22   ARTICLE VI. REPRESENTATIONS AND WARRANTIES   23                    
 Section 6.1 Representations and Warranties of Loan Parties   23                
                       (a) Ownership of the Borrower   23                      
                 (b) Existence; Due Qualification; Permits   23                
                       (c) Action   24                                      
 (d) Absence of Default   24                                        (e)
Noncontravention   24                                        (f) No Proceedings
  25                                        (g) Taxes   25                      
                 (h) Government Approvals   26                                  
     (i) Financial Statements and Absence of Certain Material Adverse          
                                     Changes   26                              
         (j) Nature of Receivables   26                                      
 (k) Margin Regulations   26                                        (l) Title to
Receivables and Quality of Title   27                                        (m)
Accurate Reports   27                                        (n) Jurisdiction of
Organization; Offices   27                                        (o) Lockboxes
and Collection Accounts   28                                        (p) Eligible
Receivables   28                                        (q) ERISA   28          
                             (r) Names   29                                    
   (s) Credit and Collection Policy   29                                      
 (t) Payments to Applicable Originator   29                                    
   (u) Investment Company Act; Public Utility Holding Company Act; Other        
                                           Restrictions   29                    
                   (v) Borrowing Base; Solvency   29   ARTICLE VII. GENERAL
COVENANTS OF LOAN PARTIES   29                      Section 7.1 Affirmative
Covenants of Loan Parties   29                                        (a)
Compliance With Laws, Etc   29                                        (b)
Preservation of Existence   29                                        (c) Audits
  30                                        (d) Keeping of Records and Books of
Account   30                                        (e) Performance and
Compliance with Receivables, Invoices and                                      
             Contracts   30                                        (f)
Jurisdiction of Organization; Location of Records   30                          
             (g) Credit and Collection Policies   31                            
           (h) Sale Agreement   31                                        (i)
Collections   31                                        (j) Further Assurances  
31                    Section 7.2 Reporting Requirements of Loan Parties   32  
                                     (a) Quarterly Financial Statements   32    
                                   (b) Annual Financial Statements   32


2

--------------------------------------------------------------------------------




                                       (c) Reports to SEC and Exchanges   32    
                                   (d) ERISA   32                              
         (e) Events of Default, etc   32                                      
 (f) Litigation   32                                        (g) Reviews of
Receivables   33                                        (h) Change in Business
or Credit and Collection Policy   33                                        (i)
Downgrade   33                                        (j) Other   33            
       Section 7.3           Negative Covenants of Loan Parties   33            
                           (a) Sales, Liens, Etc   33                          
             (b) Extension or Amendment of Receivables   33                    
                   (c) Change in Business or Credit and Collection Policy   33  
                                     (d) Change in Payment Instructions to
Obligors   34                                        (e) Deposits to Accounts  
34                                        (f) Changes to Other Documents   34  
                                     (g) Restricted Payments by the Borrower  
34                                        (h) Borrower Indebtedness   34        
                               (i) Prohibition on Additional Negative Pledges  
35                                        (j) Name Change, Offices, Records and
Books of Accounts   35                                        (k) Mergers,
Consolidations and Acquisitions   35                                        (l)
Disposition of Receivables and Related Assets   35                              
         (m) Borrowing Base   35                    Section 7.4 Separate
Existence of the Borrower   35   ARTICLE VIII. ADMINISTRATION AND COLLECTION  
38                      Section 8.1 Designation of Servicer   38                
                       (a) Quest Diagnostics as Initial Servicer   38          
                             (b) Successor Notice; Servicer Transfer Events   38
                                       (c) Subcontracts   38                    
                   (d) Expense Indemnity after a Servicer Transfer Event   39  
                 Section 8.2 Duties of Servicer   39                            
           (a) Appointment; Duties in General   39                              
         (b) Segregation of Collections   39                                    
   (c) Modification of Receivables   39                                      
 (d) Contracts and Records   39                                        (e)
Certain Duties to the Borrower   39                                        (f)
Termination   40                                        (g) Power of Attorney  
40                    Section 8.3 Rights of the Agents   40                    
                   (a) Notice to Obligors   40                                  
     (b) Notice to Collection Banks   40                                      
 (c) Rights on Servicer Transfer Event   40                    Section 8.4
Responsibilities of Loan Parties   41                                        (a)
Contracts   41                                        (b) Limitation of
Liability   41                    Section 8.5 Further Action Evidencing the
Security Interest   42


3

--------------------------------------------------------------------------------




                   Section 8.6           Application of Collections   42  
ARTICLE IX. SECURITY INTEREST   42                      Section 9.1 Grant of
Security Interest   42                    Section 9.2 Termination after Final
Payout Date   42                    Section 9.3 Limitation on Rights to
Collateral Proceeds   43   ARTICLE X. EVENTS OF DEFAULT   43                    
 Section 10.1 Events of Default   43                    Section 10.2 Remedies  
45                                        (a) Optional Acceleration   45        
                               (b) Automatic Acceleration   46                  
                     (c) Additional Remedies   46   ARTICLE XI. THE AGENTS   46
                     Section 11.1 Appointment   46                    Section
11.2 Delegation of Duties   47                    Section 11.3 Exculpatory
Provisions   47                    Section 11.4 Reliance by Agents   47        
           Section 11.5 Notice of Events of Default   48                  
 Section 11.6 Non-Reliance on Other Agents and Lenders   48                  
 Section 11.7 Indemnification of Agents   49                    Section 11.8
Agents in their Individual Capacities   49                    Section 11.9
[Reserved]   49                    Section 11.10 Conflict Waivers   49          
         Section 11.11 UCC Filings   50   ARTICLE XII. ASSIGNMENTS AND
PARTICIPATIONS   50                      Section 12.1 Restrictions on
Assignments, etc   50                    Section 12.2 Rights of Assignees and
Participants   51                    Section 12.3 Terms and Evidence of
Assignment   51   ARTICLE XIII. INDEMNIFICATION   52                    
 Section 13.1 Indemnities by the Borrower   52                                  
     (a) General Indemnity   52                                        (b)
Contest of Tax Claim; After-Tax Basis   54                                      
 (c) Contribution   54                    Section 13.2 Indemnities by Servicer  
55   ARTICLE XIV. MISCELLANEOUS   55                      Section 14.1
Amendments, Etc   55                    Section 14.2 Notices, Etc   56


4

--------------------------------------------------------------------------------




                   Section 14.3          No Waiver; Remedies   56              
     Section 14.4 Binding Effect; Survival   57                    Section 14.5
Costs, Expenses and Stamp Taxes   57                    Section 14.6 No
Proceedings   58                    Section 14.7 Confidentiality of Borrower
Information   58                    Section 14.8 Confidentiality of Program
Information   59                                        (a) Confidential
Information   59                                        (b) Availability of
Confidential Information   60                                        (c) Legal
Compulsion to Disclose   60                                        (d) Survival
  60                    Section 14.9 Captions and Cross References   60        
           Section 14.10 Integration   60                    Section 14.11
Governing Law   60                    Section 14.12 Waiver Of Jury Trial   61  
                 Section 14.13 Consent To Jurisdiction; Waiver Of Immunities  
61                    Section 14.14 Business Associate Agreement; Health Care
Data Privacy and                                             Security
Requirements   61                                        (a) Definitions   61  
                                     (b) Privacy   61                          
             (c) Security   62                                        (d) EDI  
63                                        (e) Benefit   63                      
                 (f) Mitigation   63                                        (g)
Amendment   63                                        (h) Survival   63        
                               (i) Interpretation   63                          
             (j) Several Liability of Business Associates   63                  
 Section 14.15 Execution in Counterparts   63                    Section 14.16
No Recourse Against Other Parties   63


5

--------------------------------------------------------------------------------




FOURTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

               THIS FOURTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT is
entered into as of June 11, 2008, by and among:

               (1)       QUEST DIAGNOSTICS RECEIVABLES INC., a Delaware
corporation (together with its successors and permitted assigns, the
“Borrower”),

               (2)       QUEST DIAGNOSTICS INCORPORATED, a Delaware corporation
(together with its successors, “Quest Diagnostics”), as initial servicer
hereunder (in such capacity, together with any successor servicer or
sub-servicer appointed pursuant to Section 8.1, the “Servicer”),

               (3)       VARIABLE FUNDING CAPITAL COMPANY LLC, a Delaware
corporation (together with its successors, “VFCC”), and WACHOVIA BANK, NATIONAL
ASSOCIATION, in its capacity as a Liquidity Bank to VFCC (together with its
successors, “Wachovia” and together with VFCC, the “VFCC Group”),

               (4)       GOTHAM FUNDING CORPORATION, a Delaware corporation
(together with its successors, “Gotham”), and THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH, in its capacity as a Liquidity Bank to Gotham (together
with its successors, “BTMU” and, together with Gotham, the “Gotham Group”),

               (5)       WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as
agent for the VFCC Group (together with its successors in such capacity, the
“VFCC Agent” or a “Co-Agent”), and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW
YORK BRANCH, in its capacity as agent for the Gotham Group (together with its
successors in such capacity, the “Gotham Agent” or a “Co-Agent”), and

               (6)       THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK
BRANCH, as administrative agent for the VFCC Group, the Gotham Group and the
Co-Agents (in such capacity, together with any successors thereto in such
capacity, the “Administrative Agent” and together with each of the Co-Agents,
the “Agents”),

with respect to that certain Third Amended and Restated Credit and Security
Agreement dated as of April 20, 2004 originally by and among the Borrower, the
Servicer, VFCC, Atlantic Asset Securitization LLC (“Atlantic”), Calyon New York
Branch, individually and as a co-agent, and Wachovia Bank, National Association
as administrative agent, as amended from time to time prior to the date hereof
(the “Existing Agreement”).

               Unless otherwise indicated, capitalized terms used in this
Agreement are defined in Annex A.

6

--------------------------------------------------------------------------------




W I T N E S S E T H :

               WHEREAS, the Borrower is a wholly-owned direct subsidiary of
Quest Diagnostics;

               WHEREAS, Quest Diagnostics and certain of its Subsidiaries as
Originators and the Borrower have entered into the Sale Agreement pursuant to
which each of the Originators has sold and/or contributed, and hereafter will
sell to the Borrower, all of such Originator’s right, title and interest in and
to its Receivables and certain related rights;

               WHEREAS, immediately prior to the effectiveness of this
Agreement, (i) Calyon and Atlantic assigned all of their respective rights and
obligations under the Transaction Documents to BTMU and Gotham, respectively,
and (ii) Wachovia Bank, National Association was replaced by The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Administrative Agent;

               WHEREAS, pursuant to the Existing Agreement, the Groups committed
to make loans to the Borrower from time to time, secured by the Collateral, and
Quest Diagnostics agreed to act as Servicer; and

               WHEREAS, the Borrower, the Servicer, the VFCC Group, the Gotham
Group and the Administrative Agent wish to amend and restate the Existing
Agreement in its entirety, on the terms and subject to the conditions
hereinafter set forth;

               NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, the parties hereto agree as follows:

ARTICLE I.
THE CREDIT

               Section 1.1      The Facility. On the terms and subject to the
conditions set forth in this Agreement, the Borrower (or the Servicer on the
Borrower’s behalf) may from time to time during the Revolving Period for each
Group request Advances by delivering a Borrowing Request to the applicable
Co-Agent(s) in accordance with Section 2.1. Upon receipt of a copy of each
Borrowing Request from the Borrower or Servicer during a Group’s Revolving
Period, each applicable Co-Agent shall determine whether its Conduit will fund a
Loan in an amount equal to the portion of the requested Advance specified in
such Borrowing Request, and

               (a) in the event that VFCC elects not to make any such Loan to
the Borrower, the VFCC Agent shall promptly notify the Borrower and, unless the
Borrower cancels its Borrowing Request, each of the Liquidity Banks of VFCC
severally agrees to make its Ratable Share of such Loan to the Borrower, on the
terms and subject to the conditions hereof, provided that at no time may the
aggregate principal amount of VFCC’s and its Liquidity Banks’ Loans at any one
time outstanding exceed the lesser of (i) the aggregate amount of the VFCC
Liquidity Banks’ Commitments, and (ii) the VFCC Group’s Percentage of the
Borrowing Base (such lesser amount, the “VFCC Allocation Limit”);

7

--------------------------------------------------------------------------------




               (b) in the event that Gotham elects not to make any such Loan to
the Borrower, the Gotham Agent shall promptly notify the Borrower and, unless
the Borrower cancels its Borrowing Request, each of the Liquidity Banks of
Gotham severally agrees to make its Ratable Share of such Loan to the Borrower,
on the terms and subject to the conditions hereof, provided that at no time may
the aggregate principal amount of Gotham’s and its Liquidity Banks’ Loans at any
one time outstanding exceed the lesser of (i) the aggregate amount of the Gotham
Liquidity Banks’ Commitments, and (ii) the Gotham Group’s Percentage of the
Borrowing Base (such lesser amount, the “Gotham Allocation Limit”).

Each Loan shall be in the minimum amount of $1,000,000 or a larger integral
multiple of $500,000. In no event may the aggregate principal amount of the
Advances hereunder exceed the lesser of (x) the Aggregate Commitment, or (y) the
Borrowing Base. Each Liquidity Bank’s Commitment under this Agreement shall
terminate on the earlier to occur of such Liquidity Bank’s Scheduled Termination
Date and the Termination Date. Each of the Loans, and all other Obligations of
the Borrower, shall be secured by the Collateral as provided in Article IX.

               Section 1.2      Funding Mechanics; Liquidity Fundings.

               (a) Prior to the VFCC Group’s Termination Date, each Advance
hereunder shall consist of Loans made by (i) Gotham and/or its Liquidity Banks,
and/or (ii) VFCC and/or its Liquidity Banks, and which (except for any Advance
which does not increase the aggregate principal amount of the Loans outstanding)
shall be made in such proportions by each Group such that, after giving effect
thereto, the aggregate outstanding principal balance of the Loans outstanding
from each Group shall be in proportion to such Group’s Commitment Percentage.
Any Advance which does not increase the aggregate principal amount outstanding
may be funded solely by one or more of the members of each Group. From and after
the VFCC Group’s Termination Date, each Advance hereunder shall consist of Loans
made solely by Gotham and/or its Liquidity Banks.

               (b) Each Lender funding any Loan (or portion thereof) shall wire
transfer the principal amount thereof to its applicable Co-Agent in immediately
available funds not later than 12:00 noon (New York City time) on the applicable
Borrowing Date and, subject to its receipt of such Loan proceeds, such Co-Agent
shall wire transfer such funds to the account specified by the Borrower in its
Borrowing Request not later than 2:00 p.m. (New York City time) on such
Borrowing Date.

               (c) While it is the intent of each of the Conduits to fund its
respective Loans through the issuance of Commercial Paper Notes, the parties
acknowledge that if either of the Conduits is unable, or determines that it is
undesirable, to issue Commercial Paper Notes to fund all or any portion of its
Loans at a CP Rate, or is unable to repay such Commercial Paper Notes upon the
maturity thereof, such Conduit may sell all or any portion of its Loans (or
interests therein) to its Liquidity Banks at any time pursuant to its Liquidity
Agreement to finance or refinance the necessary portion of its Loans through a
Liquidity Funding to the extent available. The Liquidity Fundings may be
Alternate Base Rate Loans or Eurodollar Loans, or a combination thereof,
selected by the Borrower in accordance with Article II. In addition, the parties
acknowledge that Commercial Paper Notes are issued at a discount and at varying
discount rates; accordingly, it may not be

8

--------------------------------------------------------------------------------




possible for all CP Rate Loans to be made in amounts precisely equal to the
amounts specified in a Borrowing Request. Regardless of whether a Liquidity
Funding constitutes an assignment of a Loan or the sale of one or more
participations therein, each Liquidity Bank participating in a Liquidity Funding
shall have the rights of a “Lender” hereunder with the same force and effect as
if it had directly made a Loan to the Borrower in the amount of its Liquidity
Funding.

               (d) Nothing herein shall be deemed to commit any Lender to make
CP Rate Loans.

Section 1.3     Interest Rates.

               (a) Each CP Rate Loan shall bear interest on the outstanding
principal amount thereof from and including the first day of the CP Tranche
Period applicable thereto selected in accordance with Article II of this
Agreement to (but not including) the last day of such CP Tranche Period at the
applicable CP Rate. On the 5th Business Day immediately preceding each
Settlement Date, each Pool Funded Conduit shall calculate the aggregate amount
of CP Costs for the applicable Accrual Period and shall notify the Borrower of
its aggregate amount of such CP Costs which shall be payable on such Settlement
Date. At any time while Gotham is not acting as Pool Funded Conduit, on the 5th
Business Day immediately preceding each Settlement Date, the Gotham Agent shall
calculate Gotham’s CP Rate and each shall notify Borrower of the aggregate
amount of CP Costs which shall be payable on such Settlement Date.

               (b) Each Eurodollar Loan shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto selected in accordance with Article II of this Agreement to
(but not including) the last day of such Interest Period at a rate per annum
equal to the sum of (i) the applicable Eurodollar Rate (Reserve Adjusted) for
such Interest Period plus (ii) the Applicable Percentage per annum.

               (c) Each Alternate Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Loan is made to but excluding the date it is paid at a rate per annum equal
to the Alternate Base Rate for such day. Changes in the rate of interest on
Alternate Base Rate Loans will take effect simultaneously with each change in
the Alternate Base Rate.

               (d) Notwithstanding anything to the contrary contained in
Sections 1.3(a), (b) or (c), upon the occurrence of an Event of Default, and
during the continuance thereof, all Obligations shall bear interest, payable
upon demand, at the Default Rate.

               (e) Interest shall be payable for the day a Loan is made but not
for the day of any payment on the amount paid if payment is received prior to
1:00 p.m. (local time) at the place of payment. If any payment of principal of
or interest on a Loan shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment.

9

--------------------------------------------------------------------------------




Section 1.4      Payment Dates; Absence of Notes to Evidence Loans.

               (a) The Borrower promises to pay the principal of each CP Rate
Loan outstanding from each of the Conduits on the applicable Termination Date.

               (b) The Borrower promises to pay the principal of each Eurodollar
Loan (if any) outstanding from each of the Liquidity Banks on or before the
earliest to occur of (i) the applicable Termination Date, (ii) such Liquidity
Bank’s Scheduled Termination Date, and (iii) the refinancing of such Loan with a
CP Rate Loan or an Alternative Base Rate Loan.

               (c) In addition to the foregoing, on each Business Day occurring
on or after the last day of a Group’s Revolving Period, the Borrower promises to
pay a portion of the principal of the Loans outstanding from such Group equal to
such Group’s Percentage of the Collections.

               (d) The Borrower promises to pay the principal of each Alternate
Base Rate Loan (if any) outstanding from each of the Liquidity Banks on or
before the earliest to occur of (i) the Termination Date, (ii) such Liquidity
Bank’s Scheduled Termination Date, and (iii) the refinancing of such Loan with a
CP Rate Loan or a Eurodollar Rate Loan.

               (e) The Borrower promises to pay all accrued and unpaid interest
on each Loan on its applicable Interest Payment Date.

               (f) Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder. Upon request of the Borrower, such Lender’s
Co-Agent or the Administrative Agent, such Lender will confirm the outstanding
principal balances of its Loans and the amount of any accrued and unpaid
interest thereon. The entries maintained in the accounts maintained pursuant to
this Section shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of any Lender
to maintain such accounts or any error therein shall not in any manner affect
the obligation of the Borrower to repay the Obligations in accordance with their
terms.

               Section 1.5      Prepayments. Subject, in the case of CP Rate
Loans and Eurodollar Loans, to the funding indemnification provisions of Section
4.3:

               (a) The Borrower may from time to time voluntarily prepay,
without penalty or premium, all outstanding Advances, or, in a minimum aggregate
amount of $2,000,000 (or a larger integral multiple of $1,000,000), any portion
of the outstanding Advances by giving prior written notice to the Co-Agents: (i)
given within the Required Notice Period with respect to each Pool Funded
Conduit’s Loans so prepaid and (ii) at any time while Gotham is not a Pool
Funded Conduit, providing for such prepayment to occur on the last day of the CP
Tranche Period with respect to Gotham’s CP Rate Loans so prepaid (each, a
“Prepayment Notice”); provided that each such prepayment of principal is
accompanied by a payment of all accrued and unpaid interest on the amount
prepaid, together with all amounts (if any) due under Section 4.3, and except as
provided in

10

--------------------------------------------------------------------------------




Section 14.1(c) and in the definitions of “Approved Amendment” and “Termination
Date,” is made between the Groups in such proportions so that after giving
effect thereto, the aggregate outstanding principal balance of the Loans
outstanding from each Group shall be in proportion to the Groups’ respective
Commitment Percentages.

               (b) If, on any Business Day, the aggregate outstanding principal
amount of the Loans from the VFCC Group exceeds the VFCC Allocation Limit, or
the aggregate principal amount of the Loans outstanding from VFCC exceeds the
VFCC Liquidity Banks’ Liquidity Commitments divided by 102%, the Borrower shall
prepay such Loans by wire transfer to the VFCC Agent received not later than
12:00 noon (New York City time) on the first Business Day thereafter of an
amount sufficient to eliminate such excess, together with accrued and unpaid
interest on the amount prepaid.

               (c) If, on any Business Day, the aggregate outstanding principal
amount of the Loans from the Gotham Group exceeds the Gotham Allocation Limit,
or the aggregate principal amount of the Loans outstanding from Gotham exceeds
the Gotham Liquidity Banks’ aggregate Liquidity Commitments divided by 102%, the
Borrower shall prepay such Loans by wire transfer to the Gotham Agent received
not later than 12:00 noon (New York City time) on the first Business Day
thereafter of an amount sufficient to eliminate such excess, together with
accrued and unpaid interest on the amount prepaid.

               (d) Upon receipt of any wire transfer pursuant to Section 1.5(a),
(b) or (c), the applicable Co-Agent shall wire transfer to each of its
Constituent Lenders their respective shares thereof not later than 1:00 p.m.
(New York City time) on the date when received. Any prepayment required pursuant
to Section 1.5(b) or (c) shall be applied first, to the ratable reduction of the
applicable Group’s Alternate Base Rate Loans outstanding, second, to the ratable
reduction of the applicable Group’s Eurodollar Loans outstanding, and lastly, to
the reduction of the applicable Group’s CP Rate Loans selected by the Borrower
(or the Servicer, on the Borrower’s behalf).

               (e) Unless each of the Co-Agents in its sole discretion shall
otherwise agree, not more than three (3) Advances and/or prepayments pursuant to
Section 1.5(a) may occur, in the aggregate, in any calendar week.

               Section 1.6     Reductions in Aggregate Commitment. The Borrower
may permanently reduce the Aggregate Commitment in whole, or ratably between the
Groups in part, in a minimum amount of $10,000,000 (or a larger integral
multiple of $1,000,000), upon at least fifteen (15) Business Days’ written
notice to the Co-Agents (each, a “Commitment Reduction Notice”), which notice
shall specify the aggregate amount of any such reduction and the VFCC Liquidity
Banks’ and the Gotham Liquidity Banks’ respective Commitment Percentages
thereof, provided, however, that (a) the amount of the Aggregate Commitment may
not be reduced below the aggregate principal amount of the outstanding Advances,
and (b) the amount of the Aggregate Commitment may not be reduced below
$100,000,000 unless the Aggregate Commitment is terminated in full. All accrued
and unpaid fees shall be payable on the effective date of any termination of the
Aggregate Commitment. Each Commitment Reduction Notice shall be irrevocable once
delivered to the Co-Agents.

11

--------------------------------------------------------------------------------




               Section 1.7      Distribution of Certain Notices; Notification of
Interest Rates. Promptly after receipt thereof, the VFCC Agent will notify the
VFCC Group and the Gotham Agent will notify the Gotham Group, of the contents of
each Monthly Report, Weekly Report, Borrowing Request, Commitment Reduction
Notice, Prepayment Notice or notice of default received by it from the Borrower
or the Servicer hereunder. In addition, each of the Co-Agents shall promptly
notify its Constituent Lenders and the Borrower of each determination of and
change in Interest Rates.

ARTICLE II.
BORROWING AND PAYMENT MECHANICS; CERTAIN COMPUTATIONS

               Section 2.1      Method of Borrowing. The Borrower (or the
Servicer, on the Borrower’s behalf) shall give the Co-Agents irrevocable notice
in the form of Exhibit 2.1 hereto (each, a “Borrowing Request”) not later than
12:00 noon (New York City time) at least two (2) Business Days before the
Borrowing Date of each Advance. On each Borrowing Date, each applicable Lender
shall make available its Loan or Loans in immediately available funds to its
Co-Agent by wire transfer of such amount received not later than 1:00 p.m. (New
York City time). Subject to its receipt of such wire transfers, each Co-Agent
will wire transfer the funds so received from its Constituent Lenders to the
Borrower at the account specified in its Borrowing Request not later than 2:00
p.m. (New York City time) on the applicable Borrowing Date. Unless each of the
Co-Agents in its sole discretion shall otherwise agree, not more than three (3)
Advances and/or prepayments pursuant to Section 1.5 may occur, in the aggregate,
in any calendar week.

               Section 2.2     Selection of CP Tranche Periods and Interest
Periods.

               (a) Except upon the occurrence and during the continuance of an
Event of Default or when Gotham is a Pool Funded Conduit, the Borrower (or the
Servicer, on the Borrower’s behalf) in its Borrowing Request may request CP
Tranche Periods from time to time to apply to Gotham’s CP Rate Loans; provided,
however, that (i) at any time while Gotham has CP Rate Loans outstanding, at
least one CP Tranche Period of Gotham shall mature on each Settlement Date and
(ii) no CP Tranche Period of Gotham may extend beyond the latest Scheduled
Termination Date of any Gotham Liquidity Bank. In addition to the foregoing,
except upon the occurrence and during the continuance of an Event of Default,
the Borrower (or the Servicer, on the Borrower’s behalf) in its Borrowing
Request may request Interest Periods from time to time to apply to the
Eurodollar Loans; provided, however, that (x) at any time while any Lender has
Eurodollar Loans outstanding, at least one Interest Period of such Lender shall
mature on each Settlement Date and (y) no Interest Period of any Lender which
began prior to its Scheduled Termination Date shall extend beyond such Scheduled
Termination Date.

               (b) While the Gotham Agent will use reasonable efforts to
accommodate the Borrower’s or the Servicer’s requests for CP Tranche Periods
except during the continuance of an Event of Default or when Gotham is acting as
Pool Funded Conduit, the Gotham Agent shall have the right to subdivide any
requested CP Rate Loan into one or more CP Rate Loans of different CP Tranche
Periods, or, if the requested period is not feasible, to suggest an alternative
CP Tranche Period. While each of the Co-Agents will use reasonable efforts to
accommodate the Borrower’s or the Servicer’s requests for

12

--------------------------------------------------------------------------------




Interest Periods for Eurodollar Loans except during the continuance of an Event
of Default, each of the Co-Agents shall have the right to subdivide any
requested Eurodollar Loan into one or more Eurodollar Loans with different
Interest Periods, or, if the requested period is not feasible, to suggest an
alternative Interest Period. Notwithstanding the foregoing, not less than
$1,000,000 of principal may be allocated to any CP Tranche Period or Interest
Period of any Lender, and no Alternate Base Rate Loan may have a principal
amount of less than $1,000,000.

               (c) The Borrower (or the Servicer, on the Borrower’s behalf) may
not request an Interest Period for a Eurodollar Loan unless it shall have given
each of the applicable Co-Agent(s) written notice of its desire therefor not
later than 12:00 noon (New York City time) at least three (3) Business Days
prior to the first day of the desired Interest Period. Accordingly, all
Liquidity Fundings shall initially be Alternate Base Rate Loans.

               (d) Unless each Co-Agent shall have received written notice by
12:00 noon (New York City time) on the Required Day prior to the last day of a
CP Tranche Period that the Borrower intends to reduce the aggregate principal
amount of the CP Rate Loans outstanding, each of the Co-Agents and the Conduits
shall be entitled to assume that the Borrower desires to refinance the principal
and interest of each maturing CP Rate Loan on the last day of its CP Tranche
Period with new CP Rate Loans having substantially similar CP Tranche Periods;
provided, however, that the Borrower shall remain liable to pay in cash any
portion of the principal or interest on the maturing CP Rate Loan when due to
the extent that the applicable Conduit cannot issue Commercial Paper Notes or
avail itself of a Liquidity Funding, in either case, in the precise amount
necessary to refinance the maturing CP Rate Loan and the accrued and unpaid
interest thereon.

               (e) Unless the Co-Agents shall have received written notice by
12:00 noon (New York City time) on the third (3rd) Business Day prior to the
last day of an Interest Period that the Borrower intends to reduce the aggregate
principal amount of the Eurodollar Loans outstanding from the Liquidity Banks,
each of the Liquidity Banks shall be entitled to assume that the Borrower
desires to refinance its maturing Eurodollar Loans on the last day of such
Interest Period with Alternate Base Rate Loans.

               Section 2.3      Computation of Concentration Limits and Unpaid
Net Balance. The Obligor Concentration Limits and the aggregate Unpaid Net
Balance of Receivables of each Obligor and its Affiliated Obligors (if any)
shall be calculated as if each such Obligor and its Affiliated Obligors were one
Obligor.

               Section 2.4      Maximum Interest Rate. No provision of this
Agreement shall require the payment or permit the collection of interest in
excess of the maximum permitted by applicable law.

               Section 2.5      Payments and Computations, Etc.

                      (a) Payments. All amounts to be paid or deposited by the
Borrower or the Servicer (on the Borrower’s behalf) to any of the Agents or
Lenders (other than amounts payable under Section 4.2) shall be paid by wire or
electronic transfer of immediately available funds

13

--------------------------------------------------------------------------------




received not later than 1:00 p.m. (New York City time) on the day when due in
lawful money of the United States of America to the applicable Co-Agent at its
address specified in Schedule 14.2, and, to the extent such payment is for the
account of any Lender, the applicable Co-Agent shall promptly disburse such
funds to the appropriate Lender(s) in its Group.

                      (b) Late Payments. To the extent permitted by law, upon
demand, the Borrower or the Servicer (on the Borrower’s behalf), as applicable,
shall pay to the applicable Co-Agent for the account of each Person in its Group
to whom payment of any Obligation is due, interest on all amounts not paid or
deposited by 1:00 p.m. (New York City time) on the date when due (without taking
into account any applicable grace period) at the Default Rate.

                      (c) Method of Computation. All computations of interest at
the Alternate Base Rate or the Default Rate shall be made on the basis of a year
of 365 (or, when appropriate, 366) days for the actual number of days (including
the first day but excluding the last day) elapsed. All other computations of
interest, and all computations of Servicer’s Fee, any per annum fees payable
under Section 4.1 and any other per annum fees payable by the Borrower to the
Lenders, the Servicer or any of the Agents under the Loan Documents shall be
made on the basis of a year of 360 days for the actual number of days (including
the first day but excluding the last day) elapsed.

                      (d) Avoidance or Rescission of Payments. To the maximum
extent permitted by applicable law, no payment of any Obligation shall be
considered to have been paid if at any time such payment is rescinded or must be
returned for any reason.

               Section 2.6      Non-Receipt of Funds by the Co Agents. Unless a
Lender notifies its Co-Agent prior to the date and time on which it is scheduled
to fund a Loan that it does not intend to fund, such Co-Agent may assume that
such funding will be made and may, but shall not be obligated to, make the
amount of such Loan available to the intended recipient in reliance upon such
assumption. If such Lender has not in fact funded its Loan proceeds to the
applicable Co-Agent, the recipient of such payment shall, on demand by such
Co-Agent, repay to such Co-Agent the amount so made available together with
interest thereon in respect of each day during the period commencing on the date
such amount was so made available by such Co-Agent until the date such Co-Agent
recovers such amount at a rate per annum equal to the Federal Funds Rate for
such day.

ARTICLE III.
SETTLEMENTS

               Section 3.1      Reporting.

                      (a) Monthly Reports. Not later than the Monthly Reporting
Date in each calendar month hereafter, the Servicer shall deliver to each of the
Co-Agents, a Monthly Report accompanied by an electronic file in a form
reasonably satisfactory to each of the Co-Agents; provided, however, that if an
Unmatured Default or an Event of Default shall exist and be continuing, each of
the Co-Agents may request that a computation of the Borrowing Base also be made
on a date that is not a Monthly Reporting Date and, so long as such request is
not made on

14

--------------------------------------------------------------------------------




or within 5 Business Days prior to the last day of any calendar month, the
Servicer agrees to provide such computation within 3 Business Days after such
request.

                      (b) Weekly Reports; Right to Request Cash Collateral
Payment. Upon written request of the Administrative Agent, not later than each
Weekly Reporting Date occurring at least 14 days after the Servicer’s receipt of
such request and continuing until the Administrative Agent gives written notice
that it no longer desires Weekly Reports, the Servicer shall deliver to each of
the Co-Agents, a Weekly Report of the dollar amount of cash collections and the
number of requisitions, in each case, for the second preceding week (the “Report
Week”). If the dollar amount of cash Collections or the number of requisitions
for the Report Week is less than 50% of the arithmetic average of the
corresponding figures for the four immediately preceding Report Weeks, upon
request of either of the Co-Agents, the Servicer shall provide a written
computation of the Cash Collateral Payment within 3 Business Days after such
request.

                      (c) Interest; Other Amounts Due. At or before 12:00 noon
(New York City time) on the Business Day before each Settlement Date, each of
the Co-Agents shall notify the Borrower and the Servicer of (i) the aggregate
principal balance of all Loans that are then outstanding from its Constituents,
and (ii) the aggregate amount of all principal, interest and fees that will be
due and payable by the Borrower to such Co-Agent for the account of such
Co-Agent or its Constituents on such Settlement Date.

               Section 3.2      Turnover of Collections. Without limiting any
Agent’s or Lender’s recourse to the Borrower for payment of any and all
Obligations:

               (a) If any Monthly Report reveals that a mandatory prepayment is
required under Section 1.5(b), (c) or (d), not later than the 1:00 p.m. (New
York City time) on the next succeeding Settlement Date, the Servicer shall turn
over to each applicable Co-Agent, for distribution to its Constituents, a
portion of the Collections equal to the amount of such required mandatory
prepayment;

               (b) If, on any Settlement Date, any Loans are to be voluntarily
prepaid in accordance with Section 1.5(a), or if the aggregate principal amount
of the Advances outstanding is to be reduced, the Servicer shall turn over to
each of the Co-Agents, for distribution to its Constituents, a portion of the
Collections equal to the Groups’ respective Percentages of the aggregate amount
of such voluntary prepayment or reduction; and

               (c) In addition to, but without duplication of, the foregoing, on
(i) each Settlement Date and (ii) each other date on which any principal of or
interest on any of the Loans becomes due (whether by acceleration or otherwise)
and, in the case of principal, has not been reborrowed pursuant to Section 1.1
(if permitted), the Servicer shall turn over to each of the Co-Agents, for
distribution to their respective Constituents, the Groups’ respective
Percentages of a portion of the Collections equal to the aggregate amount of all
other Obligations that are due and owing on such date. If the Collections and
proceeds of new Loans are insufficient to make all payments required under
clauses (a), (b) and (c) and to pay the Servicer’s Fees and, if applicable, all
expenses due and owing to any replacement Servicer under Section 8.1(d) (all of
the foregoing, collectively, the

15

--------------------------------------------------------------------------------




“Required Amounts”) and the Borrower has made any Demand Advances, the Borrower
shall make demand upon Quest Diagnostics for payment of the Demand Advances in
an amount equal to the lesser of the Required Amounts or the aggregate
outstanding principal balance of such Demand Advances (plus any accrued and
unpaid interest thereon) and, upon receipt of any such amounts, the Borrower
shall pay them to each of the Co-Agents, ratably in accordance with their
respective Groups’ Percentages, for distribution in accordance with this Section
3.2.

               (d) If the aggregate amount of Collections and payments on Demand
Advances received by the Co-Agents on any Settlement Date are insufficient to
pay all Required Amounts, the aggregate amount received shall be applied to the
items specified in the subclauses below, in the order of priority of such
subclauses:

                              (i) to any accrued and unpaid interest on the
Loans that is then due and owing, including any previously accrued interest
which was not paid on its applicable due date;

                              (ii) if the Servicer is not the Borrower or an
Affiliate thereof, to any accrued and unpaid Servicer’s Fee that is then due and
owing to such Servicer, together with any invoiced expenses of the Servicer due
and owing pursuant to Section 8.1(d);

                              (iii) to the Unused Fee and the Usage Fee accrued
during such Settlement Period, plus any previously accrued Unused Fee and Usage
Fee not paid on a prior Settlement Date;

                              (iv) to the payment of the principal of any Loans
that are then due and owing;

                              (v) to other Obligations that are then due and
owing;

                             (vi) if the Servicer is the Borrower, Quest
Diagnostics or one of their respective Affiliates, to the accrued and unpaid
Servicer’s Fee; and

                             (vii) the balance, if any, to the Borrower.

               (e) If the Servicer is ever required to deliver a computation of
the Cash Collateral Payment pursuant to Section 3.1(b), not later than one (1)
Business Day after delivery of such computation, the Borrower shall pay to the
applicable Co-Agent an amount equal to its Group’s Percentage of the Cash
Collateral Payment to be invested in Permitted Investments selected by such
Co-Agent but held as Collateral for the Obligations until the next Settlement
Date pending distribution in accordance with Section 3.2(d) . If the Borrower
lacks sufficient funds to make any such Cash Collateral Payment, in whole or in
part, the Borrower shall make immediate demand upon Quest Diagnostics for
payment of any Demand Advances that are then outstanding, and, upon receipt of
any such shortfall amount, the Borrower shall pay each Group’s Percentage of
such shortfall amount to the applicable Co-Agent for deposit into a cash
collateral account to be invested in Permitted Investments selected by the
applicable Co-Agent but held as Collateral for the Obligations until the next
Settlement Date pending distribution in accordance with Section 3.2(d) .

16

--------------------------------------------------------------------------------




               (f) In addition to, but without duplication of, the foregoing, on
(i) each Settlement Date and (ii) each other date on which any principal of or
interest on any of the Loans becomes due (whether by acceleration pursuant to
Section 10.2(a) or 10.2(b) or otherwise), the Servicer shall turn over to each
of the Co-Agents, for distribution to the Lenders, a portion of the Collections
equal to the aggregate amount of all Obligations that are due and owing on such
date.

               Section 3.3      Non-Distribution of Servicer’s Fee. Each of the
Agents and the other Secured Parties hereby consents to the retention by the
Servicer of a portion of the Collections equal to the Servicer’s Fee (and, if
applicable, any invoiced expenses of such Servicer that are due and owing
pursuant to Section 8.1(d)) so long as the Collections received by the Servicer
are sufficient to pay all amounts pursuant to Section 3.2 of a higher priority
as specified in such Section.

               Section 3.4      Deemed Collections. If as of the last day of any
Settlement Period:

               (a) the outstanding aggregate balance of the Net Receivables as
reflected in the preceding Monthly Report (net of any positive adjustments) has
been reduced for any of the following reasons:

                              (i) as a result of any rejected services, any cash
discount or any other adjustment by the applicable Originator or any Affiliate
thereof (regardless of whether the same is treated by such Originator or
Affiliate as a write-off), or as a result of any surcharge or other governmental
or regulatory action, or

                              (ii) as a result of any setoff or breach of the
underlying agreement in respect of any claim by the Obligor thereof (whether
such claim arises out of the same or a related or an unrelated transaction), or

                              (iii) on account of the obligation of the
applicable Originator or any Affiliate thereof to pay to the related Obligor any
rebate or refund, or

                              (iv) the Unpaid Net Balance of any Receivable is
less than the amount included in calculating the Net Pool Balance for purposes
of any Monthly Report (for any reason other than such Receivable becoming a
Defaulted Receivable), or

               (b) any of the representations or warranties of the Borrower set
forth in Section 6.1(j), (l) or (p) was not true when made with respect to any
Receivable, or any of the representations or warranties of the Borrower set
forth in Section 6.1(l) is no longer true with respect to any Receivable,

then, in such event, the Borrower shall be deemed to have received a Collection
in an amount equal to (A) the amount of such reduction, cancellation or
overstatement, in the case of the preceding clauses (a)(i), (a)(ii), (a)(iii)
and (a)(iv), and (B) in the full amount of the Unpaid Net Balance of such
Receivable in the case of the preceding clause (b).

17

--------------------------------------------------------------------------------




ARTICLE IV.
FEES AND YIELD PROTECTION

               Section 4.1      Fees. Quest Diagnostics or the Borrower, as
applicable, shall pay to each of the Agents and the Lenders certain fees from
time to time in amounts and payable on such dates as are set forth in the Fee
Letters.

               Section 4.2      Yield Protection.

               (a) If any Regulatory Change occurring after the date hereof:

                              (i) shall subject an Affected Party to any Tax,
duty or other charge with respect to its Obligations or, as applicable, its
Commitment or its Liquidity Commitment, or shall change the basis of taxation of
payments to the Affected Party of any Obligations, owed to or funded in whole or
in part by it or any other amounts due under this Agreement in respect of its
Obligations or, as applicable, its Commitment or its Liquidity Commitment except
for (A) Taxes based on, or measured by, net income or net profits, or changes in
the rate of Tax on or determined by reference to the overall net income or net
profits, of such Affected Party imposed by the United States of America, by the
jurisdiction in which such Affected Party’s principal executive office and/or
its applicable lending office is located and, if such Affected Party’s principal
executive office or its applicable lending office is not in the United States of
America, by the jurisdiction where such Affected Party’s principal office or
applicable lending office is located, (B) franchise Taxes, Taxes on, or in the
nature of, doing business Taxes or capital Taxes, or (C) withholding Taxes
required for payments made to any foreign entity (other than withholding Taxes
imposed by the United States as a result of a change in law after the date
hereof and before such foreign entity issues its Commitment or Liquidity
Commitment or becomes an assignee of a Lender hereunder), unless such foreign
entity fails to deliver to each of the Co-Agents and the Borrower an accurate
IRS Form W-8BEN or W-8ECI (or the applicable successor form), as applicable; or

                              (ii) shall impose, modify or deem applicable any
reserve that was not included in the computation of the applicable Interest
Rate, or any special deposit or similar requirement against assets of any
Affected Party, deposits or obligations with or for the account of any Affected
Party or with or for the account of any affiliate (or entity deemed by the
Federal Reserve Board to be an affiliate) of any Affected Party, or credit
extended by any Affected Party; or

                              (iii) shall affect the amount of capital required
or expected to be maintained by any Affected Party; or

                              (iv) shall impose any other condition affecting
any Obligation owned or funded in whole or in part by any Affected Party, or its
rights or obligations, if any, to make Loans or Liquidity Fundings; or

                              (v) shall change the rate for, or the manner in
which the Federal Deposit Insurance Corporation (or a successor thereto)
assesses deposit insurance premiums or similar charges; or

18

--------------------------------------------------------------------------------




                              (vi) shall require any Conduit to be consolidated
for financial accounting purposes with any other Person;

and the result of any of the foregoing is or would be:

               (x) to increase the cost to or to impose a cost on (I) an
Affected Party funding or making or maintaining any Loan, any Liquidity Funding,
or any commitment of such Affected Party with respect to any of the foregoing,
or (II) any of the Agents for continuing its or the Borrower’s relationship with
any Affected Party, in each case, in an amount deemed to be material by such
Affected Party,

               (y) to reduce the amount of any sum received or receivable by an
Affected Party under this Agreement or under the Liquidity Agreement, or

               (z) to reduce the rate of return on such Affected Party’s capital
as a consequence of its Commitment, its Liquidity Commitment or the Loans made
by it to a level below that which such Affected Party could have achieved but
for the occurrence of such circumstances,

then, within thirty days after demand by such Affected Party (which demand shall
be made not more than 90 days after the date on which the Affected Party becomes
aware of such Regulatory Change and shall be accompanied by a certificate
setting forth, in reasonable detail, the basis of such demand and the
methodology for calculating, and the calculation of, the amounts claimed by the
Affected Party), the Borrower shall pay directly to such Affected Party such
additional amount or amounts as will compensate such Affected Party for such
actual additional cost, actual increased cost or actual reduction.

               (b) Each Affected Party will promptly notify the Borrower, the
Administrative Agent and the applicable Co-Agent of any event of which it has
knowledge (including any future event that, in the judgment of such Affected
Party, is reasonably certain to occur) which will entitle such Affected Party to
compensation pursuant to this Section 4.2; provided, however, no failure to give
or delay in giving such notification shall adversely affect the rights of any
Affected Party to such compensation unless such notification is given more than
90 days after the Affected Party becomes aware of such Regulatory Change.

               (c) In determining any amount provided for or referred to in this
Section 4.2, an Affected Party may use any reasonable averaging and attribution
methods (consistent with its ordinary business practices) that it (in its
reasonable discretion) shall deem applicable. Any Affected Party when making a
claim under this Section 4.2 shall submit to the Borrower the above-referenced
certificate as to such actual increased cost or actual reduced return (including
calculation thereof in reasonable detail), which statement shall, in the absence
of demonstrable error, be conclusive and binding upon the Borrower.

               (d) Each of the Lenders agrees, and to require each Affected
Party to agree that, with reasonable promptness after an officer of such Lender
or such Affected Party responsible for administering the Transaction Documents
becomes aware that it has become an Affected Party under this Section 4.2, is
entitled to receive payments under

19

--------------------------------------------------------------------------------




this Section 4.2, or is or has become subject to U.S. withholding Taxes payable
by any Loan Party in respect of its investment hereunder, it will, to the extent
not inconsistent with any internal policy of such Person or any applicable legal
or regulatory restriction, (i) use all reasonable efforts to make, fund or
maintain its commitment or investment hereunder through another branch or office
of such Affected Party, or (ii) take such other reasonable measures, if, as a
result thereof, the circumstances which would cause such Person to be an
Affected Party under this Section 4.2 would cease to exist, or the additional
amounts which would otherwise be required to be paid to such Person pursuant to
this Section 4.2 would be reduced, or such withholding Taxes would be reduced,
and if the making, funding or maintaining of such commitment or investment
through such other office or in accordance with such other measures, as the case
may be, would not otherwise adversely affect such commitment or investment or
the interests of such Person; provided that such Person will not be obligated to
utilize such other lending office pursuant to this Section 4.2 unless the
Borrower agrees to pay all incremental expenses incurred by such Person as a
result of utilizing such other office as described in clause (i) above.

               (e) If any Lender makes a claim for compensation under this
Section 4.2, the Borrower may propose an Eligible Assignee to the applicable
Co-Agent who is willing to accept an assignment of such Lender’s Commitment,
Liquidity Commitment and outstanding Loans, as applicable, together with each of
its other rights and obligations under the Transaction Documents; provided that
any expenses or other amounts which would be owing to such Lender pursuant to
any indemnification provision hereof (including, if applicable, Section 4.3)
shall be payable by the Borrower as if the Borrower had prepaid the Loans of the
assigning Lenders rather than such assigning Lenders having assigned their
respective interests hereunder. If such proposed Eligible Assignee is acceptable
to the applicable Co-Agent (who shall not unreasonably withhold or delay its
approval), the claiming Lender will be obligated to assign all of its rights and
obligations to such proposed Eligible Assignee within ten (10) Business Days
after such Co-Agent gives its consent to such proposed Eligible Assignee. In
addition, if one or more Affected Parties in one of the Groups (but not both of
the Groups) requests compensation under Section 4.2(a), the Borrower shall have
the right to (i) require all members of the Group to which such claiming part to
assign all, but not less than all, of their Commitment(s) and outstanding
Obligations, as applicable, by entering into written assignments with one or
more Eligible Assignees identified by the Borrower, or (ii) to pay in full of
all Obligations (if any) owing to such Group and terminate its Commitment(s) (as
applicable). Each assignment pursuant to clause (i) above to an Eligible
Assignee (which may include a Constituent of the other Co-Agent) shall become
effective on the date specified therein subject to receipt of payment in full on
such date for all Obligations, if any, owing to the Group being replaced, and
the Group being replaced shall make the requested assignments; provided that any
expenses or other amounts which would be owing to such Group pursuant to any
indemnification provision hereof shall be payable by the Borrower as if the
Borrower had prepaid the Loans of the assigning Group rather than the members of
such Group having assigned their respective interests hereunder

20

--------------------------------------------------------------------------------




               Section 4.3      Funding Losses. In the event that any Lender
shall actually incur any actual loss or expense (including any actual loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to make or maintain any Loan or Liquidity
Funding) as a result of (i) any payment of principal with respect to such
Lender’s Loan or Liquidity Funding being made on any day other than the
scheduled last day of an applicable CP Tranche Period or Interest Period with
respect thereto, including, without limitation, because of a payment required by
Section 1.4 or a prepayment required by Section 1.5(b), (c) or (d) (it being
understood that the foregoing shall not apply to any Alternate Base Rate Loans),
or (ii) any Loan not being made in accordance with a request therefor under
Section 2.1, then, upon written notice from the applicable Co-Agent to the
Administrative Agent, the Borrower and the Servicer, the Borrower shall pay to
the Servicer, and the Servicer shall pay to the applicable Co-Agent for the
account of such Lender, the amount of such actual loss or expense; provided,
however, that in the case of any Pool Funded Conduit, nothing in this Section
4.3 shall duplicate any amount paid to it as Broken Funding Costs. Such written
notice (which shall include the methodology for calculating, and the calculation
of, the amount of such actual loss or expense, in reasonable detail) shall, in
the absence of demonstrable error, be conclusive and binding upon the Borrower
and the Servicer.

ARTICLE V.
CONDITIONS OF ADVANCES

               Section 5.1      Conditions Precedent to Restatement
Effectiveness. Effectiveness of this Agreement shall be subject to the
conditions precedent that on such date: (a) each of the statements contained in
Sections 5.2(a), (b) and (c) shall be true, and (b) the Administrative Agent
shall have received not less than two (2) originals (except in the case of item
(xi) below) of each of the following documents dated the date hereof:

                              (i) An assignment and assumption agreement by and
between Atlantic and Gotham with respect to Atlantic’s right, title and interest
in, to and under the Existing Agreement and the related Transaction Documents,
duly executed by Atlantic and Gotham and acknowledged by Calyon New York Branch,
BTMU and the Borrower;

                              (ii) An assignment and assumption agreement by and
between Calyon New York Branch and BTMU with respect to Calyon New York Branch’s
right, title and interest in, to and under the Existing Agreement and the
related Transaction Documents, duly executed by Calyon New York Branch, BTMU and
the Borrower;

                              (iii) An amendment to the Existing Agreement
replacing Wachovia Bank, National Association with BTMU as Administrative Agent,
duly executed by the parties to the Existing Agreement remaining after giving
effect to the assignment and assumption agreements described in clauses (i) and
(ii) above;

                              (iv) This Agreement, duly executed by the parties
hereto;

                              (v) A certificate of the Secretary or Assistant
Secretary of each Loan Party certifying (A) the names and true signatures of the
officers authorized on its behalf to sign this Agreement and the other
Transaction Documents to be delivered by it hereunder (on which

21

--------------------------------------------------------------------------------




certificate the Agents and the Lenders may conclusively rely until such time as
the Administrative Agent shall receive from such Loan Party a revised
certificate meeting the requirements of this subsection (ii)), (B) (x) an
attached copy of the Organic Documents of such Loan Party, or (y) that there has
been no change in the Organic Documents of such Loan Party since the date of the
Existing Agreement, and (C) an attached copy of resolutions of such Loan Party’s
board of directors authorizing its execution and delivery of this Agreement;

                              (vi) Opinions dated the date hereof addressed to
the Agents and the Lenders as to (1) the existence of a “true sale” or “true
contribution” of the Receivables from each of the Originators to the Borrower
under the Sale Agreement, and (2) the inapplicability of the doctrine of
substantive consolidation to the Borrower with respect to each of the
Originators in connection with any bankruptcy proceeding involving any of the
Originators or the Borrower;

                              (vii) One or more favorable opinions of counsel to
the Loan Parties covering the matters set forth in of Exhibit 5.1(h);

                              (viii) Copies in form suitable for filing of any
and all financing statements and amendments thereto necessary to ensure that the
Borrower continues to have a perfected ownership interest or perfected first
priority security interest in the Receivables and Related Assets conveyed to it
under the Sale Agreement and the Administrative Agent, for the benefit of the
Secured Parties, continues to have a perfected first priority security interest
in the Collateral hereunder;

                              (ix) A Monthly Report, prepared as of the Cut-Off
Date of April 30, 2008;

                              (x) An amendment to the VFCC Liquidity Agreement,
in form and substance satisfactory to the VFCC Agent, duly executed by the
parties thereto, reducing the Liquidity Commitments thereunder to $127,500,000
and extending such Liquidity Commitments through the VFCC Group Termination
Date;

                              (xi) The Gotham Fee Letter, duly executed by the
parties thereto, together with payment of any and all fees due on or prior to
the date hereof;

                              (xii) The VFCC Fee Letter, duly executed by the
parties thereto, together with payment of any and all fees due on or prior to
the date hereof;

                              (xiii) Collection Account Agreements (or
amendments to or assignments of the Collection Account Agreements executed in
connection with the Existing Agreement) with respect to each of the Collection
Accounts, duly executed by the Borrower, the applicable Originator or the
Servicer (as applicable), the applicable Collection Bank, and the Administrative
Agent; and

                              (xiv) A certificate of an Authorized Officer of
each of the Loan Parties certifying that as of the date hereof, no Event of
Default or Unmatured Event of Default exists and is continuing.

               Section 5.2      Conditions Precedent to All Advances. Each
Advance (including the initial Advance under this Agreement) shall be subject to
the further conditions precedent that on

22

--------------------------------------------------------------------------------




the applicable Borrowing Date, each of the following statements shall be true
(and the Borrower, by accepting the amount of such Advances or by receiving the
proceeds of any Loan comprising such Advance, and each other Loan Party, upon
such acceptance or receipt by the Borrower, shall be deemed to have certified
that):

               (a) the representations and warranties contained in Section 6.1
are correct in all respects on and as of the date of such Advance as though made
on and as of such day and shall be deemed to have been made on such day (except
for such representations which speak only as of an earlier date),

               (b) no event has occurred and is continuing, or would result from
such Advance, that constitutes an Event of Default or Unmatured Default,

               (c) the Termination Date shall not have occurred,

               (d) if such Advance is to be funded, in whole or in part, by
either Conduit’s Liquidity Banks, such Conduit shall have Liquidity Banks in its
Group whose Scheduled Termination Dates have not occurred with sufficient
undrawn Commitments in an aggregate amount sufficient to fund the requisite
portion of such Advance, and

               (e) each of the Co-Agents shall have received (with such receipt
to be determined in accordance with Section 14.2 of this Agreement) a timely
Borrowing Request in accordance with Section 2.1;

provided, however, the absence of the occurrence and continuance of an Unmatured
Default shall not be a condition precedent to any Advance which does not
increase the aggregate principal amount of all Advances outstanding over the
aggregate outstanding principal balance of the Advances as of the opening of
business on such day.

ARTICLE VI.
REPRESENTATIONS AND WARRANTIES

               Section 6.1      Representations and Warranties of Loan Parties.
Each Loan Party, as to itself, represents and warrants to the Agents and the
Lenders as follows:

                              (a) Ownership of the Borrower. Quest Diagnostics
owns, directly or indirectly, all the issued and outstanding Equity Interests of
the Borrower, and all of such Equity Interests are fully paid and non-assessable
and are free and clear of any Liens.

                              (b) Existence; Due Qualification; Permits. Each of
the Loan Parties: (i) is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization; (ii) has
all requisite corporate power and authority necessary to own its Property and
carry on its business as now being conducted; (iii) is qualified to do business
and is in good standing in all jurisdictions in which the nature of the business
conducted by it makes such qualification necessary; and (iv) is in compliance
with all Requirements of Law, except in the case of clauses (i), (ii), (iii) and
(iv) where the failure thereof individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect. The Loan Parties hold
all governmental permits, licenses, authorizations, consents and approvals
necessary

23

--------------------------------------------------------------------------------




for the Loan Parties to own, lease, and operate their respective Properties and
to operate their respective businesses as now being conducted (collectively, the
“Permits”), except for Permits the failure to obtain which would not have a
Material Adverse Effect. None of the Permits has been modified in any way that
is reasonably likely to have a Material Adverse Effect. All Permits are in full
force and effect except where the failure of such to be in full force and effect
would not have a Material Adverse Effect.

                              (c) Action. Each Loan Party has all necessary
corporate or other entity power, authority and legal right to execute, deliver
and perform its obligations under each Transaction Document to which it is a
party and to consummate the transactions herein and therein contemplated; the
execution, delivery and performance by each Loan Party of each Transaction
Document to which it is a party and the consummation of the transactions herein
and therein contemplated have been duly authorized by all necessary corporate
action on its part; and this Agreement has been duly and validly executed and
delivered by each Loan Party and constitutes, and each of the other Transaction
Documents to which it is a party when executed and delivered by such Loan Party
will constitute, its legal, valid and binding obligation, enforceable against
each Loan Party in accordance with its terms, except as such enforceability may
be limited by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws of general applicability from time to time in effect
affecting the enforcement of creditors’ rights and remedies and (ii) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

                              (d) Absence of Default. No Unmatured Default or
Event of Default has occurred and is continuing.

                              (e) Noncontravention.

                              (i) None of the execution, delivery and
performance by a Loan Party of any Transaction Document to which it is a party
nor the consummation of the transactions herein and therein contemplated will
(A) conflict with or result in a breach of, or require any consent (which has
not been obtained and is in full force and effect) under, an Organic Document of
such Loan Party or any applicable Requirement of Law or any order, writ,
injunction or decree of any Governmental Authority binding on such Loan Party,
or any term or provision of any Contractual Obligation of such Loan Party or (B)
constitute (with due notice or lapse of time or both) a default under any such
Contractual Obligation, or (C) result in the creation or imposition of any Lien
(except for the Liens created pursuant to the Transaction Documents) upon any
Property of such Loan Party pursuant to the terms of any such Contractual
Obligation, except with respect to each of the foregoing which could not
reasonably be expected to have a Material Adverse Effect and which would not
subject any Lender to any material risk of damages or liability to third
parties.

                              (ii) No Loan Party is in default under any
material contract or agreement to which it is a party or by which it is bound,
nor, to such Loan Party’s knowledge, does any condition exist that, with notice
or lapse of time or both, would constitute such default, excluding in any case
such defaults that are not reasonably likely to have a Material Adverse Effect.

24

--------------------------------------------------------------------------------




                              (f) No Proceedings. Except as described in Quest
Diagnostics’ Form 10-K for the fiscal year ended December 31, 2007 and all
filings made with the SEC under the Exchange Act by any Loan Party subsequent
thereto prior to the date of this Agreement (copies of which have been provided
to each of the Co-Agents or made available on EDGAR):

                              (i) There is no Proceeding (other than any qui tam
Proceeding, to which this Section is limited to the best of each Loan Party’s
knowledge) pending against, or, to the knowledge of either Loan Party,
threatened in writing against or affecting, any Loan Party or any of its
respective Properties before any Governmental Authority that, if determined or
resolved adversely to such Loan Party, could reasonably be expected to have a
Material Adverse Effect.

                              (ii) There is (A) no unfair labor practice
complaint pending against any Loan Party or, to the best knowledge of each Loan
Party, threatened against such Loan Party, before the National Labor Relations
Board or any other Governmental Authority, and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against such Loan Party or, to the best knowledge of such Loan Party
after due inquiry, threatened against such Loan Party, (B) no strike, labor
dispute, slowdown or stoppage pending against such Loan Party or, to the best
knowledge of Borrower, after due inquiry, threatened against such Loan Party and
(C) to the best knowledge of Borrower after due inquiry, no union representation
question existing with respect to the employees of such Loan Party and, to the
best knowledge of such Loan Party, no union organizing activities are taking
place, except such as would not, with respect to any matter specified in clause
(A), (B) or (C) above, individually or in the aggregate, have a Material Adverse
Effect.

                              (g) Taxes.

                              (i) Except as would not have a Material Adverse
Effect: (A) all tax returns, statements, reports and forms (including estimated
Tax or information returns) (collectively, the “Tax Returns”) required to be
filed with any taxing authority by, or with respect to, each Loan Party have
been timely filed in accordance with all applicable laws; (B) each Loan Party
has timely paid or made adequate provision for payment of all Taxes shown as due
and payable on Tax Returns that have been so filed, and, as of the time of
filing, each Tax Return was accurate and complete and correctly reflected the
facts regarding income, business, assets, operations, activities and the status
of each Loan Party (other than Taxes which are being contested in good faith and
for which adequate reserves are reflected on the financial statements delivered
hereunder); and (C) each Loan Party has made adequate provision for all Taxes
payable by such Loan Party for which no Tax Return has yet been filed.

                              (ii) Except as set forth in Quest Diagnostics’
Annual Report on Form 10-K for the year ended December 31, 2007: (A) as of the
date hereof no Loan Party is a member of an affiliated group of corporations
within the meaning of Section 1504 of the Code other than an affiliated group of
corporations of which Quest Diagnostics is the common parent; and (B) there are
no material tax sharing or tax indemnification agreements under which Borrower
is required to indemnify another party for a material amount of Taxes other
than, in the case of Quest Diagnostics, the tax indemnity contained in the
Merger Agreement dated as of August 16,1999, between Glaxo Smith Kline (formerly
known as Smith Kline Beecham) and Quest Diagnostics.

25

--------------------------------------------------------------------------------




                              (h) Government Approvals. No authorizations,
approvals or consents of, and no filings or registrations with, any Governmental
Authority or any securities exchange are necessary for the execution, delivery
or performance by any Loan Party of the Transaction Documents to which it is a
party or for the legality, validity or enforceability hereof or thereof or for
the consummation of the transactions herein and therein contemplated, except for
filings and recordings in respect of the Liens created pursuant to the
Transaction Documents (all of which have been duly made or delivered to the
Administrative Agent’s counsel for filing or may be prepared by the
Administrative Agent for filing in accordance with the terms of this Agreement)
and except for consents, authorizations and filings that have been obtained or
made and are in full force and effect or the failure of which to obtain would
not have a Material Adverse Effect.

                              (i) Financial Statements and Absence of Certain
Material Adverse Changes.

                              (i) The information, reports, financial
statements, exhibits and schedules furnished in writing by either of the Loan
Parties to each of the Co-Agents or Lenders in connection with the negotiation,
preparation or delivery of the Transaction Documents, including Quest
Diagnostics’ Annual Report on Form 10-K for the year ended December 31, 2007,
but in each case excluding all projections, whether prior to or after the date
of this Agreement, when taken as a whole, do not, as of the date such
information was furnished, contain any untrue statement of material fact or omit
to state a material fact necessary in order to make the statements herein or
therein, in light of the circumstances under which they were made, not
materially misleading; it being understood that certain financial information so
furnished, including without limitation information contained in the Weekly
Reports and Monthly Reports, has not been prepared in accordance with GAAP and
might vary materially from information prepared and presented in accordance with
GAAP on the same subject matter. Each Loan Party understands that all such
statements, representations and warranties shall be deemed to have been relied
upon by the Lenders as a material inducement to make each extension of credit
hereunder.

                              (ii) From December 31, 2007 through and including
the date hereof, there has been no material adverse change in Quest Diagnostics’
consolidated financial condition, business or operations. Since December 31,
2007, there has been no material adverse change in Quest Diagnostics’
consolidated financial condition, business or operations that has had, or would
reasonably be expected to have, a material adverse effect upon its ability to
perform its obligations, as an Originator or as Servicer, under the Transaction
Documents when and as required, and no material adverse effect on the
collectibility of any material portion of the Receivables.

                              (iii) Since the date hereof, no event has occurred
which would have a Material Adverse Effect.

                              (j) Nature of Receivables. Each Receivable
constitutes an Account or a Payment Intangible.

                              (k) Margin Regulations. The use of all funds
obtained by such Loan Party under this Agreement or any other Transaction
Document will not conflict with or contravene any of Regulation T, U or X.

26

--------------------------------------------------------------------------------




                              (l) Title to Receivables and Quality of Title.

                              (i) Each Receivable has been acquired by the
Borrower from an Originator in accordance with the terms of the Sale Agreement,
and the Borrower has thereby irrevocably obtained good title to such Receivable
and its Related Assets, free and clear of all Adverse Claims (except as created
under the Transaction Documents), and the Borrower has the legal right to sell
and encumber, such Receivable and the Related Assets. Without limiting the
foregoing, there have been duly filed or delivered to the Administrative Agent’s
counsel in form suitable for filing, all financing statements and financing
statements amendments or other similar instruments or documents necessary under
the UCC of all appropriate jurisdictions to perfect the Borrower’s ownership
interest in such Receivable.

                              (ii) This Agreement creates a valid security
interest in the Collateral in favor of the Administrative Agent, for the benefit
of the Secured Parties, and, upon filing of the financing statements and
amendments described in clause (i), together with UCC termination statements
delivered under the Receivables Sale Agreement, such security interest will be a
first priority perfected security interest.

                              (iii) No financing statement executed or otherwise
authorized by any Originator or Loan Party or other instrument similar in effect
covering any portion of the Collateral is on file in any recording office except
such as may be filed (A) in favor of an Originator in accordance with the
Contracts, (B) in favor of the Borrower and its assigns in connection with the
Sale Agreement, (C) in favor of the Administrative Agent in accordance with this
Agreement, (D) in connection with any Lien arising solely as the result of any
action taken by the Administrative Agent or one of the Secured Parties, or (E)
which shall have been terminated or amended pursuant to UCC financing statements
delivered to or prepared by the Administrative Agent hereunder in form suitable
for filing in all applicable jurisdictions.

                              (m) Accurate Reports. No Monthly Report, Weekly
Report or computation of Cash Collateral Payment (in each case, if prepared by
such Loan Party, or to the extent information therein was supplied by such Loan
Party), no other information, exhibit, schedule or information concerning the
Collateral furnished or to be furnished verbally or in writing before or after
the date of this Agreement, by or on behalf of such Loan Party to each of the
Co-Agents or Lenders pursuant to this Agreement was inaccurate in any material
respect as of the date it was dated or (except as otherwise disclosed to each of
the Co-Agents or the Lenders at such time) as of the date so furnished, or
contained or (in the case of information or other materials to be furnished in
the future) will contain any material misstatement of fact or omitted or (in the
case of information or other materials to be furnished in the future) will omit
to state a material fact or any fact necessary to make the statements contained
therein not materially misleading in light of the circumstances made or
presented (it being understood that the Monthly Reports and Weekly Reports are
not prepared in accordance with GAAP and that reports prepared in accordance
with GAAP on the same subject matter might vary materially; and certain
reconciling information with respect to Receivables will be set forth in the
Monthly Report).

                              (n) Jurisdiction of Organization; Offices. Each
Loan Party’s jurisdiction of organization is correctly set forth after its name
in the preamble to this Agreement. The principal places of business and chief
executive office of the Borrower is located at the addresses set forth

27

--------------------------------------------------------------------------------




on Schedule 6.1(n), and the offices where the Servicer and the Borrower keep all
their Records and material Contracts are located at the addresses specified in
Schedule 6.1(n) (or at such other locations, notified to each of the Co-Agents
in accordance with Section 7.1(f), in jurisdictions where all action required by
Section 8.5 has been taken and completed).

                              (o) Lockboxes and Collection Accounts.

                              (i) One of the Loan Parties or the applicable
Originator has instructed all Obligors of all Receivables to pay all Collections
thereon either (A) by mail addressed to a Lockbox or (B) by wire transfer or
other electronic funds transfer directly to a Collection Account in the name of
the applicable Originator, as sub-servicer, or in the name of the Borrower.
Items received in the Lockboxes are deposited for collection each Business Day
into a Collection Account in the name of the applicable Originator or the
Borrower, and all collected and available funds from time to time in each
Collection Account in the name of any Originator are swept each day to a
Collection Account in the name of the Borrower. Each of the agreements
establishing and governing the maintenance of the Lockboxes and Collection
Accounts is in full force and effect, and each of the Lockboxes and Collection
Accounts is subject to a Collection Account Agreement that is in full force and
effect.

                              (ii) The Borrower has not granted any Person other
than the Administrative Agent, control of any Collection Account or any Lockbox,
or the right to take control of any of the foregoing at a future time or upon
the occurrence of a future event.

                              (iii) Except as otherwise provided in Section
7.3(d), each Collection Account Agreement, and the name and address of each
Collection Bank (together with the account numbers of all Collection Accounts
maintained with it and the address of each Lockbox maintained with it) are set
forth on Schedule 6.1(o) .

                              (p) Eligible Receivables. Each Receivable included
as an Eligible Receivable in the Net Pool Balance in connection with any
computation or recomputation of the Borrowing Base is an Eligible Receivable on
such date.

                              (q) ERISA. No ERISA Event has occurred or is
reasonably expected to occur which could have a Material Adverse Effect. The
present value of all accumulated benefit obligations of all underfunded Pension
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $20.0 million
the fair market value of the assets of all such underfunded Pension Plans. Each
ERISA Entity is in compliance in all material respects with the presently
applicable provisions of ERISA and the Code with respect to each Employee
Benefit Plan. Using actuarial assumptions and computation methods consistent
with subpart 1 of subtitle E of Title IV of ERISA, the aggregate liabilities of
any of each ERISA Entity to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, would not result in a Material Adverse Effect. All
Foreign Plans are in substantial compliance with all Requirements of Law (other
than to the extent such failure to comply would not reasonably be expected to
have a Material Adverse Effect).

28

--------------------------------------------------------------------------------




                              (r) Names. Since its incorporation, the Borrower
has not used any legal names, trade names or assumed names other than (i) the
name in which it has executed this Agreement, and (ii) any other name to which
the Administrative Agent gives its prior written consent (which consent will not
be unreasonably withheld or delayed).

                              (s) Credit and Collection Policy. With respect to
the Receivables originated by each of the Originators, each of the applicable
Originator, the Borrower and the Servicer has complied in all material respects
with the applicable Credit and Collection Policy, and no change has been made to
such Credit and Collection Policy since the date of this Agreement which would
be reasonably likely to materially and adversely affect the collectibility of
the Receivables or decrease the credit quality of any newly created Receivables
except for such changes as to which each of the Co-Agents has received the
notice required under Section 7.2(h) and has given its prior written consent
thereto (which consent shall not be unreasonably withheld or delayed).

                              (t) Payments to Applicable Originator. With
respect to each Receivable sold or contributed to the Borrower by any Originator
under the Sale Agreement, the Borrower has given reasonably equivalent value to
such Originator in consideration for such Receivable and the Related Assets with
respect thereto and no such transfer is or may be voidable under any section of
the Bankruptcy Reform Act of 1978 (11 U.S.C. §§101 et seq.), as amended.

                              (u) Investment Company Act; Public Utility Holding
Company Act; Other Restrictions. No Loan Party is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
United States Investment Company Act of 1940, as amended. No Loan Party is a
“holding company”, or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company”, within the meaning of the United States Public
Utility Holding Company Act of 1935, as amended. No Loan Party is subject to
regulation under any law or regulation which limits its ability to incur
Indebtedness, other than Regulation X of the Board of Governors of the Federal
Reserve System.

                              (v) Borrowing Base; Solvency. The Borrowing Base
is at all times at least equal to the aggregate outstanding principal balance of
the Advances. As of each Borrowing Date, after giving effect to any Loans to be
borrowed on such date, the Borrower is and will be Solvent.

ARTICLE VII.
GENERAL COVENANTS OF LOAN PARTIES

               Section 7.1      Affirmative Covenants of Loan Parties. From the
date hereof until the Final Payout Date, unless each of the Co-Agents shall
otherwise consent in writing:

                              (a) Compliance With Laws, Etc. Each Loan Party
will comply with all applicable laws, rules, regulations and orders, including
those with respect to the Receivables and related Contracts and Invoices,
except, in each of the foregoing cases, where the failure to so comply would not
individually or in the aggregate have a Material Adverse Effect.

                              (b) Preservation of Existence. Each Loan Party
will preserve and maintain its existence, rights, franchises and privileges in
the jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where the failure

29

--------------------------------------------------------------------------------




to preserve and maintain such existence, rights, franchises, privileges and
qualification would have a Material Adverse Effect.

                              (c) Audits. Each Loan Party will, subject to
compliance with applicable law: (i) at any time and from time to time upon not
less than ten (10) Business Days’ notice (unless an Unmatured Default or Event
of Default has occurred and is continuing, in which case, not more than one (1)
Business Day’s notice shall be required) during regular business hours, permit
each of the Agents or any of its agents or representatives: (A) to examine and
make copies of and abstracts from all Records, Contracts and Invoices in the
possession or under the control of such Loan Party, and (B) to visit the offices
and properties of such Loan Party for the purpose of examining such Records,
Contracts and Invoices and to discuss matters relating to Receivables or such
Loan Party’s performance hereunder with any of the officers or employees of such
Loan Party having knowledge of such matters; and (ii) without limiting the
provisions of clause (i) above, from time to time, at the expense of such Loan
Party, permit certified public accountants or auditors acceptable to each of the
Co-Agents to conduct a review of such Loan Party’s Contracts, Invoices and
Records (each, a “Review”); provided, however, that (x) so long as no Event of
Default has occurred and is continuing, the Loan Parties shall only be
responsible for the costs and expenses of one (1) such Review in any calendar
year hereafter unless the first such Review in a calendar year resulted in
negative findings (in which case the Loan Parties shall be responsible for the
costs and expenses of two (2) such Reviews in such calendar year).
Notwithstanding the foregoing, if (x) any Loan Party requests the approval of a
new Eligible Originator who is a Material Proposed Addition or (y) any Material
Acquisition is consummated, the Loan Parties shall be responsible for the costs
and expenses of one additional Review per proposed Material Proposed Addition or
per Material Acquisition in the calendar year in which such Material Proposed
Addition is expected to occur or such Material Acquisition is expected to be
consummated if such additional Review is requested by either of the Co-Agents.

                              (d) Keeping of Records and Books of Account. The
Servicer will maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate essential Records
evidencing the Receivables in the event of the destruction of the originals
thereof), and keep and maintain, all Contracts, Records and other information
necessary or reasonably advisable for the collection of all Receivables
(including, without limitation, Records adequate to permit the identification as
of any Business Day when required of outstanding Unpaid Net Balances by Obligor
and related debit and credit details of the Receivables). Each of the Borrower
and the Servicer shall post all Demand Advances to its respective books in
accordance with GAAP on or before each Settlement Date.

                              (e) Performance and Compliance with Receivables,
Invoices and Contracts. Each Loan Party will, at its expense, timely and fully
perform and comply with all provisions, covenants and other promises, if any,
required to be observed by it under the Contracts and/or Invoices related to the
Receivables except for such failures to fully perform and comply as would not,
individually or in the aggregate, have a Material Adverse Effect.

                              (f) Jurisdiction of Organization; Location of
Records. Each Loan Party will keep its jurisdiction of organization, chief place
of business and (at any time while the location of its chief executive office
remains germane to perfection of any of the security interests or ownership
interests purported to be conveyed pursuant to the Transaction Documents) its
chief executive

30

--------------------------------------------------------------------------------




office, and the offices where it keeps its Records and material Contracts (and,
to the extent that any of the foregoing constitute instruments, chattel paper or
negotiable documents, all originals thereof), at the address(es) of the Servicer
and the Borrower referred to in Section 6.1(n) or, upon 15 days’ prior written
notice to the Administrative Agent, at such other locations in jurisdictions
where all action required by Section 8.5 shall have been taken and completed.

                              (g) Credit and Collection Policies. Each Loan
Party will comply in all material respects with its Credit and Collection Policy
in regard to the Receivables and the related Contracts and Invoices.

                              (h) Sale Agreement. The Borrower will perform and
comply in all material respects with all of its covenants and agreements set
forth in the Sale Agreement, and will enforce the performance by each Originator
of its respective obligations thereunder.

                              (i) Collections.

                              (i) In accordance with Section 6.1(o)(i), each of
the Loan Parties will instruct all Obligors to make all payments on Receivables
directly to a Lockbox or Collection Account in the name of the applicable
Originator (as sub-servicer for the Borrower and the Secured Parties), the
Borrower or the Administrative Agent or its designee, which is subject to a
Collection Account Agreement and, if such Collection Account is in the name of
an Originator, it is swept on a daily basis into a Collection Account in the
name of the Borrower (or the Administrative Agent or its designee) which is
subject to a Collection Account Agreement. The Borrower will cause each of the
Collection Accounts that is currently in the name of an Originator to be
transferred to it and into its own name within a reasonable period of time after
the initial Advance hereunder.

                              (ii) If, notwithstanding the foregoing clause (i)
above, any Collections are paid directly to any Loan Party, such Loan Party
shall deposit the same (with any necessary indorsements) to a Collection Account
within one (1) Business Day after receipt thereof.

                              (iii) Upon demand of any of the Agents at any time
following the occurrence of any Unmatured Default or Event of Default, the
Borrower or the Servicer shall establish a segregated account at Wachovia Bank,
National Association which is subject to a perfected security interest in favor
of the Administrative Agent, for the benefit of the Secured Parties (the
“Collateral Account”), into which all deposits from time to time in the
Collection Accounts, and all other Collections, are concentrated pending
application in accordance with the terms of this Agreement to the Obligations.

                              (j) Further Assurances. Each of the Loan Parties
shall take all necessary action to establish and maintain (i) in favor of the
Borrower, a valid and perfected ownership interest in the Receivables and
Related Assets, and (ii) in favor of the Administrative Agent for the benefit of
the Secured Parties, a valid and perfected first priority security interest in
the Collateral, including, without limitation, taking such action to perfect,
protect or more fully evidence the security interests of the Administrative
Agent as the Administrative Agent may reasonably request.

31

--------------------------------------------------------------------------------




               Section 7.2      Reporting Requirements of Loan Parties. From the
date hereof until the Final Payout Date, unless each of the Co-Agents shall
otherwise consent in writing:

                              (a) Quarterly Financial Statements. (i) Quest
Diagnostics will furnish to each of the Co-Agents or make publicly available
through EDGAR, as soon as available and in any event within 60 days after the
end of each of the first three quarters of each of its fiscal years, copies of
its report on SEC Form 10-Q as of the close of such fiscal quarter, and (ii) the
Borrower will furnish to each of the Co-Agents as soon as available and in any
event within 60 days after the end of each of the first three quarters of each
of its fiscal years an unaudited balance sheet and income statement of the
Borrower as of the close of such fiscal quarter, prepared in accordance with
GAAP and certified in a manner reasonably acceptable to each of the Co-Agents by
the Borrower’s chief executive officer, chief financial officer or treasurer (or
an officer acting in a similar capacity to any of the foregoing);

                              (b) Annual Financial Statements. Quest Diagnostics
will furnish to each of the Co-Agents or make publicly available through EDGAR,
as soon as available and in any event within 120 days after the end of each
fiscal year of Quest Diagnostics, copies of its annual report on SEC Form 10-K
for such year, and the Borrower will furnish to each of the Co-Agents as soon as
available and in any event within 120 days after the end of each fiscal year of
the Borrower, an unaudited balance sheet and income statement of the Borrower as
of the close of such fiscal year, prepared in accordance with GAAP and certified
in a manner reasonably acceptable to each of the Co-Agents by the Borrower’s
chief executive officer, chief financial officer or treasurer (or an officer
acting in a similar capacity to any of the foregoing)

                              (c) Reports to SEC and Exchanges. In addition to
the reports required by subsections (a) and (b) next above, promptly upon filing
any report on SEC Form 8-K with the SEC, Quest Diagnostics shall deliver copies
thereof to each of the Co-Agents or make them publicly available through EDGAR;

                              (d) ERISA. Promptly after the filing or receiving
thereof, each Loan Party will furnish to each of the Co-Agents copies of all
reports and notices with respect to any Reportable Event which any Loan Party
files under ERISA with the Internal Revenue Service, the PBGC or the U.S.
Department of Labor or which such Loan Party receives from the PBGC;

                              (e) Events of Default, etc. As soon as possible
and in any event within five (5) Business Days after any Authorized Officer of
either Loan Party obtains knowledge of the occurrence of any Event of Default or
any Unmatured Default, each Loan Party will furnish to each of the Co-Agents a
written statement of an Authorized Officer of such Loan Party setting forth
details of such event and the action that such Loan Party will take with respect
thereto;

                              (f) Litigation. As soon as possible and in any
event within ten Business Days after any Authorized Officer of either Loan Party
obtains knowledge thereof, such Loan Party will furnish to each of the Co-Agents
notice of (i) any litigation, investigation or proceeding which may exist at any
time which would reasonably be expected to have a Material Adverse Effect and
(ii) any development in previously disclosed litigation which development would
reasonably be expected to have a Material Adverse Effect;

32

--------------------------------------------------------------------------------




                              (g) Reviews of Receivables. As soon as available
and in any event within 30 days after each Review referenced in Section 7.1(c),
the Borrower will deliver to each of the Co-Agents a written report on the
results of such Review prepared by accountants or auditors selected as specified
therein and reasonably acceptable to each of the Co-Agents, substantially in the
form of the report delivered for the prior Review, and covering such other
matters as any of the Agents may reasonably request in order to protect the
interests of the Administrative Agent, for the benefit of the Secured Parties,
under or as contemplated by this Agreement;

                              (h) Change in Business or Credit and Collection
Policy. Each Loan Party will furnish to each of the Co-Agents prompt written
notice of any material change in the character of such Loan Party’s business
prior to the occurrence of such change, and each Loan Party will provide each of
the Co-Agents with not less than 15 Business Days’ prior written notice of any
material change in the Credit and Collection Policy (together with a copy of
such proposed change); and

                              (i) Downgrade. Promptly after receipt of notice of
any downgrade of any Indebtedness of Quest Diagnostics by Moody’s or S&P, Quest
Diagnostics shall furnish to each of the Co-Agents a notice of such downgrade
setting forth the Indebtedness affected and the nature of such change in rating.

                              (j) Other. Promptly, from time to time, each Loan
Party will furnish to each of the Agents such other information, documents,
Records or reports respecting the Receivables or the condition or operations,
financial or otherwise, of such Loan Party as any of the Agents may from time to
time reasonably request in order to protect the interests of the Administrative
Agent, for the benefit of the Secured Parties, under or as contemplated by this
Agreement.

               Section 7.3      Negative Covenants of Loan Parties. From the
date hereof until the Final Payout Date, without the prior written consent of
each of the Co-Agents:

                              (a) Sales, Liens, Etc. (i) The Borrower will not,
except as otherwise provided herein and in the other Transaction Documents,
sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Lien upon or with respect to, any Collateral, or
any account to which any Collections are sent, or any right to receive income or
proceeds from or in respect of any of the foregoing (except, prior to the
execution of Collection Account Agreements, set-off rights of any bank at which
any such account is maintained), and (ii) the Servicer will not assert any
interest in the Receivables, except as the Servicer.

                              (b) Extension or Amendment of Receivables. No Loan
Party will, except as otherwise permitted in Section 8.2(c), extend, amend or
otherwise modify the terms of any Receivable, or amend, modify or waive any term
or condition of any Contract or Invoice related thereto in any way that
adversely affects the collectibility of the Receivables originated by any
Originator (taken as a whole), or any material part thereof, or the rights of
the Borrower or the Administrative Agent (for the benefit of the Secured
Parties) therein.

                              (c) Change in Business or Credit and Collection
Policy. No Loan Party will make or permit to be made any change in the character
of its business or Credit and Collection Policy, which change would, in either
case, impair the collectibility of any significant portion of the

33

--------------------------------------------------------------------------------




Receivables or otherwise materially and adversely affect the interests or
remedies of Lender under this Agreement or any other Transaction Document.

                              (d) Change in Payment Instructions to Obligors. No
Loan Party will add or terminate any bank as a Collection Bank from those listed
in Schedule 6.1(o) or, after the Collateral Account has been established
pursuant to Section 7.1(i), make any change in its instructions to Obligors
regarding payments to be made to any Collection Account or Lockbox (except for a
change in instructions solely for the purpose of directing Obligors to make such
payments to another existing Collection Account or Lockbox, as applicable, and
where such change is immaterial and does not adversely affect the interests of
the Administrative Agent, on behalf of the Secured Parties, in any respect),
unless (i) the Co-Agents shall have received prior written notice of such
addition, termination or change and (ii) the Administrative Agent shall have
received duly executed copies of appropriate Collection Account Agreements, in a
form reasonably acceptable to the Administrative Agent with each new Collection
Bank.

                              (e) Deposits to Accounts. Each Loan Party will
establish reasonable procedures designed to ensure that no Loan Party will
deposit or authorize the deposit to any Collection Account of any cash or cash
proceeds other than Collections of Receivables and of certain of the Excluded JV
Receivables.

                              (f) Changes to Other Documents. The Borrower will
not enter into any amendment or modification of, or supplement to, the
Borrower’s Organic Documents without the prior written consent of the
Administrative Agent. Neither the Borrower nor Quest Diagnostics will permit or
enter into any amendment to or modification of, or supplement to, the Sale
Agreement or the Subordinated Notes, except that they may enter into Joinder
Agreements to add Eligible Originators as sellers thereunder.

                              (g) Restricted Payments by the Borrower. The
Borrower will not:

                              (i) Purchase or redeem any shares of the capital
stock of the Borrower, declare or pay any dividends thereon (other than stock
dividends), make any distribution to stockholders or set aside any funds for any
such purpose, unless, in each of the foregoing cases: (A) such purchase,
redemption, payment or distribution is made on, or immediately following, a
Settlement Date after payment of all Obligations due and owing on such
Settlement Date, and (B) after giving effect to such purchase, redemption,
payment or distribution, the Borrower’s net worth (determined in accordance with
GAAP) will at all times be at least 10% of the greater of the Aggregate
Commitment or the aggregate outstanding principal amount of the Advances; or

                              (ii) Make any payment of principal or interest on
the Subordinated Notes if any Event of Default exists or would result therefrom
or if such payment would result in the Borrower’s having insufficient cash on
hand to pay all Obligations that will be due and owing on the next succeeding
Settlement Date.

                              (h) Borrower Indebtedness. The Borrower will not
incur or permit to exist any Indebtedness or liability on account of deposits
except: (A) as provided in the Transaction Documents and (B) other current
accounts payable arising in the ordinary course of business and not overdue in
any material respect.

34

--------------------------------------------------------------------------------




                              (i) Prohibition on Additional Negative Pledges. No
Loan Party will enter into or assume any agreement (other than this Agreement
and the other Transaction Documents) prohibiting the creation or assumption of
any Lien upon the Receivables or Related Assets, whether now owned or hereafter
acquired, except as contemplated by the Transaction Documents, or otherwise
prohibiting or restricting any transaction contemplated hereby or by the other
Transaction Documents, and no Loan Party will enter into or assume any agreement
creating any Lien upon the Subordinated Notes.

                              (j) Name Change, Offices, Records and Books of
Accounts. The Borrower will not change its name, identity or structure (within
the meaning of Article 9 of any applicable enactment of the UCC) or relocate its
chief executive office or any office where Records are kept unless it shall
have: (i) given the Co-Agents at least 15 days’ prior notice thereof and (ii)
prior to effectiveness of such change, delivered to the Administrative Agent all
financing statements, instruments and other documents requested by the
Administrative Agent in connection with such change or relocation.

                              (k) Mergers, Consolidations and Acquisitions. The
Borrower will not merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or purchase, lease or
otherwise acquire (in one transaction or a series of transactions) all or
substantially all of the assets of any other Person (whether directly by
purchase, lease or other acquisition of all or substantially all of the assets
of such Person or indirectly by purchase or other acquisition of all or
substantially all of the capital stock of such other Person) other than the
acquisition of the Receivables and Related Assets pursuant to the Sale
Agreement.

                              (l) Disposition of Receivables and Related Assets.
Except pursuant to this Agreement, the Borrower will not sell, lease, transfer,
assign, pledge or otherwise dispose of or encumber (in one transaction or in a
series of transactions) any Receivables and Related Assets.

                              (m) Borrowing Base. The Borrower will not request
any Advance if, after giving effect thereto, the aggregate outstanding principal
balance of the Loans would exceed the Borrowing Base.

               Section 7.4      Separate Existence of the Borrower. Each Loan
Party hereby acknowledges that Lenders and the Agents are entering into the
transactions contemplated hereby in reliance upon the Borrower’s identity as a
legal entity separate from the Servicer and its other Affiliates. Therefore,
each Loan Party shall take all steps specifically required by this Agreement or
reasonably required by any of the Agents to continue the Borrower’s identity as
a separate legal entity and to make it apparent to third Persons that the
Borrower is an entity with assets and liabilities distinct from those of its
Affiliates, and is not a division of Quest Diagnostics or any other Person.
Without limiting the foregoing, each Loan Party will take such actions as shall
be required in order that:

               (a) The Borrower will be a limited purpose corporation whose
primary activities are restricted in its Certificate of Incorporation to
purchasing or otherwise acquiring from the Originators and owning, holding,
granting security interests in the Collateral, entering into agreements for the
financing and servicing of the Receivables, and conducting such other activities
as it deems necessary or appropriate to carry out its primary activities;

35

--------------------------------------------------------------------------------




               (b) Not less than one member of the Borrower’s Board of Directors
(the “Independent Director”) shall be an individual who is not, and never has
been, a direct, indirect or beneficial stockholder, officer, director, employee,
affiliate, associate, material supplier or material customer of Quest
Diagnostics or any of its Affiliates (other than an Affiliate organized with a
limited purpose charter for the purpose of acquiring receivables or other
financial assets or intangible property). The certificate of incorporation of
the Borrower shall provide that (i) at least one member of the Borrower’s Board
of Directors shall be an Independent Director, (ii) the Borrower’s Board of
Directors shall not approve, or take any other action to cause the filing of, a
voluntary bankruptcy petition with respect to the Borrower unless the
Independent Director shall approve the taking of such action in writing prior to
the taking of such action and (iii) the provisions requiring an independent
director and the provision described in clauses (i) and (ii) of this paragraph
(b) cannot be amended without the prior written consent of the Independent
Director;

               (c) The Independent Director shall not at any time serve as a
trustee in bankruptcy for the Borrower or any Affiliate thereof;

               (d) Any director, employee, consultant or agent of the Borrower
will be compensated from the Borrower’s funds for services provided to the
Borrower. The Borrower will not engage any agents (other than its attorneys,
auditors and other professionals) and will not engage any Person other than the
Servicer to deal with the Collateral as contemplated by the Transaction
Documents;

               (e) The Borrower will contract with the Servicer to perform for
the Borrower all operations required on a daily basis to service the Collateral.
The Borrower will pay the Servicer the Servicer’s Fee pursuant hereto. The
Borrower will not incur any material indirect or overhead expenses for items
shared with Quest Diagnostics (or any other Affiliate thereof) which are not
reflected in the Servicer’s Fee. To the extent, if any, that the Borrower (or
any other Affiliate thereof) shares items of expenses not reflected in the
Servicer’s Fee, for legal, auditing and other professional services and
directors’ fees, such expenses will be allocated to the extent practical on the
basis of actual use or the value of services rendered, and otherwise on a basis
reasonably related to the actual use or the value of services rendered, it being
understood that Quest Diagnostics shall pay all expenses of the Borrower and, to
the extent provided in this Agreement, the Agents relating to the preparation,
negotiation, execution and delivery of the Transaction Documents, including,
without limitation, legal, rating agency and other fees;

               (f) The Borrower’s operating expenses will not be paid by any
other Loan Party or other Affiliate of the Borrower;

               (g) The Borrower will have its own stationery;

               (h) The books of account, financial reports and records of the
Borrower will be maintained separately from those of Quest Diagnostics and each
other Affiliate of the Borrower although they may appear in Quest Diagnostics’
consolidated general ledger;

36

--------------------------------------------------------------------------------




               (i) Any financial statements of any Loan Party or Affiliate
thereof which are consolidated to include the Borrower will contain detailed
notes clearly stating that (A) all of the Borrower’s assets are owned by the
Borrower, and (B) the Borrower is a separate legal entity with its own separate
creditors that will be entitled to be satisfied out of the Borrower’s assets
prior to any value in the Borrower becoming available to the Borrower’s equity
holders; and the accounting records and any published financial statements of
each of the Originators will clearly show that, for accounting purposes, the
Receivables and Related Assets have been sold by such Originator to the
Borrower;

               (j) The Borrower’s assets will be maintained in a manner that
facilitates their identification and segregation from those of the Servicer and
the other Affiliates;

               (k) Each Affiliate of the Borrower will strictly observe
organizational formalities in its dealings with the Borrower, and, except as
permitted pursuant to this Agreement with respect to Collections, funds or other
assets of the Borrower will not be commingled with those of any of its
Affiliates;

               (l) No Affiliate of the Borrower will maintain joint bank
accounts with the Borrower or other depository accounts with the Borrower to
which any such Affiliate (other than in the Borrower’s or such Affiliate’s
existing or future capacity as the Servicer hereunder or under the Sale
Agreement) has independent access, provided that prior to demand by any of the
Agents pursuant to Section 7.1(i) to establish a segregated Collateral Account,
Collections may be deposited into general accounts of Quest Diagnostics, subject
to the obligations of the Servicer hereunder;

               (m) Each Affiliate of the Borrower will maintain arm’s length
relationships with the Borrower, and each Affiliate of the Borrower that renders
or otherwise furnishes services or merchandise to the Borrower will be
compensated by the Borrower at market rates for such services or merchandise;

               (n) No Affiliate of the Borrower will be, nor will it hold itself
out to be, responsible for the debts of the Borrower or the decisions or actions
in respect of the daily business and affairs of the Borrower. Quest Diagnostics
and the Borrower will immediately correct any known misrepresentation with
respect to the foregoing and they will not operate or purport to operate as an
integrated single economic unit with respect to each other or in their dealing
with any other entity;

               (o) The Borrower will keep correct and complete books and records
of account and minutes of the meetings and other proceedings of its stockholder
and board of directors, as applicable, and the resolutions, agreements and other
instruments of the Borrower will be continuously maintained as official records
by the Borrower; and

               (p) The Borrower will conduct its business solely in its own
legal name and in a manner separate from the Originators so as not to mislead
others with whom they are dealing.

37

--------------------------------------------------------------------------------




ARTICLE VIII.
ADMINISTRATION AND COLLECTION

               Section 8.1      Designation of Servicer.

                              (a) Quest Diagnostics as Initial Servicer. The
servicing, administering and collection of the Receivables shall be conducted by
the Person designated as Servicer hereunder from time to time in accordance with
this Section 8.1. Until both of the Co-Agents give to Quest Diagnostics a
Successor Notice (as defined in Section 8.1(b)), Quest Diagnostics is hereby
designated as, and hereby agrees to perform the duties and obligations of,
Servicer pursuant to the terms hereof.

                              (b) Successor Notice; Servicer Transfer Events.
Upon Quest Diagnostics’ receipt of a notice from both of the Co-Agents following
a Servicer Transfer Event of the designation of a new Servicer (a “Successor
Notice”), Quest Diagnostics agrees that it will terminate its activities as
Servicer hereunder in a manner that will facilitate the transition of the
performance of such activities to the new Servicer, and, after agreeing in
writing to be bound by the terms of this Agreement (including, without
limitation, the provisions of Section 14.14), the Co-Agents’ designee shall
assume each and all of Quest Diagnostics’ obligations to service and administer
such Receivables, on the terms and subject to the conditions herein set forth,
and Quest Diagnostics shall use its reasonable best efforts to assist the
Co-Agents’ designee in assuming such obligations. Without limiting the
foregoing, Quest Diagnostics agrees, at its expense, to take all actions
necessary to provide the new Servicer with access to all computer software
necessary to generate reports useful in collecting or billing Receivables,
solely for use in collecting and billing Receivables. If Quest Diagnostics
disputes the occurrence of a Servicer Transfer Event, Quest Diagnostics may take
appropriate action to resolve such dispute; provided that Quest Diagnostics must
terminate its activities hereunder as Servicer and allow the newly designated
Servicer to perform such activities on the date specified by the Co-Agents as
described above, notwithstanding the commencement or continuation of any
proceeding to resolve the aforementioned dispute, if both of the Co-Agents
reasonably determines, in good faith, that such termination is necessary or
advisable to protect the Secured Parties’ interests hereunder.

                              (c) Subcontracts. So long as Quest Diagnostics (or
any of its existing or hereafter arising Affiliates approved by the Co-Agents at
the request of Quest Diagnostics or the Borrower subject to satisfaction of the
Rating Agency Condition) is acting as the Servicer, it may subcontract with any
other Originator or other direct or indirect Subsidiary of Quest Diagnostics,
for servicing, administering or collecting all or any portion of the
Receivables, provided, however, that no such subcontract shall relieve Quest
Diagnostics (or such approved affiliated substitute Servicer, if such approval
is not conditioned upon Quest Diagnostics’ issuance of a performance guaranty
with respect to such affiliated substitute Servicer) of its primary liability
for performance of its duties as Servicer pursuant to the terms hereof and any
such sub-servicing arrangement may be terminated at the request of any of the
Agents at any time after a Successor Notice has been given. In addition to the
foregoing, with the prior written consent of the Co-Agents (which consent shall
not be unreasonably withheld or delayed), any Servicer may subcontract with
other Persons for servicing, administering or collecting all or any portion of
the Receivables, provided, however, that no such subcontract shall relieve such
Servicer of its

38

--------------------------------------------------------------------------------




primary liability for performance of its duties as Servicer pursuant to the
terms hereof and any such sub-servicing arrangement may be terminated at the
request of any of the Agents at any time that the Co-Agents reasonably determine
that such sub-servicer is not performing adequately.

                              (d) Expense Indemnity after a Servicer Transfer
Event. In addition to, and not in lieu of the Servicer’s Fee, if Quest
Diagnostics or one of its Affiliates is replaced as Servicer following a
Servicer Transfer Event, the Borrower shall reimburse the Servicer within 10
Business Days after receipt of a written invoice, any and all reasonable costs
and expenses of the Servicer incurred in connection with its servicing of the
Receivables for the benefit of the Secured Parties.

               Section 8.2      Duties of Servicer.

                              (a) Appointment; Duties in General. Each of the
Borrower, the Lenders and the Agents hereby appoints as its agent, the Servicer,
as from time to time designated pursuant to Section 8.1, to enforce its rights
and interests in and under the Collateral. The Servicer shall take or cause to
be taken all such actions as may be necessary or advisable to collect each
Receivable from time to time, all in accordance with applicable laws, rules and
regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy.

                              (b) Segregation of Collections. The Servicer shall
not be required (unless otherwise requested by any of the Agents) to segregate
the funds constituting Collections prior to the remittance thereof in accordance
with Article III. If instructed by any of the Agents, the Servicer shall
segregate Collections and deposit them into the Collateral Account not later
than the first Business Day following receipt by the Servicer of such
Collections in immediately available funds.

                              (c) Modification of Receivables. Quest
Diagnostics, while it is the Servicer, may, in accordance with the Credit and
Collection Policy, so long as no Event of Default shall have occurred and be
continuing, extend the maturity or adjust the Unpaid Net Balance of any
Receivable as Quest Diagnostics may reasonably determine to be appropriate to
maximize Collections of the Receivables taken as a whole in a manner consistent
with the Credit and Collection Policy (although no such extension or adjustment
shall alter the status of such Receivable as a Defaulted Receivable or a
Delinquent Receivable or, in the case of an adjustment, limit the rights of the
Agents or the Lenders under Section 3.4) .

                              (d) Contracts and Records. Each Loan Party shall
deliver to the Servicer, and the Servicer shall, or shall direct the Originators
as sub-servicers to, hold in trust for the Borrower and the Secured Parties, all
Contracts and Records.

                              (e) Certain Duties to the Borrower. The Servicer
shall, as soon as practicable following receipt, turn over to the Borrower (i)
that portion of the Collections which are not required to be turned over to each
of the Co-Agents, less the Servicer’s Fee and all reasonable and appropriate
out-of-pocket costs and expenses of the Servicer of servicing, collecting and
administering the Receivables to the extent not covered by the Servicer’s Fee
received by it, and (ii) the Collections of any receivable which is not a
Receivable. The Servicer, if other than

39

--------------------------------------------------------------------------------




Quest Diagnostics or any other Loan Party or Affiliate thereof, shall, as soon
as practicable upon demand, deliver to the Borrower all Contracts and other
Records in its possession that evidence or relate to receivables of the Borrower
other than Receivables, and copies of all Contracts and other Records in its
possession that evidence or relate to Receivables, Obligors or Related Assets.

                              (f) Termination. The Servicer’s authorization
under this Agreement shall terminate upon the Final Payout Date.

                              (g) Power of Attorney. The Borrower hereby grants
to the Servicer an irrevocable power of attorney, with full power of
substitution, coupled with an interest, to take in the name of the Borrower all
steps which are necessary or advisable to endorse, negotiate or otherwise
realize on any writing or other right of any kind held or transmitted by the
Borrower or transmitted or received by Lender in connection with any Receivable.
This power of attorney shall automatically terminate as to any Servicer replaced
in accordance with Section 8.1(b) and shall automatically transfer to its
successor.

               Section 8.3      Rights of the Agents.

                              (a) Notice to Obligors. At any time when an Event
of Default has occurred and is continuing, any of the Agents may notify the
Obligors of Receivables, or any of them, of the Borrower’s ownership of the
Receivables, and the Administrative Agent’s security interest, for the benefit
of the Secured Parties, in the Collateral.

                              (b) Notice to Collection Banks. At any time, the
Administrative Agent is hereby authorized to give notice to the Collection
Banks, as provided in the Collection Account Agreements, of the transfer to the
Administrative Agent of dominion and control over the Lockboxes and the
Collection Accounts, and the Administrative Agent hereby agrees to give such
notice upon request of either of the Co-Agents. The Borrower and the Servicer
hereby transfer to the Administrative Agent, effective when the Administrative
Agent shall give notice to the Collection Banks as provided in the Collection
Account Agreements, the exclusive dominion and control over the Lockboxes and
the Collection Accounts, and shall take any further action that the
Administrative Agent may reasonably request to effect such transfer.

                              (c) Rights on Servicer Transfer Event. At any time
following the designation of a Servicer other than Quest Diagnostics (or one of
its approved Affiliates) pursuant to Section 8.1:

                              (i) Any of the Agents may direct the Obligors of
Receivables, or any of them, to pay all amounts payable under any Receivable
directly to the Administrative Agent or its designee.

                              (ii) Any Loan Party shall, at any Agent’s request
and at such Loan Party’s expense, give notice of the Administrative Agent’s
security interest in the Collateral to each Obligor of Receivables and direct
that payments be made directly to the Administrative Agent or its designee.

                              (iii) Each Loan Party shall, at any Agent’s
request: (A) assemble and make available all of the Contracts and Records which
are necessary or reasonably desirable to collect

40

--------------------------------------------------------------------------------




the Collateral, and make the same available to the successor Servicer at such
place or places as the Administrative Agent may reasonably request, and (B)
segregate all cash, checks and other instruments received by it from time to
time constituting Collections in a manner acceptable to the Agents and promptly
upon receipt, remit all such cash, checks and instruments, duly endorsed or with
duly executed instruments of transfer, to the successor Servicer.

                              (iv) Each of the Loan Parties, the Co-Agents and
the Lenders hereby authorizes the Administrative Agent and grants to the
Administrative Agent an irrevocable power of attorney (which shall terminate on
the Final Payout Date), to take any and all steps in such Person’s name and on
behalf of such Person which are necessary or desirable, in the determination of
the Administrative Agent, to collect all amounts due under any and all
Receivables, including, without limitation, endorsing any Loan Party’s name on
checks and other instruments representing Collections and enforcing such
Receivables and the related Contracts and Invoices.

               Section 8.4      Responsibilities of Loan Parties. Anything
herein to the contrary notwithstanding:

                              (a) Contracts. Each Originator shall remain
responsible for performing all of its obligations (if any) under each Contract
to the same extent as if no ownership interest or security interests had been
conveyed under the Transactions Documents, and the exercise by the
Administrative Agent or its designee of its rights and remedies hereunder shall
not relieve such Originator from such obligations.

                              (b) Limitation of Liability. The Secured Parties
shall not have any obligation or liability with respect to any Receivables,
Invoices or Contracts, nor shall any of them be obligated to perform any of the
obligations of any Loan Party or any Originator thereunder.

 

41

--------------------------------------------------------------------------------




               Section 8.5      Further Action Evidencing the Security Interest.
Each Loan Party agrees that from time to time, at its expense, it will promptly
execute (if legally required) and deliver all further instruments and documents,
and take all further action that the Administrative Agent or its designee may
reasonably request in order to perfect, protect or more fully evidence the
Administrative Agent’s security interest, on behalf of the Secured Parties, in
the Collateral, or to enable the Administrative Agent or its designee to
exercise or enforce any of the Secured Parties’ respective rights hereunder or
under any Transaction Document in respect thereof. In furtherance of the
foregoing, to the maximum extent permitted by applicable law, each Loan Party
(i) authorizes the Agent to execute any such agreements, instruments or other
documents in such Loan Party’s name and to file such agreements, instruments or
other documents in any appropriate filing office, (ii) authorizes the
Administrative Agent to file any financing statement required hereunder or under
any other Loan Document, and any continuation statement or amendment with
respect thereto, in any appropriate filing office without the signature of such
Loan Party (including, without limitation, in the case of the Borrower, any such
financing statements that indicate the Collateral as “all assets” or words of
similar import), and (iii) ratifies the filing of any financing statement, and
any continuation statement or amendment with respect thereto, filed without the
signature of such Loan Party prior to the date hereof; provided that the
Administrative Agent shall provide prompt written notice to such Loan Party
after filing any such record without the signature of such Loan Party.

               Section 8.6     Application of Collections. Except as otherwise
specified by such Obligor or required by the underlying Contract or law, any
payment by an Obligor in respect of any indebtedness owed by it to an Originator
or to the Borrower shall be applied first, as a Collection of any Receivable or
Receivables then outstanding of such Obligor in the order of the age of such
Receivables, starting with the oldest of such Receivables (unless another
reasonable basis for allocation of such payments to the Receivables of such
Obligor exists), and second, to any other indebtedness of such Obligor.

ARTICLE IX.
SECURITY INTEREST

               Section 9.1      Grant of Security Interest. To secure the due
and punctual payment of the Obligations, whether now or hereafter existing, due
or to become due, direct or indirect, or absolute or contingent, including,
without limitation, all Indemnified Amounts, in each case pro rata according to
the respective amounts thereof, the Borrower hereby pledges to the
Administrative Agent, for the benefit of the Secured Parties, and hereby grants
to the Administrative Agent, for the benefit of the Secured Parties, a security
interest in, all of the Borrower’s right, title and interest now or hereafter
existing in, to and under (a) all the Receivables and Related Assets, (b) the
Sale Agreement, (c) the rights to demand and receive payment of the Demand
Advances, and (d) all proceeds of any of the foregoing (collectively, the
“Collateral”).

               Section 9.2      Termination after Final Payout Date. Each of the
Secured Parties hereby authorizes the Administrative Agent, and the
Administrative Agent hereby agrees, promptly after the Final Payout Date to
execute and deliver to the Borrower such UCC-3 termination statements as may be
necessary to terminate the Administrative Agent’s security interest in and Lien
upon the Collateral, all at the Borrower’s expense. Upon the Final Payout Date,
all right, title and

42

--------------------------------------------------------------------------------




interest of the Administrative Agent and the other Secured Parties in and to the
Collateral shall terminate.

               Section 9.3     Limitation on Rights to Collateral Proceeds.
Nothing in this Agreement shall entitle the Secured Parties to receive or retain
proceeds of the Collateral in excess of the aggregate amount of the Obligations
owing to such Secured Party (or to any Indemnified Party claiming through such
Secured Party).

ARTICLE X.
EVENTS OF DEFAULT

               Section 10.1      Events of Default. The occurrence of any of the
following events shall constitute an “Event of Default” hereunder:

               (a) The Servicer or the Borrower shall fail to make (i) when and
as required to be made by it herein, any payment, prepayment or deposit of any
amount of principal of any Loan, or (ii) within three (3) days after the same
becomes due, any payment of any amount of interest, fees or other Obligations
payable hereunder or under any other Transaction Document; provided that any
interest, fees or other amounts which are not paid on the due date shall bear
interest at the Default Rate after such due date.

               (b) Any representation or warranty made or deemed to be made by
any Loan Party (or any of its officers) under this Agreement or any other
Transaction Document or in any Monthly Report, Weekly Report, computation of
Cash Collateral Payment or other information or report delivered pursuant hereto
shall prove to have been false or incorrect in any material adverse respect when
made, provided that the materiality threshold in this subsection shall not be
applicable with respect to any representation or warranty which itself contains
a materiality threshold.

               (c) Any Loan Party fails to perform or observe any other term or
covenant contained in this Agreement or any other Transaction Document, and such
default shall continue unremedied for a period of 5 days (in the case of
nonperformance or nonobservance by the Servicer) or 10 days (in the case of
nonperformance or nonobservance by the Borrower) after the earlier to occur of
(i) the date upon which written notice thereof is given to such Loan Party by
the Administrative Agent and (ii) the date the applicable Loan Party becomes
aware thereof.

               (d) (i)The Borrower shall (A) fail to pay any principal or
interest, regardless of amount, due in respect of any Indebtedness of which the
aggregate unpaid principal amount is in excess of $11,600, when and as the same
shall become due and payable (after expiration of any applicable grace period)
or (B) fail to observe or perform any other term, covenant, condition or
agreement (after expiration of any applicable grace period) contained in any
agreement or instrument evidencing or governing any such Indebtedness if the
effect of any failure referred to in this clause (B) is to cause, or permit the
holder or holders of such Indebtedness or a trustee on its or their behalf (with
or without the giving of notice, the lapse of time or both) to cause, such
Indebtedness to become due prior to its stated maturity; or (ii) any of the
Originators (A) shall fail to pay

43

--------------------------------------------------------------------------------




any principal or interest, regardless of amount, due in respect of any
Indebtedness of which the aggregate unpaid principal amount is in excess of
$100,000,000 (or such other amount as may be set forth in the comparable
provision of the Credit Agreement), when and as the same shall become due and
payable (after expiration of any applicable grace period) or (B) shall fail to
observe or perform any other term, covenant, condition or agreement (after
expiration of any applicable grace period) contained in any agreement or
instrument evidencing or governing any Indebtedness in excess of $100,000,000
(or such other amount as may be set forth in the comparable provision of the
Credit Agreement), in aggregate principal amount of the Originators if, as a
result of such failure, the holder or holders of the Indebtedness outstanding
thereunder (or an agent or a trustee on their behalf) cause the holder or
holders of such Indebtedness or an agent or a trustee on its or their behalf to
cause such Indebtedness to become due prior to its stated maturity.

               (e) An Event of Bankruptcy shall have occurred and remain
continuing with respect to the Borrower or the Servicer.

               (f) The three-calendar month rolling average Dilution Ratio at
any Cut-Off Date exceeds 6.00%.

               (g) The three-calendar month rolling average Default Trigger
Ratio at any CutOff Date exceeds 15.40%.

               (h) The three-calendar month rolling average Delinquency Ratio at
any Cut-Off Date exceeds 9.00%.

               (i) The occurrence of any Missing Information Trigger Event.

               (j) The three-calendar month rolling average Collections Ratio at
any Cut-Off Date is less than 32.00%.

               (k) On any Settlement Date, after giving effect to the payments
made under Article II or Article III, the aggregate outstanding principal
balances of the Advances exceed the Allocation Limit.

               (l) A Change in Control shall occur.

               (m) The Internal Revenue Service shall file notice of a lien
pursuant to Section 6323 of the Internal Revenue Code with regard to any of the
Receivables or Related Assets and such lien shall not have been released within
seven (7) days, or the PBGC shall, or shall indicate its intention to, file
notice of a lien pursuant to Section 4068 of ERISA with regard to any of the
Receivables or Related Assets.

               (n) The Administrative Agent, on behalf of the Secured Parties,
for any reason, does not have a valid, perfected first priority security
interest in the Receivables and the Related Assets.

               (o) (i)A final judgment or judgments for the payment of money in
excess of $11,600 in the aggregate (exclusive of judgment amounts to the extent
covered by

44

--------------------------------------------------------------------------------




insurance or indemnity payments) shall be rendered by one or more courts,
administrative tribunals or other bodies having jurisdiction against the
Borrower and the same shall not be discharged (or provision which results in a
stay of execution shall not be made for such discharge), vacated or bonded
pending appeal, or a stay of execution thereof shall not be procured, within 60
days from the date of entry thereof and the Borrower shall not, within said
period of 60 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal; or (ii) a final judgment or judgments for the payment
of money in excess of $100,000,000 (or such other amount as may be set forth in
the comparable provision of the Credit Agreement) in the aggregate (exclusive of
judgment amounts to the extent covered by insurance or indemnity payments) shall
be rendered by one or more courts, administrative tribunals or other bodies
having jurisdiction against any Originator and the same shall not be discharged
(or provision which results in a stay of execution shall not be made for such
discharge), vacated or bonded pending appeal, or a stay of execution thereof
shall not be procured, within 60 days from the date of entry thereof and such
Originator shall not, within said period of 60 days, or such longer period
during which execution of the same shall have been stayed, appeal therefrom and
cause the execution thereof to be stayed during such appeal.

               (p) An ERISA Event or noncompliance with respect to Foreign Plans
shall have occurred that when taken together with all other ERISA Events and
noncompliance with respect to Foreign Plans that have occurred, is reasonably
likely to result in liability of any Originator or Loan Party in an aggregate
amount exceeding $100,000,000 (or such other amount as may be set forth in the
comparable provision of the Credit Agreement).

               (q) Quest Diagnostics shall fail to comply with any of the
financial covenants set forth in Sections 7.2(a) and (b) (or analogous successor
provisions) of the Credit Agreement.

               (r) The occurrence of the Sale Termination Date under and as
defined in the Sale Agreement.

               (s) Any other event occurs that (i) could reasonably be expected
to have a Material Adverse Effect of the type described in clause (d) of the
definition thereof, or (ii) has had a Material Adverse Effect of the type
described in any clause of the definition thereof.

               Section 10.2      Remedies.

                              (a) Optional Acceleration. Upon the occurrence of
an Event of Default (other than an Event of Default described in Section 10.1(e)
with respect to the Borrower), the Administrative Agent may by notice to the
Borrower, declare the Termination Date to have occurred and the Obligations to
be immediately due and payable, whereupon the Aggregate Commitment shall
terminate and all Obligations shall become immediately due and payable.

45

--------------------------------------------------------------------------------




                              (b) Automatic Acceleration. Upon the occurrence of
an Event of Default described in Section 10.1(e) with respect to the Borrower,
the Termination Date shall automatically occur and the Obligations shall be
immediately due and payable.

                              (c) Additional Remedies. Upon the Termination Date
pursuant to this Section 10.2, the Aggregate Commitment will terminate, no Loans
or Advances thereafter will be made, and the Administrative Agent, on behalf of
the Secured Parties, shall have, in addition to all other rights and remedies
under this Agreement or otherwise, all other rights and remedies provided to a
secured party upon default under the UCC of each applicable jurisdiction and
other applicable laws, which rights shall be cumulative.

ARTICLE XI.
THE AGENTS

               Section 11.1     Appointment.

               (a) Each member of the VFCC Group hereby irrevocably designates
and appoints Wachovia Bank, National Association as VFCC Agent hereunder and
under the other Transaction Documents to which the VFCC Agent is a party, and
authorizes the VFCC Agent to take such action on its behalf under the provisions
of the Transaction Documents and to exercise such powers and perform such duties
as are expressly delegated to the VFCC Agent by the terms of the Transaction
Documents, together with such other powers as are reasonably incidental thereto.
Each member of the Gotham Group hereby irrevocably designates and appoints BTMU
as Gotham Agent hereunder and under the other Transaction Documents to which the
Gotham Agent is a party , and authorizes the Gotham Agent to take such action on
its behalf under the provisions of the Transaction Documents and to exercise
such powers and perform such duties as are expressly delegated to the Gotham
Agent by the terms of the Transaction Documents, together with such other powers
as are reasonably incidental thereto. Each of the Lenders and the Co-Agents
hereby irrevocably designates and appoints The Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch as Administrative Agent hereunder and under the
Transaction Documents to which the Administrative Agent is a party, and
authorizes the Administrative Agent to take such action on its behalf under the
provisions of the Transaction Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of the Transaction Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, none of the Agents shall have any duties or responsibilities,
except those expressly set forth in the Transaction Documents to which it is a
party, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
such Agent shall be read into any Transaction Document or otherwise exist
against such Agent.

               (b) The provisions of this Article XI are solely for the benefit
of the Agents and the Lenders, and neither of the Loan Parties shall have any
rights as a third-party beneficiary or otherwise under any of the provisions of
this Article XI, except that this

46

--------------------------------------------------------------------------------




Article XI shall not affect any obligations which any of the Agents or Lenders
may have to either of the Loan Parties under the other provisions of this
Agreement.

               (c) In performing its functions and duties hereunder, (i) the
VFCC Agent shall act solely as the agent of the members of the VFCC Group and
does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for either of the Loan Parties or any of
their respective successors and assigns, (ii) the Gotham Agent shall act solely
as the agent of the members of the Gotham Group and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for either of the Loan Parties or any of their respective successors and
assigns, and (iii) the Administrative Agent shall act solely as the agent of the
Secured Parties and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for either of the Loan
Parties or any of their respective successors and assigns.

               Section 11.2      Delegation of Duties. Each Agent may execute
any of its duties under the applicable Transaction Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. No Agent shall be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care except for agents and attorneys-in fact to which any
Agent delegates all or substantially all of its duties as an Agent which are not
approved by S&P, Moody’s and, so long as applicable, Fitch. No Agent shall be
responsible for the negligence or misconduct of agents or attorneys-in-fact
selected by it with reasonable care for due diligence and audit matters and
attorneys selected with reasonable care for legal matters.

               Section 11.3      Exculpatory Provisions. None of the Agents nor
any of its directors, officers, agents or employees shall be (i) liable for any
action lawfully taken or omitted to be taken by it or them or any Person
described in Section 11.2 under or in connection with this Agreement (except for
its, their or such Person’s own bad faith, gross negligence or willful
misconduct), or (ii) responsible in any manner to any of the Lenders or other
Agents for any recitals, statements, representations or warranties made by the
Borrower contained in this Agreement or in any certificate, report, statement or
other document referred to or provided for in, or received under or in
connection with, this Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document furnished in connection herewith, or for any failure of either of the
Loan Parties to perform its respective obligations hereunder, or for the
satisfaction of any condition specified in Article V, except receipt of items
required to be delivered to such Agent. None of the Agents shall be under any
obligation to any other Agent or any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements or covenants contained in, or
conditions of, this Agreement, or to inspect the properties, books or records of
the Loan Parties. This Section 11.3 is intended solely to govern the
relationship between the Agents, on the one hand, and the Lenders and their
respective Liquidity Banks, on the other.

               Section 11.4      Reliance by Agents.

               (a) Each of the Agents shall in all cases be entitled to rely,
and shall be fully protected in relying, upon any note, writing, resolution,
notice, consent, certificate,

47

--------------------------------------------------------------------------------




affidavit, letter, telegram, telecopy or telex message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to the
Loan Parties), independent accountants and other experts selected by such Agent.
Each of the Agents shall in all cases be fully justified in failing or refusing
to take any action under this Agreement or any other document furnished in
connection herewith unless it shall first receive such advice or concurrence of
such of its Lenders and Liquidity Banks, as it shall determine to be appropriate
under the relevant circumstances, or it shall first be indemnified to its
satisfaction by its Constituent Liquidity Banks against any and all liability,
cost and expense which may be incurred by it by reason of taking or continuing
to take any such action.

               (b) Any action taken by any of the Agents in accordance with
Section 11.4(a) shall be binding upon all of the Agents and the Lenders.

               Section 11.5      Notice of Events of Default. None of the Agents
shall be deemed to have knowledge or notice of the occurrence of any Event of
Default or Unmatured Default unless such Agent has received notice from another
Agent, a Lender or a Loan Party referring to this Agreement, stating that an
Event of Default or Unmatured Default has occurred hereunder and describing such
Event of Default or Unmatured Default. In the event that any of the Agents
receives such a notice, it shall promptly give notice thereof to the Lenders and
the other Agents. The Administrative Agent shall take such action with respect
to such Event of Default or Unmatured Default as shall be directed by either of
the Co-Agents provided that the Administrative Agent is indemnified to its
satisfaction by such Co-Agent and its Constituent Liquidity Banks against any
and all liability, cost and expense which may be incurred by it by reason of
taking any such action.

               Section 11.6      Non-Reliance on Other Agents and Lenders. Each
of the Lenders expressly acknowledges that none of the Agents, nor any of the
Agents’ respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
any of the Agents hereafter taken, including, without limitation, any review of
the affairs of the Loan Parties, shall be deemed to constitute any
representation or warranty by such Agent. Each of the Lenders also represents
and warrants to the Agents and the other Lenders that it has, independently and
without reliance upon any such Person (or any of their Affiliates) and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Loan
Parties and made its own decision to enter into this Agreement. Each of the
Lenders also represents that it will, independently and without reliance upon
the Agents or any other Liquidity Bank or Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, prospects, financial and
other condition and creditworthiness of the Loan Parties. The Agents, the
Lenders and their respective Affiliates, shall have no duty or responsibility to
provide any party to this Agreement with any credit or other information
concerning the business, operations, property, prospects, financial and other
condition or

48

--------------------------------------------------------------------------------




creditworthiness of the Loan Parties which may come into the possession of such
Person or any of its respective officers, directors, employees, agents,
attorneys-in-fact or affiliates, except that each of the Agents shall promptly
distribute to the other Agents and the Lenders, copies of financial and other
information expressly provided to it by either of the Loan Parties pursuant to
this Agreement.

               Section 11.7      Indemnification of Agents. Each Liquidity Bank
agrees to indemnify (a) its applicable Co-Agent, (b) the Administrative Agent,
and (c) the officers, directors, employees, representatives and agents of each
of the foregoing (to the extent not reimbursed by the Loan Parties and without
limiting the obligation of the Loan Parties to do so), ratably in accordance
with their respective Loans, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (including, without
limitation, the reasonable fees and disbursements of counsel for such Co-Agent,
the Administrative Agent or such Person in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
such Co-Agent or the Administrative Agent or such Person shall be designated a
party thereto) that may at any time be imposed on, incurred by or asserted
against such Co-Agent, the Administrative Agent or such Person as a result of,
or arising out of, or in any way related to or by reason of, any of the
transactions contemplated hereunder or the execution, delivery or performance of
this Agreement or any other document furnished in connection herewith (but
excluding any such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting solely
from the bad faith, gross negligence or willful misconduct of such Co-Agent, the
Administrative Agent or such Person as finally determined by a court of
competent jurisdiction).

               Section 11.8      Agents in their Individual Capacities. Each of
the Agents in its individual capacity and its affiliates may make loans to,
accept deposits from and generally engage in any kind of business with the Loan
Parties and their Affiliates as though such Agent were not an Agent hereunder.
With respect to its Loans, if any, pursuant to this Agreement, each of the
Agents shall have the same rights and powers under this Agreement as any Lender
and may exercise the same as though it were not an Agent, and the terms “Lender”
and “Lenders” shall include each of the Agents in their individual capacities.

               Section 11.9      [Reserved].

               Section 11.10    Conflict Waivers.

               (a) Wachovia acts, or may in the future act: (i) as
administrative agent for VFCC, (ii) as issuing and paying agent for VFCC’s
Commercial Paper Notes, (iii) to provide credit or liquidity enhancement for the
timely payment for VFCC’s Commercial Paper Notes and (iv) to provide other
services from time to time for VFCC (collectively, the “Wachovia Roles”).
Without limiting the generality of Sections 11.1 and 11.8, each of the
Administrative Agent and the Lenders hereby acknowledges and consents to any and
all Wachovia Roles and agrees that in connection with any Wachovia Role,
Wachovia may take, or refrain from taking, any action which it, in its
discretion, deems appropriate, including, without limitation, in its role as
administrative agent for VFCC, the giving of notice to the Liquidity Banks of a
mandatory purchase pursuant to the VFCC Liquidity

49

--------------------------------------------------------------------------------




Agreement, and hereby acknowledges that neither Wachovia nor any of its
Affiliates has any fiduciary duties hereunder to any Lender (other than VFCC)
arising out of any of the Wachovia Roles.

               (b) BTMU acts, or may in the future act: (i) as administrator of
Gotham, (ii) to provide credit or liquidity enhancement for the timely payment
for Gotham’s Commercial Paper and (iii) to provide other services from time to
time for Gotham (collectively, the “BTMU Roles”). Without limiting the
generality of Sections 11.1 and 11.8, each of the Agents and the Lenders hereby
acknowledges and consents to any and all BTMU Roles and agrees that in
connection with any BTMU Role, BTMU may take, or refrain from taking, any action
which it, in its discretion, deems appropriate, , including, without limitation,
in its role as administrator of Gotham, the giving of notice to the Gotham
Liquidity Banks of a mandatory purchase pursuant to the Gotham Liquidity
Agreement, and hereby acknowledges that neither BTMU nor any of its Affiliates
has any fiduciary duties hereunder to any Lender (other than Gotham) arising out
of any of the BTMU Roles.

               Section 11.11      UCC Filings. Each of the Secured Parties
hereby expressly recognizes and agrees that the Administrative Agent may be
listed as the assignee or secured party of record on the various UCC filings
required to be made under the Transaction Documents in order to perfect their
respective interests in the Collateral, that such listing shall be for
administrative convenience only in creating a record or nominee holder to take
certain actions hereunder on behalf of the Secured Parties and that such listing
will not affect in any way the status of the Secured Parties as the true parties
in interest with respect to the Collateral. In addition, such listing shall
impose no duties on the Administrative Agent other than those expressly and
specifically undertaken in accordance with this Article XI.

ARTICLE XII.
ASSIGNMENTS AND PARTICIPATIONS

               Section 12.1      Restrictions on Assignments, etc.

               (a) No Loan Party may assign its rights, or delegate its duties
hereunder or any interest herein without the prior written consent of each of
the Agents and satisfaction of the Rating Agency Condition; provided, however,
that the foregoing shall not be deemed to restrict Quest Diagnostics’ right,
prior to delivery of a Successor Notice, to request the Agents’ consent to the
appointment of an Affiliate as replacement Servicer (subject to satisfaction of
the Rating Agency Condition) or to delegate all or any portion of its duties as
Servicer to other Originators, as sub-servicers, so long as Quest Diagnostics
remains primarily liable for the performance or non-performance of such duties.

               (b) Each of the Conduits may, at any time, assign all or any
portion of any of its Loans, or sell participations therein, to its Constituent
Liquidity Banks (or to its Co-Agent for the ratable benefit of its Constituent
Liquidity Banks).

               (c) In addition to, and not in limitation of, assignments and
participations described in Section 12.1(b):

50

--------------------------------------------------------------------------------




                              (i) in the event that any of the Liquidity Banks
becomes a Downgraded Liquidity Bank, such Downgraded Liquidity Bank shall give
prompt written notice of its Downgrading Event to the applicable Co-Agent and
the Borrower. Within 5 Business Days after the Borrower’s receipt of such
notice, the Borrower may propose an Eligible Assignee who is willing to accept
an assignment of, and to assume, such Downgraded Liquidity Bank’s rights and
obligations under this Agreement and under the Liquidity Agreement to which it
is a party. In the event that the Borrower fails to propose such an Eligible
Assignee within such 5 Business Day period, or such Eligible Assignee does not
execute and deliver assignment and assumption documents reasonably acceptable to
such Downgraded Liquidity Bank and such Co-Agent, and pays the Downgraded
Liquidity Bank’s Obligations in full, in each case, not later than 5:00 p.m.
(New York City time) on the 10th Business Day following the Borrower’s receipt
of notice of such Downgrading Event, such Co-Agent may identify an Eligible
Assignee without the Borrower’s consent, and the Downgraded Liquidity Bank shall
promptly assign its rights and obligations to the Eligible Assignee designated
by such Co-Agent against payment in full of its Obligations;

                              (ii) each of the Lenders may assign all or any
portion of its Loans and, if applicable, its Commitment and Liquidity
Commitment, to any Eligible Assignee with the prior written consent of (A) the
Borrower and (B) such Lender’s applicable Co-Agent, which consents shall not be
unreasonably withheld or delayed; and

                              (iii) each of the Lenders may, without the prior
written consent of the Borrower or any of the Agents, sell participations in all
or any portion of their respective rights and obligations in, to and under the
Transaction Documents and the Obligations in accordance with Sections 12.2 and
14.7.

               Section 12.2     Rights of Assignees and Participants.

               (a) Upon the assignment by a Lender in accordance with Section
12.1(b) or (c), the Eligible Assignee(s) receiving such assignment shall have
all of the rights and obligations of such Lender with respect to the Transaction
Documents and the Obligations (or such portion thereof as has been assigned).

               (b) In no event will the sale of any participation interest in
any Lender’s or any Eligible Assignee’s rights under the Transaction Documents
or in the Obligations relieve the seller of such participation interest of its
obligations, if any, hereunder or, if applicable, under the Liquidity Agreement
to which it is a party.

               Section 12.3      Terms and Evidence of Assignment. Any
assignment to any Eligible Assignee(s) pursuant to Section 1.2(c), 12.1(b) or
12.1(c) shall be upon such terms and conditions as the assigning Lender and the
applicable Co-Agent, on the one hand, and the Eligible Assignee, on the other,
may mutually agree, and shall be evidenced by such instrument(s) or document(s)
as may be satisfactory to such Lender, the applicable Co-Agent and the Eligible
Assignee(s). Any assignment made in accordance with the terms of this Article
XII shall relieve the assigning Lender of its obligations, if any, under this
Agreement (and, if applicable, the Liquidity Agreement to which it is a party)
to the extent assigned and no Lender

51

--------------------------------------------------------------------------------




may assign or otherwise transfer any of its rights and obligations hereunder
except in accordance with the terms of this Article XII.

ARTICLE XIII.
INDEMNIFICATION

               Section 13.1      Indemnities by the Borrower.

                              (a) General Indemnity. Without limiting any other
rights which any such Person may have hereunder or under applicable law, the
Borrower hereby agrees to indemnify each of the Affected Parties, each of their
respective Affiliates, and all successors, transferees, participants and assigns
and all officers, directors, shareholders, controlling persons, employees and
agents of any of the foregoing (each, an “Indemnified Party”), forthwith on
demand, from and against any and all damages, losses, claims, liabilities and
reasonable related out-of-pocket costs and expenses, including reasonable
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against or incurred by any of them
arising out of or relating to the Transaction Documents, the Obligations or the
Collateral, excluding, however: (i) Indemnified Amounts to the extent determined
by a court of competent jurisdiction to have resulted from bad faith, gross
negligence or willful misconduct on the part of such Indemnified Party or (ii)
recourse (except as otherwise specifically provided in this Agreement) for
Indemnified Amounts to the extent the same includes losses in respect of
Receivables which are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor or the related Obligor’s refusal
to pay; provided, however, that prior to the occurrence of an Event of Default,
the Indemnified Parties shall only be entitled to seek indemnity for the
reasonable fees and disbursements of a single law firm as special counsel to all
such Indemnified Parties (and, if required, a single law firm as local counsel
to all such Indemnified Parties in each relevant jurisdiction where the law firm
acting as special counsel is not licensed to practice). Without limiting the
foregoing, the Borrower shall indemnify each Indemnified Party for Indemnified
Amounts arising out of or relating to:

               (A)      the creation of any Lien on, or transfer by any Loan
Party of any interest in, the Collateral other than as provided in the
Transaction Documents;

               (B)      any representation or warranty made by any Originator or
Loan Party (or any of its officers) under or in connection with any Transaction
Document, any Monthly Report, Weekly Report, computation of Cash Collateral
Payment or any other information or report delivered by or on behalf of any
Originator or Loan Party pursuant thereto, which shall have been false,
incorrect or misleading in any respect when made or deemed made or delivered, as
the case may be;

               (C)      the failure by any Loan Party to comply with any
applicable law, rule or regulation with respect to any Receivable or the related
Contract and/or Invoice, including, without limitation, any state or local
assignment of claims act or similar legislation prohibiting or imposing notice
and acknowledgement requirements or other limitations or conditions on the
assignment of a Specified Government Receivable, or the nonconformity of any
Receivable or the related Contract and/or Invoice with any such applicable law,
rule or regulation;

52

--------------------------------------------------------------------------------




               (D)      the failure to vest and maintain vested in the Borrower
a perfected ownership interest in all Collateral; or the failure to vest and
maintain vested in the Administrative Agent, for the benefit of the Secured
Parties, a valid and perfected first priority security interest in the
Collateral, free and clear of any other Lien, other than a Lien arising solely
as a result of an act of one of the Secured Parties, now or at any time
thereafter;

               (E)      unless the Borrower has actual knowledge that the
Administrative Agent has prepared a financing statement, amendment or similar
instrument or document under the UCC of any applicable jurisdiction or other
applicable laws with respect to any Collateral, the failure to deliver to the
Administrative Agent on a timely basis any such financing statement, amendment
or similar instrument or document or to authorize its filing on a timely basis;

               (F)      any dispute, claim, offset or defense (other than
discharge in bankruptcy) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivables or the
related Contract and/or Invoice not being a legal, valid and binding obligation
of such Obligor enforceable against it in accordance with its terms), or any
other claim resulting from the sale of the services related to such Receivable
or the furnishing or failure to furnish such services;

               (G)      any matter described in Section 3.4;

               (H)      any failure of any Loan Party, as the Borrower, the
Servicer or otherwise, to perform its duties or obligations in accordance with
the provisions of this Agreement or the other Transaction Documents to which it
is a party;

               (I)       any claim of breach by any Loan Party of any related
Contract and/or Invoice with respect to any Receivable;

               (J)      any Tax (but not including Taxes upon or measured by net
income or net profits or franchise Taxes in lieu of net income or net profits
Taxes), all interest and penalties thereon or with respect thereto, and all
out-of-pocket costs and expenses, including the reasonable fees and expenses of
counsel in defending against the same, which may arise by reason of the
Administrative Agent’s security interest in the Collateral;

               (K)      the commingling of Collections of Receivables at any
time with other funds;

               (L)      any investigation, litigation or proceeding related to
or arising from this Agreement or any other Transaction Document, the
transactions contemplated hereby or thereby, the use of the proceeds of any
Loan, the security interest in the Receivables and Related Assets or any other
investigation, litigation or proceeding relating to the Borrower or any of the
Originators in which any Indemnified Party becomes involved as a result of any
of the transactions contemplated hereby or thereby (other than an investigation,
litigation or proceeding (1) relating to a dispute solely amongst the Lenders
(or certain Lenders) and the Administrative Agent or (2) excluded by Section
13.1(a));

53

--------------------------------------------------------------------------------




               (M)      any products or professional liability, personal injury
or damage suit, or other similar claim arising out of or in connection with
merchandise, insurance or services that are the subject of any Contract, Invoice
or any Receivable;

               (N)      any inability to litigate any claim against any Obligor
in respect of any Receivable as a result of such Obligor being immune from civil
and commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

               (O)      the occurrence of any Event of Default of the type
described in Section 10.1(e);

               (P)      any loss incurred by any of the Secured Parties as a
result of the inclusion in the Borrowing Base of Receivables owing from any
single Obligor and its Affiliated Obligors which causes the aggregate Unpaid Net
Balance of all such Receivables to exceed the applicable Obligor Concentration
Limit; or

               (Q)      failure of any Specified Government Receivables to be
recorded in the applicable Originator’s or the Servicer’s billing and accounting
systems solely as a Client-Billed Receivable.

                              (b) Contest of Tax Claim; After-Tax Basis. If any
Indemnified Party shall have notice of any attempt to impose or collect any Tax
or governmental fee or charge for which indemnification will be sought from any
Loan Party under Section 13.1(a)(J), such Indemnified Party shall give prompt
and timely notice of such attempt to the Borrower and the Borrower shall have
the right, at its expense, to participate in any proceedings resisting or
objecting to the imposition or collection of any such Tax, governmental fee or
charge. Indemnification hereunder shall be in an amount necessary to make the
Indemnified Party whole after taking into account any tax consequences when
actually realized by the Indemnified Party of the payment of any of the
aforesaid taxes or payments of amounts indemnified against hereunder (including
any deduction) and the receipt of the indemnity payment provided hereunder or of
any refund of any such tax previously indemnified hereunder, including the
effect of such tax, amount indemnified against, deduction or refund on the
amount of tax measured by net income or profits which is or was payable by the
Indemnified Party. For purposes of this Agreement, an Indemnified Party shall be
deemed to have “actually realized” tax consequences to the extent that, and at
such time as, the amount of Taxes payable (including Taxes payable on an
estimated basis) by such Indemnified Party is increased above or reduced below,
as the case may be, the amount of Taxes that such Indemnified Party would be
required to pay but for receipt or accrual of the indemnity payment or the
incurrence or payment of such indemnified amount, as the case may be.

                              (c) Contribution. If for any reason the
indemnification provided above in this Section 13.1 (and subject to the
exceptions set forth therein) is unavailable to an Indemnified Party or is
insufficient to hold an Indemnified Party harmless, then the Borrower shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect not only the relative benefits received by such Indemnified Party on the
one hand and the Borrower on the other hand but also the relative fault of such
Indemnified Party as well as any other relevant equitable considerations.

54

--------------------------------------------------------------------------------




               Section 13.2      Indemnities by Servicer. Without limiting any
other rights which any Indemnified Party may have hereunder or under applicable
law, the Servicer hereby agrees to indemnify each of the Indemnified Parties
forthwith on demand, from and against any and all Indemnified Amounts awarded
against or incurred by any of them arising out of or relating to the Servicer’s
performance of, or failure to perform, any of its obligations under or in
connection with any Transaction Document, or any representation or warranty made
by the Servicer (or any of its officers) under or in connection with any
Transaction Document, any Monthly Report, Weekly Report, computation of Cash
Collateral Payment or any other information or report delivered by or on behalf
of the Servicer, which shall have been false, incorrect or misleading in any
material respect when made or deemed made or delivered, as the case may be, or
the failure of the Servicer to comply with any applicable law, rule or
regulation with respect to any Receivable or the related Contract and Invoice.
Notwithstanding the foregoing, in no event shall any Indemnified Party be
awarded any Indemnified Amounts (a) to the extent determined by a court of
competent jurisdiction to have resulted from gross negligence or willful
misconduct on the part of such Indemnified Party or (b) as recourse for
Indemnified Amounts to the extent the same includes losses in respect of
Receivables which are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor.

                              If for any reason the indemnification provided
above in this Section 13.2 (and subject to the exceptions set forth therein) is
unavailable to an Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the Servicer shall contribute to the amount paid or payable
by such Indemnified Party as a result of such loss, claim, damage or liability
in such proportion as is appropriate to reflect not only the relative benefits
received by such Indemnified Party on the one hand and the Servicer on the other
hand but also the relative fault of such Indemnified Party as well as any other
relevant equitable considerations.

ARTICLE XIV.
MISCELLANEOUS

               Section 14.1      Amendments, Etc. No amendment or waiver of any
provision of this Agreement nor consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be in writing
and signed by each of the Loan Parties and the Co-Agents, and any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that:

               (a) before either of the Co-Agents enters into such an amendment
or grants such a waiver or consent that is deemed to be material by S&P, Moody’s
or, at any time while it is rating either Conduit’s Commercial Paper Notes,
Fitch, the Rating Agency Condition (if applicable to such Co-Agent’s Conduit)
must be satisfied with respect to each of such Conduits,

               (b) without the prior written consent of all Liquidity Banks in a
Co-Agent’s Group, such Co-Agent will not amend, modify or waive any provision of
this Agreement which would (i) reduce the amount of any principal or interest
that is payable on account of its Conduit’s Loans or delay any scheduled date
for payment thereof; (ii) decrease the Required Reserve, decrease the spread
included in any Interest Rate or change the Servicer’s Fee; (iii) modify this
Section 14.1; or (iv) modify any yield protection or

55

--------------------------------------------------------------------------------




indemnity provision which expressly inures to the benefit of assignees or
participants of such Co-Agent’s Conduit,

               (c) without the prior written consent of each Agent affected
thereby, no such amendment, waiver or consent shall amend, modify, terminate or
waive any provision of Article XI as the same applies to any Agent, or any other
provision hereof as the same applies to the rights or obligations of any Agent,
in each case without the consent of such Agent,

               (d) if less than all of the Co-Agents decline to approve a
requested amendment and within 90 days after the Borrower’s request for approval
of such amendment, and either (i) the Borrower prepays the Obligations of the
dissenting Co-Agent’s (or Co-Agents’) Group in full or (ii) finds one or more
Eligible Assignees to replace each such Co-Agent’s Group, then the requested
amendment shall become effective on the effective date of such prepayment or
assignment as to the remaining Lenders (and, if applicable, as to any
replacement Lenders), and

               (e) if less than all of the Co-Agents decline to approve a
requested waiver and (i) the Borrower either (A) identifies one or more Eligible
Assignee(s) to accept immediate written assignments of such Co-Agent’s Group’s
Commitment(s) and outstanding Obligations, or (B) immediately pays all
Obligations owing to the members of such Co-Agent’s (or Co-Agents’) Group(s) in
full, and (ii) the Administrative Agent has not already declared the Termination
Date to have occurred, such waiver shall become effective as to the remaining
Lenders on the effective date of such assignment or repayment.

               Section 14.2      Notices, Etc. All notices and other
communications provided for hereunder shall, unless otherwise stated herein, be
in writing (including facsimile communication) and shall be personally delivered
or sent by express mail or courier or by certified mail, postage prepaid, or by
facsimile, to the intended party at the address or facsimile number of such
party set forth on Schedule 14.2 or at such other address or facsimile number as
shall be designated by such party in a written notice to the other parties
hereto. All such notices and communications shall be effective, (a) if
personally delivered or sent by express mail or courier or if sent by certified
mail, when received, and (b) if transmitted by facsimile, when sent, receipt
confirmed by telephone or electronic means.

               Section 14.3      No Waiver; Remedies. No failure on the part of
the Administrative Agent or any of the other Secured Parties to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law. Without limiting the foregoing, each of the Administrative Agent and the
Lenders is hereby authorized by the Borrower at any time and from time to time,
to the fullest extent permitted by law, to set off and apply to payment of any
Obligations that are then due and owing any and all deposits (general or
special, time or demand provisional or final) at any time held and other
indebtedness at any time owing by such Person to or for the credit or the
account of the Borrower.

56

--------------------------------------------------------------------------------




               Section 14.4      Binding Effect; Survival. This Agreement shall
be binding upon and inure to the benefit of each the Loan Parties, the
Administrative Agent, the Lenders and their respective successors and assigns,
and the provisions of Section 4.2 and Article XIII shall inure to the benefit of
the Affected Parties and the Indemnified Parties, respectively, and their
respective successors and assigns; provided, however, nothing in the foregoing
shall be deemed to authorize any assignment not permitted by Section 12.1. This
Agreement shall create and constitute the continuing obligations of the parties
hereto in accordance with its terms, and shall remain in full force and effect
until the Final Payout Date. The rights and remedies with respect to any breach
of any representation and warranty made by the Borrower pursuant to Article VI
and the indemnification and payment provisions of Article XIII and Sections 4.2,
14.5, 14.6, 14.7, 14.8, 14.14 and 14.16 shall be continuing and shall survive
any termination of this Agreement.

               Section 14.5      Costs, Expenses and Stamp Taxes. In addition to
their obligations under the other provisions of this Agreement, the Loan Parties
jointly and severally agree to pay:

               (a) within 30 days after receipt of a written invoice therefor:
all reasonable out-of-pocket costs and expenses incurred by the Administrative
Agent, in connection with (i) the negotiation, preparation, execution and
delivery of this Agreement, the other Transaction Documents or the Liquidity
Agreement (subject to the limitations set forth in the Fee Letters), or (ii) the
administration of the Transaction Documents prior to an Event of Default
including, without limitation, (A) the reasonable fees and expenses of a single
law firm acting as counsel to the Administrative Agent and the Lenders incurred
in connection with any of the foregoing, and (B) subject to the limitations set
forth in the Fee Letters and in Section 7.1(c), the reasonable fees and expenses
of independent accountants incurred in connection with any review of any Loan
Party’s books and records either prior to or after the execution and delivery
hereof;

               (b) within 30 days after receipt of a written invoice therefor:
all reasonable out-of-pocket costs and expenses (including, without limitation,
the reasonable fees and expenses of counsel and independent accountants)
incurred by each of the Lenders, the Administrative Agent and the Liquidity
Banks in connection with the negotiation, preparation, execution and delivery of
any amendment or consent to, or waiver of, any provision of the Transaction
Documents which is requested or proposed by any Loan Party (whether or not
consummated), the administration of the Transaction Documents following an Event
of Default (or following a waiver of or consent to any Event of Default), or the
enforcement by any of the foregoing Persons of, or any actual or claimed breach
of, this Agreement or any of the other Transaction Documents, including, without
limitation, (i) the reasonable fees and expenses of counsel to any of such
Persons incurred in connection with any of the foregoing or in advising such
Persons as to their respective rights and remedies under any of the Transaction
Documents in connection with any of the foregoing, and (ii) the reasonable fees
and expenses of independent accountants incurred in connection with any review
of any Loan Party’s books and records or valuation of the Receivables and
Related Assets; and

               (c) upon demand: all stamp and other similar or recording taxes
and fees payable or determined to be payable in connection with the execution,
delivery, filing and

57

--------------------------------------------------------------------------------




recording of this Agreement or the other Transaction Documents (and Loan
Parties, jointly and severally agree to indemnify each Indemnified Party against
any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees).

               Section 14.6      No Proceedings. Each of the parties hereto
hereby agrees that it will not institute against the Borrower, Gotham or VFCC,
or join any Person in instituting against the Borrower, Gotham or VFCC, any
insolvency proceeding (namely, any proceeding of the type referred to in the
definition of Event of Bankruptcy) so long as any Obligations (in the case of
the Borrower) or any Commercial Paper Notes or other senior Indebtedness issued
by Gotham or VFCC, as the case may be, shall be outstanding or there shall not
have elapsed one year plus one day since the last day on which any such
Obligations and Commercial Paper Notes or other senior Indebtedness shall have
been outstanding. The parties’ obligations under this Section 14.6 shall survive
termination of this Agreement.

               Section 14.7      Confidentiality of Borrower Information. Each
of the Agents and the Lenders agrees to keep information obtained by it pursuant
to the Transaction Documents confidential in accordance with such Agent’s or
Lender’s customary practices and in accordance with applicable law and agrees
that it will only use such information in connection with the transactions
contemplated hereby and not disclose any of such information other than (a) to
such Agent’s or Lender’s employees, representatives, directors, attorneys,
auditors, agents, professional advisors, trustees or affiliates who are advised
of the confidential nature thereof it solely for the purposes of evaluating,
administering and enforcing the transactions contemplated by the Transaction
Documents and making any necessary business judgments with respect thereto, or
to any direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provision of this Section 14.7, such Agent or Lender being
liable for any breach of confidentiality by any Person described in this clause
(a) and with respect to disclosures to an Affiliate to the extent disclosed by
such Agent or Lender to such Affiliate), (b) to the extent such information
presently is or hereafter becomes available to such Agent or Lender on a
non-confidential basis from a Person not an Affiliate of such Agent or Lender
not known to such Lender to be violating a confidentiality obligation by such
disclosure, (c) to the extent disclosure is required by any Law, subpoena or
judicial order or process (provided that notice of such requirement or order
shall be promptly furnished to the applicable Loan Party unless such notice is
legally prohibited) or requested or required by bank, securities, insurance or
investment company regulations or auditors or any administrative body or
commission to whose jurisdiction such Agent or Lender may be subject, (d) to any
rating agency to the extent required in connection with any rating to be
assigned to such Lender, (e) to assignees or participants or prospective
assignees or participants who agree to be bound by the provisions of this
Section 14.7, (f) to the extent required in connection with any litigation
between any Loan Party and any Lender with respect to the Loans or any
Transaction Document, (g) to any dealer or placement agent for such party’s
Commercial Paper Notes, who (i) in the good faith belief of such party, has a
need to know such confidential information, (ii) is informed by such party of
the confidential nature of such information and the terms of this Section 14.7
and (iii) has agreed in writing to be bound by the provisions of this Section
14.7, (h) to any Liquidity Bank (whether or not on the date of disclosure, such
Liquidity Bank continues to be an Eligible Assignee), or to any other actual or

58

--------------------------------------------------------------------------------




potential permitted assignee or participant permitted under Section 12.1 who has
agreed to be bound by the provisions of this Section 14.7, (i) to any rating
agency that maintains a rating for such party’s Commercial Paper Notes or is
considering the issuance of such a rating, for the purposes of reviewing the
credit of any Lender in connection with such rating, (j) to any other party to
this Agreement (and any independent attorneys and auditors of such party), for
the purposes contemplated hereby, (k) to any entity that provides a surety bond
or other credit enhancement to either Conduit solely for the purpose of
providing such surety bond or other credit enhancement and not for any other
purpose, (l) in connection with the enforcement of this Agreement or any other
Transaction Document to the extent required to exercise rights against the
Collateral, or (m) with the applicable Loan Party’s prior written consent. In
addition, each of the Lenders and the Agents may disclose on a “no name” basis
to any actual or potential investor in Commercial Paper Notes information
regarding the nature of this Agreement, the basic terms hereof (including
without limitation the amount and nature of the Aggregate Commitment and the
Advances), the nature, amount and status of the Receivables, and the current
and/or historical ratios of losses to liquidations and/or outstandings with
respect to the Receivables. This Section 14.7 shall survive termination of this
Agreement.

               Section 14.8      Confidentiality of Program Information.

                              (a) Confidential Information. Each party hereto
acknowledges that the Conduits and the Agents regard the structure of the
transactions contemplated by this Agreement to be proprietary, and each such
party agrees that:

                              (i) it will not disclose without the prior consent
of each Conduit or each Agent (other than to the directors, employees, auditors,
counsel or affiliates (collectively, “representatives”) of such party, each of
whom shall be informed by such party of the confidential nature of the Program
Information (as defined below) and of the terms of this Section 14.8): (A) any
information regarding the pricing in, or copies of, the Liquidity Agreements or
the Fee Letters, or (B) any information which is furnished by either Conduit or
any Agent to such party and which is designated by such Conduit or such Agent to
such party in writing or otherwise as confidential or not otherwise available to
the general public (the information referred to in clauses (A) and (B) is
collectively referred to as the “Program Information”); provided, however, that
such party may disclose any such Program Information (1) as may be required by
any municipal, state, federal or other regulatory body having or claiming to
have jurisdiction over such party, including, without limitation, the SEC, (2)
in order to comply with any law, order, regulation, regulatory request or ruling
applicable to such party, (3) subject to subsection (c) below, in the event such
party is legally compelled (by interrogatories, requests for information or
copies, subpoena, civil investigative demand or similar process) to disclose any
such Program Information, or (4) in financial statements as required by GAAP;

                              (ii) it will use the Program Information solely
for the purposes of evaluating, administering and enforcing the transactions
contemplated by the Transaction Documents and making any necessary business
judgments with respect thereto; and

                              (iii) it will, upon demand, return (and cause each
of its representatives to return) to the applicable Co-Agent, all documents or
other written material received from either Conduit

59

--------------------------------------------------------------------------------




in connection with (a)(i)(B) above and all copies thereof made by such party
which contain the Program Information.

                              (b) Availability of Confidential Information. This
Section 14.8 shall be inoperative as to such portions of the Program Information
which are or become generally available to the public or such party on a
nonconfidential basis from a source other than the Administrative Agent or were
known to such party on a nonconfidential basis prior to its disclosure by the
Administrative Agent.

                              (c) Legal Compulsion to Disclose. In the event
that any party or anyone to whom such party or its representatives transmits the
Program Information is requested or becomes legally compelled (by
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) to disclose any of the Program
Information, such party will provide the Administrative Agent with prompt
written notice so that the Administrative Agent may seek a protective order or
other appropriate remedy and/or, if it so chooses, agree that such party may
disclose such Program Information pursuant to such request or legal compulsion.
In the event that such protective order or other remedy is not obtained, or the
Administrative Agent agrees that such Program Information may be disclosed, such
party will furnish only that portion of the Program Information which (in such
party’s good faith judgment) is legally required to be furnished and will
exercise reasonable efforts to obtain reliable assurance that confidential
treatment will be accorded the Program Information.

                              (d) Survival. This Section 14.8 shall survive
termination of this Agreement.

               Section 14.9      Captions and Cross References. The various
captions (including, without limitation, the table of contents) in this
Agreement are provided solely for convenience of reference and shall not affect
the meaning or interpretation of any provision of this Agreement. Unless
otherwise indicated, references in this Agreement to any Section, Annex,
Schedule or Exhibit are to such Section of or Annex, Schedule or Exhibit to this
Agreement, as the case may be, and references in any Section, subsection, or
clause to any subsection, clause or subclause are to such subsection, clause or
subclause of such Section, subsection or clause.

               Section 14.10      Integration. This Agreement and the other
Transaction Documents contain a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire understanding among the parties hereto with respect
to the subject matter hereof, superseding all prior oral or written
understandings.

               Section 14.11      Governing Law. EACH TRANSACTION DOCUMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW (EXCEPT IN THE CASE OF THE OTHER
TRANSACTION DOCUMENTS, TO THE EXTENT OTHERWISE EXPRESSLY STATED THEREIN) AND
EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE OWNERSHIP INTERESTS OR SECURITY
INTERESTS OF THE BORROWER OR THE ADMINISTRATIVE AGENT, ON BEHALF OF THE SECURED
PARTIES, IN ANY OF THE COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK.

60

--------------------------------------------------------------------------------




               Section 14.12      Waiver Of Jury Trial. EACH PARTY HERETO HEREBY
EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER TRANSACTION
DOCUMENT OR UNDER ANY AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR WHICH MAY
IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING OR
OTHER RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL NOT BE
TRIED BEFORE A JURY.

               Section 14.13      Consent To Jurisdiction; Waiver Of Immunities.
EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT:

               (a) IT IRREVOCABLY (i) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION,
FIRST, OF ANY UNITED STATES FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION
IS NOT AVAILABLE, OF ANY NEW YORK STATE COURT, IN EITHER CASE SITTING IN NEW
YORK COUNTY, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, AND (ii) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF AN ACTION OR
PROCEEDING IN SUCH COURTS.

               (b) TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM THE JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO
EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT
HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR
IN CONNECTION WITH THIS AGREEMENT.

               Section 14.14      Business Associate Agreement; Health Care Data
Privacy and Security Requirements.

                              (a) Definitions. “HIPAA” means the Health
Insurance Portability and Accountability Act of 1996. The terms “EDI Rule,”
“Privacy Regulations” and “Security Regulations” refer to all of the rules and
regulations in effect from time to time issued pursuant to HIPAA and applicable
to (respectively) the electronic data interchange, privacy and security of
Individually Identifiable Health Information (found at Title 45, Code of Federal
Regulations (CFR) Parts 160, 162, and 164). “Business Associate” refers to each
of the Agents, the Borrower and any successor Servicer to Quest Diagnostics
appointed by the Agents pursuant to this Agreement, severally and not jointly.
All other terms used, but not otherwise defined in this Section, shall have the
same meaning as those terms defined in the Title 45 of the Code of Federal
Regulations applicable to HIPAA or any successor statute.

                              (b) Privacy. In accordance with the purposes of
this Agreement, Quest Diagnostics will disclose to each Business Associate, and
each Business Associate will use,

61

--------------------------------------------------------------------------------




disclose, and/or create Protected Health Information (hereinafter called “PHI”)
only on behalf of Quest Diagnostics for the specific purposes set forth in this
Agreement. Each Business Associate agrees not to use or further disclose any PHI
or Individually Identifiable Health Information received from Quest Diagnostics
or created by any Business Associate other than as permitted by this Agreement
or as required by applicable law or regulations, including the Privacy
Regulations and the Security Regulations. Each Business Associate will only use
or disclose the Minimum Necessary PHI to accomplish the intended purpose of its
uses or disclosures. Each Business Associate will implement appropriate
safeguards to prevent the use or disclosure of an Individual’s PHI other than as
provided for by this Agreement or in accordance with law and shall document its
safeguards. Each Business Associate will provide access to an Individual’s PHI
upon the reasonable request of Quest Diagnostics, will make any amendments to an
Individual’s PHI as directed by Quest Diagnostics, and will maintain a record of
disclosures of PHI as required for Quest Diagnostics to make an accounting to
the Individual as required by the Privacy Regulations. Each Business Associate
will promptly report to Quest Diagnostics any use or disclosure of an
Individual’s PHI not provided for by this Agreement or any security incident (as
that term is defined in the Security Regulations) of which such Business
Associate becomes aware. In the event any Business Associate contracts with any
subcontractors or agents and provides them with an Individual’s PHI, such
Business Associate shall include provisions in its agreements whereby the
sub-contractor or agent agrees to the same privacy and security requirements and
restrictions and conditions that apply to such Business Associate with respect
to the Individual’s PHI. Each Business Associate will, upon reasonable notice,
make its internal practices, books, and records relating to the use and
disclosure of an Individual’s PHI available to the Secretary of Health and Human
Services and to Quest Diagnostics to the extent required for determining
compliance with this Section, the Privacy Regulations, and the Security
Regulations. Notwithstanding the foregoing, no legal privilege shall be deemed
waived by any Business Associate or Quest Diagnostics by virtue of this clause
(b) of this Section. Quest Diagnostics may terminate this Agreement without
penalty or recourse if it determines that any Business Associate has violated a
material term of this Section or applicable law that is not cured within thirty
(30) calendar days after delivery of the notice of violation to all of the
Business Associates or, in lieu of termination, Quest Diagnostics, in its sole
discretion, may report the breach to the Secretary. Upon termination of this
Agreement for any reason, each Business Associate and its sub-contractors or
agents agree to return or to destroy all PHI and retain no copies (and to
certify to such actions) unless otherwise agreed by Quest Diagnostics or such
return or disclosure is not reasonably feasible (in which case, at no additional
cost to Quest Diagnostics, each Business Associate will extend the protections
of this Section to the PHI that such Business Associate maintains and limit any
further uses and disclosures of the PHI to the purposes that make the return or
destruction of the PHI not feasible).

                              (c) Security. Each Business Associate shall adopt,
implement and maintain throughout the term of this Agreement security policies,
procedures, and practices, administrative, physical and technical safeguards,
and security mechanisms that reasonably and adequately protect the
confidentiality, integrity, and availability of the PHI that it creates,
receives, maintains, or transmits on behalf of Quest Diagnostics (“Business
Associate Safeguards”), and each Business Associate shall require its
sub-contractors or agents to adopt Business Associate Safeguards that are
equally appropriate and adequate. Quest Diagnostics

62

--------------------------------------------------------------------------------




may terminate this Agreement at any time, without penalty, if it determines, in
its sole discretion, that the Business Associate Safeguards are unsatisfactory.

                              (d) EDI. If Business Associate conducts all or any
portion of its business or pays any claim in a transaction covered by the
Electronic Data Interchange (“EDI”) Rule on behalf of Quest Diagnostics, then
Business Associate covenants and warrants that it shall and shall require its
agents and/or subcontractors to comply with the requirements of the EDI Rule
that are applicable to Quest Diagnostics.

                              (e) Benefit. This Section is not intended to
create any right in or obligations to any Person that is not a party to this
Agreement, including Individuals.

                              (f) Mitigation. In addition to any rights of
indemnification contained in this Agreement, each Business Associate will take
commercially reasonable steps to mitigate any harm caused by its breach of this
Section and/or reimburse Quest Diagnostics for the cost of commercially
reasonable mitigation based upon, arising out of or attributable to the acts or
omissions of such Business Associate, its employees, officers, directors,
agents, or subcontractors for uses or disclosures in violation of this Section.

                              (g) Amendment. Each of the Business Associates and
Quest Diagnostics agree to amend this Section in such manner as is reasonably
necessary to comply with any amendment of (i) HIPAA or other applicable law,
(ii) the Privacy Regulations, the Security Regulations, or other applicable
regulations, or (iii) any applicable court decision or binding governmental
policy. If the parties are unable to agree on an amendment within 30 days of
notice from Quest Diagnostics to each Business Associate of the requirement to
amend this Section, Quest Diagnostics may, at its option, terminate this
Agreement upon written notice to the Business Associates.

                              (h) Survival. This Section and the
confidentiality, privacy, security, and other requirements established herein
shall survive termination of this Agreement.

                              (i) Interpretation. Any ambiguity in this Section
shall be resolved in favor of a meaning that permits Quest Diagnostics to comply
with the Privacy Regulations, the Security Regulations and the EDI Rule.

                              (j) Several Liability of Business Associates. No
Business Associate shall have any liability to Quest Diagnostics or any third
party of any kind or nature, whether such liability is asserted on the basis of
contract, tort (including negligence or strict liability), or otherwise, arising
from the failure of any other Business Associate to fulfill its obligations
under this Section.

               Section 14.15      Execution in Counterparts. This Agreement may
be executed in any number of counterparts and by the different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement.

               Section 14.16      No Recourse Against Other Parties. The several
obligations of the Lenders under this Agreement are solely the corporate
obligations of such Lender. No recourse

63

--------------------------------------------------------------------------------




shall be had for the payment of any amount owing by such Lender under this
Agreement or for the payment by such Lender of any fee in respect hereof or any
other obligation or claim of or against such Lender arising out of or based upon
this Agreement, against any employee, officer, director, incorporator or
stockholder of such Lender. Each of the Borrower, the Servicer and the
Administrative Agent agrees that each of the Conduits shall be liable for any
claims that such party may have against such Conduit only to the extent that
such Conduit has excess funds and to the extent such assets are insufficient to
satisfy the obligations of such Conduit hereunder, such Conduit shall have no
liability with respect to any amount of such obligations remaining unpaid and
such unpaid amount shall not constitute a claim against such Conduit. Any and
all claims against either of the Conduits or any of the Agents shall be
subordinate to the claims against such Persons of the holders of such Conduit’s
Commercial Paper Notes and its Liquidity Banks.

<Signature pages follow>

 

 

64

--------------------------------------------------------------------------------




               IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date first above written.

BORROWER:       QUEST DIAGNOSTICS RECEIVABLES INC.     By:  
/s/ Robert F. O’Keef
      Name: Robert F. O’Keef     Title: Vice President & Treasurer SERVICER:    
  QUEST DIAGNOSTICS INCORPORATED     By:
/s/ Robert F. O’Keef
      Name: Robert F. O’Keef     Title: Vice President & Treasurer


 

65

--------------------------------------------------------------------------------




AGENTS:         WACHOVIA BANK, NATIONAL ASSOCIATION, as VFCC   Agent       By:  
/s/ Elizabeth R. Wagner       Name: Elizabeth R. Wagner     Title: Managing
Director     THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK   BRANCH, as
Gotham Agent       By: /s/ Aditya Reddy                Name: Aditya Reddy      
       Title: VP and Manager         THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW
YORK   BRANCH, as Administrative Agent       By: /s/ Aditya Reddy              
 Name: Aditya Reddy              Title: VP and Manager         LENDERS:        
VARIABLE FUNDING CAPITAL COMPANY LLC     BY:          WACHOVIA CAPITAL MARKETS,
LLC, ITS ATTORNEY-              IN-FACT       By: /s/ Douglas R. Wilson, Sr.    
  Name: Douglas R. Wilson, Sr.     Title: Director         Initial Commitment:
not applicable


66

--------------------------------------------------------------------------------






 

 

  WACHOVIA BANK, NATIONAL ASSOCIATION               By:  
/s/ Elizabeth R. Wagner
      Name: Elizabeth R. Wagner     Title: Managing Director           Initial
Commitment: $125,000,000


 

 

67

--------------------------------------------------------------------------------






 

  GOTHAM FUNDING CORPORATION               By:  
/s/ R. Douglas Donaldson
      Name: R. Douglas Donaldson     Title: Treasurer           Initial
Commitment: not applicable

 


68

--------------------------------------------------------------------------------






 

  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK   BRANCH, as a Liquidity Bank
              By:  
/s/ J. Carlos
          Name: J. Carlos         Title: Authorized Signatory          
    Initial Commitment: $275,000,000

 


69

--------------------------------------------------------------------------------




ANNEX A
DEFINITIONS

                              A. Certain Defined Terms. As used in this
Agreement:

                              “Account” shall have the meaning specified in
Article 9 of the UCC.

                              “Accrual Period” means each calendar month,
provided that the initial Accrual Period hereunder means the period from (and
including) the date of the initial Loan hereunder to (and including) the last
day of the calendar month thereafter.

                              “Ad Hoc Reserve” means 0% or such higher
percentage as the Servicer and the Agents may agree upon in writing from time to
time.

                              “Administrative Agent” has the meaning provided in
the preamble of this Agreement.

                              “Adjusted Dilution Ratio” means, at any time, the
rolling average of the Dilution Ratio for the 12 months then most recently
ended.

                              “Advance” means a borrowing hereunder consisting
of the aggregate amount of the several Loans made on the same Borrowing Date.

                              “Affected Party” means each of the Conduits, the
Liquidity Banks and the Agents.

                              “Affiliate” means, as to any Person, any other
Person which, directly or indirectly, is in control of, is controlled by, or is
under common control with, such Person. A Person shall be deemed to control
another Person if the controlling Person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of the
other Person, whether through the ownership of voting securities, membership
interests, by contract, or otherwise.

                              “Affiliated Obligor” in relation to any Obligor
means an Obligor that is an Affiliate of such Obligor.

                              “Agents” means the Administrative Agent and the
Co-Agents.

                              “Aggregate Commitment” means the aggregate of the
Commitments of the Liquidity Banks, as reduced or increased from time to time
pursuant to the terms hereof.

                              “Agreement” means this Fourth Amended and Restated
Credit and Security Agreement, as it may be amended or modified and in effect
from time to time.

                              “Allocation Limit” means the sum of the VFCC
Allocation Limit and the Gotham Allocation Limit.

70

--------------------------------------------------------------------------------




                              “Alternate Base Rate” means for any day, the rate
per annum equal to the higher as of such day of (i) the Prime Rate, or (ii)
one-half of one percent (0.50%) above the Federal Funds Rate. For purposes of
determining the Alternate Base Rate for any day, changes in the Prime Rate or
the Federal Funds Rate shall be effective on the date of each such change.

                              “Alternate Base Rate Loan” means a Loan which
bears interest at the Alternate Base Rate or the Default Rate.

                              “Applicable Percentage” means (a) if a Conduit
puts a Loan to its Liquidity Banks solely due to a problem issuing Commercial
Paper and not because of performance issues with the Collateral, credit issues
with the Loan Parties or the existence of an Event of Default or Unmatured
Default, the percentage representing the “margin” or “spread” for Eurodollar or
LIBOR loans specified in the Credit Agreement minus 10 basis points, and (b) at
all other times, the percentage representing the “margin” or “spread” for
Eurodollar or LIBOR loans specified in the Credit Agreement.

                              “Approved Amendment” means any of the following
amendments and waivers, to the Credit Agreement, howsoever evidenced:

               (a) until such time (if any) that Quest Diagnostics’ long-term
senior unsecured debt rating from Moody’s is raised above Ba1, and for so long
as Quest Diagnostics’ long-term senior unsecured debt ratings remain at BBB- or
higher from S&P and at (but not below) Ba1 from Moody’s, any amendment to or
waiver of the Credit Agreement to which the requisite banks under the Credit
Agreement consent,

               (b) after the time (if any) that Quest Diagnostics’ long-term
senior unsecured debt rating from Moody’s is raised to Baa3 or higher, and for
so long as Quest Diagnostics’ long-term senior unsecured debt ratings remain at
BBB- or higher from S&P and at Baa3 or higher from Moody’s, any amendment to or
waiver of the Credit Agreement to which the requisite banks under the Credit
Agreement consent, and

               (c) at any time while Quest Diagnostics’ long-term senior
unsecured debt rating from either S&P or Moody’s fails to meet the applicable
minimum level set forth in (a) or (b) above or any such minimum rating is
classified as being on “negative watch” or the equivalent, any amendment to or
waiver of the Credit Agreement approved by the requisite banks under the Credit
Agreement and to which either (x) each of the Co-Agents (acting in its capacity
as such under this Agreement) gives its written consent on or within 30 days
after receipt of a copy of the proposed amendment or waiver, or (y) one or two
of the Co-Agents but not all of the Co-Agents gives its written consent on or
within 30 days after receipt of a copy of the proposed amendment (but not
waiver) and the Obligations owing each dissenting Co-Agent’s Group are paid in
full on or within 60 days after such 30th day.

                              “Article” means an article of this Agreement
unless another document is specifically referenced.

71

--------------------------------------------------------------------------------




                              “Authorized Officer” means with respect to either
Loan Party, any of the following, acting singly: its chief executive officer,
its president, its vice president-finance, its treasurer or its secretary.

                              “Borrower” has the meaning provided in the
preamble of this Agreement.

                              “Borrowing Base” means, on any date of
determination, the Net Pool Balance as of the last day of the period covered by
the most recent Monthly Report, minus the Required Reserve as of the last day of
the period covered by the most recent Monthly Report.

                              “Borrowing Date” means a date on which an Advance
is made hereunder.

                              “Borrowing Request” is defined in Section 2.1.

                              “Broken Funding Costs” means, for any CP Rate Loan
which: (a) has its principal reduced without compliance by the Borrower with the
notice requirements hereunder or (b) is not prepaid in the amount specified in a
Prepayment Notice on the date specified therein or (c) is assigned or otherwise
transferred by the applicable Conduit to its respective Liquidity Banks under
its respective Liquidity Agreement or terminated prior to the date on which it
was originally scheduled to end or (d) in the case of Gotham while it is not a
Pool Funded Conduit, is prepaid in an aggregate principal amount in excess of
the aggregate Face Value of Gotham’s Commercial Paper Notes issued to fund its
CP Rate Loan which matures on the date of prepayment, an amount equal to:

(i)      in the case of any Pool Funded Conduit, the excess, if any, of (A) the
CP Costs that would have accrued during the remainder of the applicable
commercial paper tranche periods determined by the applicable Co-Agent to relate
to such Loan subsequent to the date of such reduction, assignment or termination
(or in respect of clause (b) above, the date such prepayment was designated to
occur pursuant to the applicable Prepayment Notice) of the principal of such CP
Rate Loan if such reduction, assignment or termination had not occurred or such
Prepayment Notice had not been delivered, over (B) the sum of (x) to the extent
all or a portion of such principal is allocated to another CP Rate Loan, the
amount of CP Costs actually accrued during the remainder of such period on such
principal for the new Loan, and (y) to the extent such principal is not
allocated to another CP Rate Loan, the income, if any, actually received during
the remainder of such period by the holder of such Loan from investing the
portion of such principal not so allocated; and

(ii)      in the case of Gotham when it is not acting as a Pool Funded Conduit,
the excess, if any, of (A) the Interest at the CP Rate that would have accrued
during the remainder of the applicable CP Tranche Periods as determined by the
Gotham Agent to relate to such CP Rate Loan subsequent to the date of such
reduction, assignment or termination (or in respect of clause (b) above, the
date such prepayment was designated to occur pursuant to the applicable
Prepayment Notice) of the principal of such CP Rate Loan if such reduction,
assignment or termination had not occurred or such Prepayment Notice had not
been delivered, over (B) the sum of (x) to the extent all or a portion of such
principal is allocated to another CP Rate Loan, the amount of Interest at the CP
Rate actually

72

--------------------------------------------------------------------------------




accrued during the remainder of such period on such principal for the new Loan,
and (y) to the extent such principal is not allocated to another CP Rate Loan,
the income, if any, actually received during the remainder of such period by the
holder of such Loan from investing the portion of such principal not so
allocated.

                              “BTMU” has the meaning provided in the preamble of
this Agreement.

                              “BTMU Roles” has the meaning set forth in Section
11.10(b).

                              “Business Associate” has the meaning set forth in
Section 14.14.

                              “Business Associate Safeguards” has the meaning
set forth in Section 14.14.

                              “Business Day” means any day on which banks are
not authorized or required to close in New York, New York, Atlanta, Georgia,
Chicago, Illinois or Teterboro, New Jersey, and The Depository Trust Company of
New York is open for business, and if the applicable Business Day relates to any
computation or payment to be made with respect to the Eurodollar Rate (Reserve
Adjusted), any day on which dealings in dollar deposits are carried on in the
London interbank market.

                              “Cash Collateral Payment” means, on any date of
determination, the dollar amount resulting from the product of (i) the
arithmetic average of the dollar amount of cash collections from the 4
immediately preceding Report Weeks and (ii) the result of dividing (a) the then
aggregate outstanding principal balance of the Advances by (b) the aggregate
Unpaid Net Balance of all Receivables, as reflected on the most recent prior
Monthly Report.

                              “Change in Control” means:

               (a) the failure of Quest Diagnostics to own (directly or through
one or more wholly-owned Subsidiaries of Quest Diagnostics) 100% of the issued
and outstanding Equity Interests (including all Equity Rights) of the Borrower;

               (b) the failure of Quest Diagnostics to own (directly or through
one or more wholly-owned Subsidiaries of Quest Diagnostics) 100%, on a
fully-diluted basis, of the issued and outstanding Equity Interests (including
all Equity Rights) of each of the other Originators; provided, however, that no
Change in Control shall be deemed to have occurred under this clause (b) if, in
any calendar year, Quest Diagnostics ceases to beneficially own (directly or
through one or more wholly-owned Subsidiaries of Quest Diagnostics) 100%, on a
fully diluted basis, of the issued and outstanding Equity Interests (including
all Equity Rights) of any Originator or Originators whose Net Receivables as of
the last day of the prior calendar year did not represent more than 10% of the
Net Receivables of all Originators as of the last day of such prior calendar
year; or

               (c) (i) any Person or any group shall (A) beneficially own
(directly or indirectly) in the aggregate Equity Interests of Quest Diagnostics
having 35% or more of the aggregate voting power of all Equity Interests of
Quest Diagnostics at the time outstanding or (B) have the right or power to
appoint a majority of the board of directors of Quest Diagnostics; or (ii)
during any period of two consecutive years, individuals who

73

--------------------------------------------------------------------------------




at the beginning of such period constituted the board of directors of Quest
Diagnostics (together with any new directors whose election by such board of
directors or whose nomination for election by the shareholders of Quest
Diagnostics was approved by a vote of a majority of the directors of Quest
Diagnostics then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute at least a majority of the board of
directors of Quest Diagnostics then in office.

For purposes of this definition, the terms “beneficially own” and “group” shall
have the respective meanings ascribed to them pursuant to Section 13(d) of the
Exchange Act, except that a Person or group shall be deemed to “beneficially
own” all securities that such Person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time.

                              “Client-Billed Receivable” means a Receivable
booked in the “client-billed receivables” category of accounts receivable in the
billing and accounting process of the applicable Originator owing from a
physician, hospital or other institutional Obligor (including a Governmental
Authority or affiliated Obligor) which is billed monthly in arrears for the
services provided with pricing typically based on a negotiated fee schedule. For
the avoidance of doubt, no Client-Billed Receivable would be (a) a “Government
Receivable” of the type described in clause (i), (ii) or (iii) of the definition
of such term, or (b) owing from another payor type such as an individual
“self-pay” patient or an insurance company or managed care plan.

                              “Client-Billed Receivables for the Reserve
Computation” means, at any time, an amount determined by multiplying the
Client-Billed Receivables Percentage by Net Receivables.

                              “Client-Billed Receivables Percentage” means, at
any time, the percentage equal to (a) the Unpaid Net Balance of all
Client-Billed Receivables, divided by (b) the reported Unpaid Net Balance of all
Receivables, in each of the foregoing cases, determined as of the last day of
the calendar month then most recently ended.

                              “Clinical Laboratory Services” means clinical
laboratory, anatomic pathology or other diagnostics testing services (including,
without limitation, routine and esoteric clinical laboratory services (including
genetics testing), clinical laboratory services involved with clinical trials,
point-of-care testing, clinical laboratory services involving corporate
healthcare and services involved with managing hospital laboratories), health
screening and risk assessment services, and information services involving the
provision of data or information programs, services or products which
substantially consists of laboratory or other medical data.

                              “Co-Agents” has the meaning provided in the
preamble of this Agreement.

                              “Code” means the Internal Revenue Code of 1986, as
the same may be amended from time to time.

                              “Collateral” has the meaning set forth in Section
9.1.

                              “Collateral Account” has the meaning set forth in
Section 7.1(i)(iv) .

74

--------------------------------------------------------------------------------




                              “Collection Account” means each concentration
account, depositary account, lockbox account or similar account into which
proceeds of Receivables are deposited.

                              “Collection Account Agreement” means an agreement
in form reasonably acceptable to the Administrative Agent and the Borrower by
and among a Collection Bank at which a Lockbox or Collection Account is
maintained, the applicable Originator (if such Lockbox or Collection Account is
in the name of an Originator), the Borrower and the Administrative Agent (either
directly or as assignee of the Borrower).

                              “Collection Bank” means any of the banks holding
one or more Collection Accounts or Lockboxes.

                              “Collections” means, (a) with respect to any
Receivable, all funds which either (i) are received from or on behalf of the
related Obligor in payment of any amounts owed (including, without limitation,
purchase prices, finance charges, interest and all other charges) in respect of
such Receivable, or applied to such amounts owed by such Obligor (including,
without limitation, payments that the Borrower, any Originator or the Servicer
receives from third party payors and applies in the ordinary course of its
business to amounts owed in respect of such Receivable and net proceeds of sale
or other disposition of repossessed goods or other collateral or property of the
Obligor or any other party directly or indirectly liable for payment of such
Receivable and available to be applied thereon), or (ii) are Deemed Collections,
and (b) with respect to any Demand Advance, any payment of principal or interest
in respect thereof and any Permitted Investments and the proceeds thereof made
with any such payment.

                              “Collections Ratio” means Collections divided by
the reported Unpaid Net Balance of all Receivables determined as of the last day
of the calendar month then most recently ended.

                              “Commercial Paper Notes” means the commercial
paper promissory notes, if any, issued by or on behalf of either of the Conduits
to fund, in whole or in part, any of its CP Rate Loans.

                              “Commitment” means, for each Liquidity Bank, its
obligation to make Loans not exceeding the amount set forth opposite its
signature to the Agreement, as such amount may be modified from time to time
pursuant to the terms hereof.

                              “Commitment Percentage” means, for each Group on
any date of determination, the ratio which the sum the Commitments of the
Liquidity Banks in such Group bears to the Aggregate Commitment.

                              “Commitment Reduction Notice” has the meaning set
forth in Section 1.6.

                              “Conduits” means, collectively, VFCC and Gotham.

                              “Constituent” means (a) as to the Gotham Agent,
any member of the Gotham Group from time to time party hereto, and (b) as to the
VFCC Agent, any member of the VFCC Group from time to time party hereto, and
when used as an adjective, “Constituent” shall have a correlative meaning.

75

--------------------------------------------------------------------------------




                              “Contract” means, with respect to any Receivable,
any requisition, purchase order, agreement, contract or other writing with
respect to the provision of services by an Originator to an Obligor other than
(i) an Invoice, and (ii) any confidential patient information including, without
limitation, test results.

                              “Contractual Disallowance” means an amount which
represents the amount by which a Receivable is, consistent with usage and
practices in the applicable Originator’s industry, expected to be reduced prior
to payment by the Obligor thereon.

                              “Contractual Obligation” means, as to any Person,
any provision of any security issued by such Person or of any agreement,
undertaking, contract, indenture, mortgage, deed of or other instrument,
document or agreement to which such Person is a party or by which it or any of
its property is bound.

                              “CP Costs” means, for each day for VFCC, the sum
of (i) discount or interest accrued on such Conduit’s Pooled Commercial Paper on
such day, plus (ii) any and all accrued commissions in respect of its placement
agents and its commercial paper dealers, and issuing and paying agent fees
incurred, in respect of such Conduit’s Pooled Commercial Paper for such day,
plus (iii) other costs associated with funding small or odd-lot amounts with
respect to all receivable purchase or financing facilities which are funded by
such Conduit’s Pooled Commercial Paper for such day, minus (iv) any accrual of
income net of expenses received by or on behalf of such Conduit on such day from
investment of collections received under all receivable purchase or financing
facilities funded substantially with such Conduit’s Pooled Commercial Paper,
minus (v) any payment received on such day net of expenses in respect of such
Conduit’s Broken Funding Costs related to the prepayment of any investment of
VFCC pursuant to the terms of any receivable purchase or financing facilities
funded substantially with its Pooled Commercial Paper. In addition to the
foregoing costs, if the Borrower (or the Servicer, on the Borrower’s behalf)
shall request any Advance during any period of time determined by the VFCC Agent
in its sole discretion to result in incrementally higher CP Costs applicable to
VFCC’s Loan included in such Advance, the principal associated with any such
Loan of VFCC shall, during such period, be deemed to be funded by VFCC in a
special pool (which may include capital associated with other receivable
purchase or financing facilities) for purposes of determining such additional CP
Costs applicable only to such special pool and charged each day during such
period against such principal.

                              “CP Rate” means:

               (a) with respect to each of the Pool Funded Conduits for any CP
Tranche Period, the per annum interest rate that, when applied to the
outstanding principal balance of such Pool Funded Conduits’ CP Rate Loans for
the actual number of days elapsed in such CP Tranche Period, would result in an
amount of accrued interest equivalent to such Pool Funded Conduits’ CP Costs for
such CP Tranche Period; and

               (b) with respect to Gotham, unless it has notified the Loan
Parties that it will be pool funding its Loans, for any CP Tranche Period and
with respect to any Loan (or portion thereof) funded by Commercial Paper Notes
issued by Gotham, a rate per annum calculated by the Gotham Agent to reflect
Gotham’s cost of funding such Loan (or

76

--------------------------------------------------------------------------------




portion thereof), taking into account the weighted daily average interest rate
payable in respect of such Commercial Paper Notes during such CP Tranche Period
(determined in the case of discount commercial paper by converting the discount
to an interest-bearing equivalent rate per annum), applicable placement fees and
commissions, and such other costs and expenses as the Gotham Agent in good faith
deems appropriate. Such Commercial Paper Notes may be issued in such maturities
as the Gotham Agent may choose in accordance with Article II hereof. Gotham’s CP
Rate shall be determined by the Gotham Agent, in its sole discretion.

                              “CP Rate Loan” means a Loan made by either of the
Conduits which bears interest at a CP Rate.

                              “CP Tranche Period” means:

               (a) with respect to the Pool Funded Conduits, an Accrual Period,
and

               (b) with respect to Gotham, a period selected by the Gotham Agent
pursuant to Section 2.2; provided, however, that if any such CP Tranche Period
would end on a day which is not a Business Day, such CP Tranche Period shall end
on the preceding Business Day.

                              “Credit Agreement” means that certain Credit
Agreement dated as of May 31, 2007 among Quest Diagnostics, as borrower, certain
of its Subsidiaries, as guarantors, the lenders from time to time party thereto,
and Bank of America, N.A., as administrative agent and issuing lender, as
modified from time to time by one or more Approved Amendments.

                              “Credit and Collection Policy” means those credit
and collection policies and practices of the Originators relating to Contracts
and Receivables, copies or summaries of which are attached as Exhibit C to the
Sale Agreement, as the same may be modified from time to time without violating
Section 7.3(c) of this Agreement.

                              “Cut-Off Date” means the last day of each calendar
month.

                              “Days Sales Outstanding” means, as of any day, an
amount equal to the product of (x) 91, multiplied by (y) the amount obtained by
dividing (i) the reported aggregate Unpaid Net Balance of Receivables as of the
most recent Cut-Off Date, by (ii) the aggregate Net Revenues generated by the
Originators during the three calendar months including and immediately preceding
such Cut-Off Date.

                              “Deemed Collections” means Collections deemed
received by the Borrower under Section 3.4.

                              “Default Rate” means a rate per annum equal to the
sum of (i) the Alternate Base Rate plus (ii) 2.00%, changing when and as the
Alternate Base Rate changes.

                              “Default Horizon Ratio” means, as of any Cut-Off
Date, the ratio (expressed as a decimal) computed by dividing (i) the aggregate
amount of Net Revenues generated by the

77

--------------------------------------------------------------------------------




Originators during the five months ending on such Cut-Off Date, by (ii) the Net
Pool Balance as of such Cut-Off Date.

                              “Default Ratio” means, as of any Cut-Off Date, the
ratio (expressed as a percentage) computed by dividing (i) the total amount of
Receivables that became Defaulted Receivables (151-180 days past invoice) during
the month that includes such Cut-Off Date, by (ii) the aggregate amount of Net
Revenues generated by the Originators during the month occurring five months
prior to the month ending on such Cut-Off Date.

                              “Default Trigger Ratio” means, as of any Cut-Off
Date, the ratio (expressed as a percentage) computed by dividing (i)(a) the
total amount of receivables 151-180 days past invoice, (b) as to which the
obligor thereof has suffered an event of bankruptcy or (c) which, consistent
with the Originators’ billing systems’ procedures, should be written off as
uncollectible, by (ii)the aggregate amount of Net Revenues generated by the
Originators during the month occurring five months prior to the month ending on
such Cut-Off Date.

                              “Defaulted Receivable” means a Receivable: (i) as
to which the obligor thereof has suffered an event of bankruptcy; (ii) which,
consistent with the Originators’ billing systems’ procedures, should be written
off as uncollectible; or (iii) as to which any payment, or part thereof, remains
unpaid for 151 days or more from the original invoice date for such payment.

                              “Delinquency Ratio” means, at any time, a
percentage equal to (i) Delinquent Receivables at such time divided by (ii) the
reported aggregate Unpaid Net Balance of Receivables at such time.

                              “Delinquent Receivable” means a Receivable as to
which any payment, or part thereof, remains unpaid for 121-150 days from the
original invoice date for such payment.

                              “Demand Advance” means an advance made by the
Borrower to Quest Diagnostics on any day prior to the Termination Date which is
not a Settlement Date on which no Event of Default or Unmatured Default exists
and is continuing, which advance (a) is payable upon demand, (b) is not
evidenced by an instrument, chattel paper or a certificated security, (c) bears
interest at a market rate determined by the Borrower and the Servicer from time
to time, (d) is not subordinated to any other Indebtedness or obligation of
Quest Diagnostics, and (e) may not be offset by Quest Diagnostics against
amounts due and owing from the Borrower to Quest Diagnostics under its
Subordinated Note.

                              “Dilution” means, total Net Revenues multiplied by
the three month average calculated quarterly of (i)(a) for Originators on the
QBS an amount equal to the dollar amount of adjustments measured by QBS
adjustment codes 66, 70, 71, 72, 74, 75, 76, 83, 85 for client and patient
Receivables, plus (b) an amount equal to 0.30 times the dollar amount of
adjustments measured by the QBS adjustment codes 66, 70, 71, 72, 74, 75, 76, 83,
85 for third party Receivables, plus (c) 0.70 multiplied by the dollar amount of
adjustments measured by QBS adjustment code 68 for client and patient
Receivables, excluding transfers between client and patient billing categories,
divided by (ii) the Net Revenues generated by Originators on QBS.

                              “Dilution Horizon Ratio” means, as of any Cut-Off
Date, a ratio (expressed as a decimal), computed by dividing (i) the aggregate
Net Revenues generated by the Originators

78

--------------------------------------------------------------------------------




during the one month ending on such Cut-Off Date, by (ii) the Net Pool Balance
as of such CutOff Date.

                              “Dilution Ratio” means, as of any Cut-Off Date, a
ratio (expressed as a percentage), computed by dividing (i) the total amount of
decreases in outstanding principal balances due to Dilution during the month
ending on such Cut-Off Date, by (ii) the aggregate Net Revenues generated by the
Originators ending on such Cut-Off Date one month prior.

                              “Dilution Reserve” means, for any month, the
product (expressed as a percentage) of: (a) the sum of (i) 1.5 times the
Adjusted Dilution Ratio as of the immediately preceding Cut-Off Date, plus (ii)
the Dilution Volatility Component as of the immediately preceding Cut-Off Date,
times (b) the Dilution Horizon Ratio as of the immediately preceding Cut-Off
Date.

                              “Dilution Volatility Component” means the product
(expressed as a percentage) of (i) the difference between (a) the highest three
(3)-month rolling average Dilution Ratio over the past 12 months and (b) the
Adjusted Dilution Ratio, and (ii) a fraction, the numerator of which is equal to
the amount calculated in (i)(a) of this definition and the denominator of which
is equal to the amount calculated in (i)(b) of this definition.

                              “Disallowed Receivable” means a Receivable for
which payment is not expected to be received by the applicable Originator.

                              “Dollars” means dollars in lawful money of the
United States of America.

                              “Downgraded Liquidity Bank” means a VFCC Liquidity
Bank which becomes the subject of a Downgrading Event.

                              “Downgrading Event” with respect to any Person
means the lowering of the rating with regard to the short-term securities of
such Person to below (i) A-1 by S&P, (ii) P-1 by Moody’s, or (if applicable)
(iii) F1 by Fitch.

                              “Eligible Assignee” means (a) any “bankruptcy
remote” special purpose entity which is administered by Wachovia or BTMU (or any
Affiliate of Wachovia or BTMU) or any Qualifying Liquidity Bank (or any
Affiliate of a Qualifying Liquidity Bank) that is in the business of acquiring
or financing receivables, securities and/or other financial assets and which
issues commercial paper notes that are rated at least A-1 by S&P, P-1 by Moody’s
and, if applicable, F1 by Fitch, (b) any Qualifying Liquidity Bank, or (c) in
the case of VFCC, any Downgraded Liquidity Bank whose liquidity commitment has
been fully drawn by the VFCC Agent and funded into a collateral account.

                              “Eligible Originator” means any of (a) Quest
Diagnostics, (b) Quest Diagnostics Incorporated a Michigan corporation, Quest
Diagnostics Incorporated, a Maryland corporation, Quest Diagnostics
Incorporated, a California corporation, Quest Diagnostics LLC, a Connecticut
limited liability company, Quest Diagnostics LLC, a Massachusetts limited
liability company, Quest Diagnostics of Pennsylvania Inc., a Delaware
corporation, MetWest Inc., a Delaware corporation, Quest Diagnostic Clinical
Laboratories Inc., a Delaware corporation, Quest Diagnostics LLC, an Illinois
limited liability company, Unilab Corporation, a Delaware

79

--------------------------------------------------------------------------------




corporation, Quest Diagnostics Nichols Institute, Inc., a Virginia corporation
formerly known as Medical Laboratories Corporation, Inc., Quest Diagnostics
Incorporated, a Nevada corporation formerly known as APL Healthcare Group, Inc.,
and (c) each of the other direct or indirect, wholly-owned Subsidiaries of Quest
Diagnostics who (with the consent of the Co-Agents if such Subsidiary
constitutes a Material Proposed Addition) becomes a “seller” party to the Sale
Agreement by executing a Joinder Agreement and complying with the conditions set
forth in Article V of the Sale Agreement.

                              “Eligible Receivable” means, at any time:

               (a) a Receivable which arises out of the provision or sale of
Clinical Laboratory Services by an Eligible Originator in the ordinary course of
its business that has been sold or contributed by such Originator to the
Borrower pursuant to the Sale Agreement in a “true sale” or “true contribution”
transaction;

               (b) a Receivable as to which the perfection of the Administrative
Agent’s security interest, on behalf of the Secured Parties, is governed by the
laws of a jurisdiction where the Uniform Commercial Code-Secured Transactions is
in force, and which constitutes an “account” or a “payment intangible” (each as
defined in the Uniform Commercial Code as in effect in any relevant
jurisdiction);

               (c) a Receivable the Obligor of which is resident of the United
States or any of its possessions or territories, and is not an Affiliate of any
Loan Party or Originator;

               (d) a Receivable which is not a Disallowed Receivable at such
time;

               (e) the portion of a Receivable which is not an Ineligible
Defaulted Receivable at such time;

               (f) a Receivable with regard to which the representations and
warranties of the Borrower in Sections 6.1(j), (l) and (p) are true and correct;

               (g) a Receivable with regard to which the granting of a security
interest therein does not contravene or conflict with any law;

               (h) a Receivable which is denominated and payable only in Dollars
in the United States;

               (i) a Receivable which constitutes the legal, valid and binding
obligation of the Obligor of such Receivable enforceable against such Obligor in
accordance with its terms and is not subject to any actual or reasonably
expected dispute, offset (except as provided below), counterclaim or defense
whatsoever; provided, however, that if such dispute, offset, counterclaim or
defense affects only a portion of the Unpaid Net Balance of such Receivable,
then such Receivable may be deemed an Eligible Receivable to the extent of the
portion of such Unpaid Net Balance which is not so affected;

               (j) a Receivable which, together with any Contract related
thereto, does not contravene in any material respect any laws, rules or
regulations applicable thereto

80

--------------------------------------------------------------------------------




(including, without limitation, laws, rules and regulations relating to usury,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which no party to the Contract related thereto is in violation of any such law,
rule or regulation in any material respect if such violation would impair the
collectibility of such Receivable;

               (k) a Receivable which satisfies in all material respects all
applicable requirements of the applicable Eligible Originator’s Credit and
Collection Policy;

               (l) a Receivable which is due and payable within 60 days from the
invoice date of such Receivable;

               (m) [intentionally omitted];

               (n) a Receivable the original term of which has not been extended
(except as permitted in Section 8.2(c));

               (o) a Receivable which has not been identified, either
specifically or as a member of a class, in a notice by any of the Agents, in the
exercise of its commercially reasonable credit judgment, as a Receivable that is
not acceptable, including, without limitation, because such Receivables arises
under an unreasonable Contract that is not acceptable to such Agent; and

               (p) if the applicable Eligible Originator acquired such
Receivable through a Material Acquisition as to which the Administrative Agent
is permitted to and has, in fact, conducted, a Review in accordance with Section
7.1(c), the Administrative Agent has notified the Borrower in writing that (i)
such Receivable is (and other similarly-acquired Receivables are) acceptable to
the Agents based on the satisfactory outcome of such Review, and (ii) each
Conduit’s Rating Agency Condition has been satisfied.

                              “Employee Benefit Plan” means an employee benefit
plan (as defined in Section 3(3) of ERISA) that is maintained or contributed to
by any ERISA Entity or with respect to which Quest Diagnostics or a Subsidiary
could incur liability.

                              “Equity Interests” means, with respect to any
Person, any and all shares, interests, participations or other equivalents,
including membership interests (however designated, whether voting or
non-voting), of capital of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited) and any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of, such partnership,
whether outstanding on the date hereof or issued after the date of this
Agreement.

                              “Equity Rights” means, with respect to any Person,
any outstanding subscriptions, options, warrants, commitments, preemptive rights
or agreements of any kind (including any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of Equity Interests of any
class, or partnership or other ownership interests of any type in, such Person.

81

--------------------------------------------------------------------------------




                              “ERISA” means the United States Employee
Retirement Income Security Act of 1974, as amended.

                              “ERISA Entity” means any member of an ERISA Group.

                              “ERISA Event” means (a) any Reportable Event with
respect to a Pension Plan; (b) with respect to any Pension Plan of a failure to
meet the applicable minimum funding standard (as defined in Section 412 of the
Code or Section 302 of ERISA), whether or not waived, the failure to make by its
due date a required installment under Section 303(j) of ERISA with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (d) the incurrence by any ERISA
Entity of any liability under Title IV of ERISA with respect to the termination
of any Pension Plan; (e) the receipt by any ERISA Entity from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Pension
Plan or to appoint a trustee to administer any Pension Plan, or the occurrence
of any event or condition which could constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(f) the incurrence by any ERISA Entity of any liability with respect to the
withdrawal or partial withdrawal from any Pension Plan or Multiemployer Plan;
(g) the receipt by an ERISA Entity of any notice, or the receipt by any
Multiemployer Plan from any ERISA Entity of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; (h) the making of any amendment to any Pension Plan which
could result in the imposition of a lien or the posting of a bond or other
security; or (i) the occurrence of a nonexempt prohibited transaction (within
the meaning of Section 4975 of the Code or Section 406 of ERISA) which could
result in liability to any Loan Party.

                              “ERISA Group” means any Loan Party and all members
of a controlled group of corporations and all trades or businesses (whether or
not incorporated) under common control which, together with such Loan Party, are
treated as a single employer under Section 414 of the Code.

                              “Eurodollar Loan” means a Loan which bears
interest at the applicable Eurodollar Rate.

                              “Eurodollar Rate” means, for any Interest Period,
the rate per annum determined on the basis of the offered rate for deposits in
Dollars of amounts equal or comparable to the principal amount of the related
Liquidity Funding offered for a term comparable to such Interest Period, which
rates appear on a Bloomberg L.P. terminal, displayed under the address “US001M
<Index> Q <Go>” effective as of 11:00 a.m., London time, two Business Days prior
to the first day of such Interest Period, provided that if no such offered rates
appear on such page, the Eurodollar Rate for such Interest Period will be the
arithmetic average (rounded upwards, if necessary, to the next higher 1/100th of
1%) of rates quoted by not less than two major banks in New York City, selected
by the Co-Agents, at approximately 10:00 a.m., New York City time, two Business
Days prior to the first day of such Interest Period, for deposits in Dollars
offered by

82

--------------------------------------------------------------------------------




leading European banks for a period comparable to such Interest Period in an
amount comparable to the principal amount of such Liquidity Funding.

                              “Eurodollar Rate (Reserve Adjusted)” applicable to
any Interest Period means a rate per annum equal to the quotient obtained
(rounded upwards, if necessary, to the next higher 1/100th of 1%) by dividing
(i) the applicable Eurodollar Rate for such Interest Period by (ii) 1.00 minus
the Eurodollar Reserve Percentage.

                              “Eurodollar Reserve Percentage” means, with
respect to any Interest Period, the maximum reserve percentage, if any,
applicable to a Liquidity Bank under Regulation D during such Interest Period
(or if more than one percentage shall be applicable, the daily average of such
percentages for those days in such Interest Period during which any such
percentage shall be applicable) for determining such Liquidity Bank’s reserve
requirement (including any marginal, supplemental or emergency reserves) with
respect to liabilities or assets having a term comparable to such Interest
Period consisting or included in the computation of “Eurocurrency Liabilities”
pursuant to Regulation D. Without limiting the effect of the foregoing, the
Eurodollar Reserve Percentage shall reflect any other reserves required to be
maintained by such Liquidity Bank by reason of any Regulatory Change against (a)
any category of liabilities which includes deposits by reference to which the
“London Interbank Offered Rate” or “LIBOR” is to be determined or (b) any
category of extensions of credit or other assets which include LIBOR-based
credits or assets.

                              “Event of Default” means an event described in
Section 10.1.

                              “Event of Bankruptcy” shall be deemed to have
occurred with respect to a Person if either:

               (a) a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

               (b) such Person shall commence a voluntary case or other
proceeding under any applicable bankruptcy, insolvency, reorganization, debt
arrangement, dissolution or other similar law now or hereafter in effect, or
shall consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) for, such Person or for all or substantially all of its property, or
shall make any general assignment for the benefit of creditors, or shall be
adjudicated insolvent, or admit in writing its inability to, pay its debts
generally as they become due,

83

--------------------------------------------------------------------------------




or, if a corporation or similar entity, its board of directors shall vote to
implement any of the foregoing.

                              “Excess Concentration Amount” means, as of any
date, the sum of the amounts by which the aggregate Unpaid Net Balance of
Receivables of each Obligor exceeds the Obligor Concentration Limit for such
Obligor.

                              “Excess Rollforward Difference” means, at any
time, an amount equal the Rollforward Difference greater than 3% of the reported
aggregate Unpaid Net Balance of all Receivables.

                              “Exchange Act” means the Securities Exchange Act
of 1934, as amended.

                              “Excluded JV Receivable” means any account
receivable (and proceeds thereof) that Quest Diagnostics of Pennsylvania Inc.
(“Quest Pennsylvania”) bills in its own name and collects through its own
accounts arising from services for which revenues belong to Quest Diagnostics
Venture LLC under that certain Sharing and General Allocation Agreement dated as
of November 1, 1998 by and among Quest Diagnostics Venture LLC, a Pennsylvania
limited liability company, Quest Pennsylvania and UPMC Health System Diversified
Services, Inc., as amended or modified from time to time.

                              “Exhibit” refers to an exhibit to this Agreement,
unless another document is specifically referenced.

                              “Existing Agreement” has the meaning set forth in
the preamble to this Agreement.

                              “Face Value” means, when used with reference to
any Commercial Paper Notes issued by Gotham that are not Pooled Commercial
Paper, the face amount stated therein in the case of any Commercial Paper Note
issued on a discount basis, and the principal amount stated therein plus the
amount of all interest accruing on such Commercial Paper Note from the date of
its issue to its stated maturity date in the case of any Commercial Paper Note
issued on an interest-bearing basis.

                              “Federal Funds Rate” means, for any day, the rate
per annum (rounded upwards, if necessary, to the next higher 1/100th of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day, provided that (i) if the day for
which such rate is to be determined is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if
such rate is not so published for any day, the Federal Funds Rate for such day
shall be the average rate charged to the applicable Co-Agent on such day on such
transactions, as reasonably determined by such Co-Agent.

                              “Federal Reserve Board” means the Board of
Governors of the Federal Reserve System, or any successor thereto or to the
functions thereof.

84

--------------------------------------------------------------------------------




                              “Fee Letters” means, collectively, the Gotham Fee
Letter and the VFCC Fee Letter.

                              “Final Payout Date” means the date on or following
the Termination Date on which the Obligations have been paid in full.

                              “Fitch” means Fitch, Inc.

                              “Foreign Plan” means any employee benefit plan,
program, policy, arrangement or agreement maintained or contributed to by, or
entered into with, Quest Diagnostics or any of its Subsidiaries with respect to
employees employed outside the United States.

                              “GAAP” means generally accepted accounting
principles set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such accounting profession, which are applicable to the
circumstances as of the date of determination.

                              “General Intangible” shall have the meaning
specified in Article 9 of the UCC.

                               “Gotham” has the meaning provided in the preamble
of this Agreement.

                               “Gotham Agent” has the meaning provided in the
preamble of this Agreement.

                               “Gotham Allocation Limit” has the meaning set
forth in Section 1.1(b).

                              “Gotham Fee Letter” means that certain Gotham Fee
Letter dated as of June 11, 2008 by and among Quest Diagnostics, the Borrower,
Gotham and BTMU, as Gotham Agent and as Administrative Agent, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.

                              “Gotham Group” has the meaning provided in the
preamble of this Agreement.

                              “Gotham Liquidity Agreement” means, collectively,
any liquidity agreement pursuant to which any of the Gotham Liquidity Banks
provides liquidity to Gotham and any related asset purchase agreement, as each
may be amended, restated, supplemented, replaced or otherwise modified from time
to time.

                              “Gotham Liquidity Bank” means any Liquidity Bank
that now or hereafter enters into this Agreement and the Gotham Liquidity
Agreement.

85

--------------------------------------------------------------------------------




                             “Government Receivable” means:

               (i) any Receivable with respect to which the United States (or an
agency or intermediary thereof) is obligated to pay, pursuant to federal
Medicare statutes and regulations, for services rendered to eligible
beneficiaries thereunder,

               (ii) any Receivable arising under any state’s Medicaid statutes
and regulations, for services rendered to eligible beneficiaries thereunder,

               (iii) (A) any Receivable with respect to which the United States
(or an agency or fiscal intermediary thereof) is obligated to pay, pursuant to
federal statutes and regulations applicable to The Civilian Health and Medical
Program of the Uniform Services, for services rendered to eligible beneficiaries
thereunder and not in contravention of any statute or regulation applicable
thereto and (B) any Receivable with respect to which the Obligor is any Person
(other than a Governmental Authority) who enters into a contract with the United
States for the provision of health care services rendered to eligible
beneficiaries under The Civilian Health and Medical Program of the Uniform
Services,

               (iv) any Receivable with respect to which the United States (or
an agency or fiscal intermediary thereof) is obligated to pay, pursuant to
federal statutes and regulations applicable to The Civilian Health and Medical
Program of Veterans Affairs, for services rendered to eligible beneficiaries
thereunder and not in contravention of any statute or regulation applicable
thereto,

               (v) any other Receivable as to which the Obligor is a
Governmental Authority,

               (vi) any other Receivable as to which payment is required by law
to be made directly to the provider of the services giving rise thereto or to an
account under such provider’s exclusive dominion and control, or

               (vii) any other Receivable requiring compliance with the Federal
Assignment of Claims Act or any similar state legislation.

                              “Governmental Authority” means any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

                              “Group” means the VFCC Group or the Gotham Group,
as the case may be.

                              “Guarantee” of or by any Person means any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness, (b) to

86

--------------------------------------------------------------------------------




purchase property, securities or services for the purpose of assuring the owner
of such Indebtedness of the payment of such Indebtedness or (c) to maintain
working capital, equity capital or other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness; provided however that the term Guarantee shall not include
endorsements for collection or deposit, in either case, in the ordinary course
of business.

                              “HIPAA” has the meaning set forth in Section
14.14.

                              “Indebtedness” of any Person means, without
duplication, (a) all obligations of such Person for borrowed money or with
respect to deposits or advances of any kind, (b) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid, (d)
all obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (e) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the obligations secured thereby have been assumed, but limited, if such
obligations are without recourse to such Person, to the lesser of the principal
amount of such Indebtedness or the fair market value of such property, (g) all
Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations of such Person in respect of
interest rate protection agreements, foreign currency exchange agreements or
other interest or exchange rate hedging arrangements (the amount of any such
obligation to be the amount that would be payable upon the acceleration,
termination or liquidation thereof) and (j) all obligations of such Person as an
account party in respect of letters of credit and bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any partnership in
which such Person is a general partner.

                              “Indemnified Amounts” has the meaning set forth in
Section 13.1(a) .

                              “Indemnified Party” has the meaning set forth in
Section 13.1(a) .

                              “Independent Director” has the meaning set forth
in Section 7.4(b) .

                              “Ineligible Defaulted Receivable” means, on any
date of determination, the Outstanding Balance of a Defaulted Receivable
multiplied by 1 minus the Recovery Rate.

                              “Interest Payment Date” means:

               (a) with respect to any CP Rate Loan of a Pool Funded Conduit,
each Settlement Date, and with respect to any CP Rate Loan of Gotham while it is
not a Pool Funded Conduit, the last day of its CP Tranche Period, the date on
which any such CP Rate Loan is prepaid, in whole or in part, and the Termination
Date;

               (b) with respect to any Eurodollar Loan, the last day of its
Interest Period, the date on which any such Loan is prepaid, in whole or in
part, and the Termination Date;

87

--------------------------------------------------------------------------------




               (c) with respect to any Alternate Base Rate Loan, each Settlement
Date while such Loan remains outstanding, the date on which any such Loan is
prepaid, in whole or in part, the date on which the applicable Liquidity Bank’s
Scheduled Termination Date occurs, and the Termination Date;

               (d) with respect to any Loan while the Default Rate is applicable
thereto, upon demand or, in the absence of any such demand, each Settlement Date
while such Loan remains outstanding, the date on which any such Loan is prepaid,
in whole or in part, the Termination Date, and if the applicable Loan was funded
by a Liquidity Bank, the date on which the applicable Liquidity Bank’s Scheduled
Termination Date occurs; and

               (e) with respect to all Loans of the VFCC Group, the VFCC Group
Termination Date.

                              “Interest Period” means, with respect to a
Eurodollar Loan, a period not to exceed three calendar months commencing on a
Business Day selected by the Borrower (or the Servicer on the Borrower’s behalf)
pursuant to this Agreement and agreed to by the applicable Co-Agent. Such
Interest Period shall end on the day which corresponds numerically to such date
one, two, or three calendar months thereafter, provided, however, that (i) if
there is no such numerically corresponding day in such next, second or third
succeeding calendar month, such Interest Period shall end on the last Business
Day of such next, second or third succeeding calendar month, and (ii) if an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day unless said next
succeeding Business Day falls in a new calendar month, then such Interest Period
shall end on the immediately preceding Business Day.

                              “Interest Rate” means a Eurodollar Rate (Reserve
Adjusted), a CP Rate, an Alternate Base Rate or the Default Rate.

                              “Invoice” means, with respect to any Receivable,
any paper or electronic bill, statement or invoice for services rendered by an
Originator to an Obligor.

                              “Joinder Agreement” has the meaning set forth in
the Sale Agreement.

                              “LabOne Receivable,” means a Receivable that
arises out of a sale of goods or services by any of LabOne, Inc., ExamOne World
Wide, Inc., Central Plains Laboratories, LLC, LabOne of Ohio, Inc., and
Systematic Business Services, Inc.

                              “Laws” means, collectively, all common law and all
international, foreign, federal, state and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents, including without limitation the interpretation thereof by any
Governmental Authority charged with the enforcement thereof.

                              “Lenders” means, collectively, VFCC, the VFCC
Liquidity Banks, Gotham, the Gotham Liquidity Banks, and their respective
successors and permitted assigns.

                              “Lien” means any security interest, lien,
encumbrance, pledge, assignment, title retention, similar claim, right or
interest.

88

--------------------------------------------------------------------------------




                              “Liquidity Agreements” means, collectively, the
Gotham Liquidity Agreement and the VFCC Liquidity Agreement.

                              “Liquidity Bank” means (a) with respect to VFCC,
Wachovia or any Eligible Assignee of Wachovia’s Commitment and Liquidity
Commitment, and (b) with respect to Gotham, BTMU or any Eligible Assignee of
BTMU’s Commitment and Liquidity Commitment, in each of the foregoing cases, to
which the Borrower has consented if required under Section 12.1. A Liquidity
Bank will become a “Lender” hereunder at such time as it makes any Liquidity
Funding.

                              “Liquidity Commitment” means, with respect to each
Liquidity Bank, its commitment to make Liquidity Fundings pursuant to the
Liquidity Agreement to which it is a party.

                              “Liquidity Funding” means (a) a purchase made by
any Liquidity Bank pursuant to its Liquidity Commitment of all or any portion
of, or any undivided interest in, a Loan of its applicable Conduit, or (b) any
Loan made by the applicable Liquidity Banks in lieu of a Conduit pursuant to
Section 1.1.

                              “Loan” means any loan made by a Lender to the
Borrower pursuant to this Agreement. Each Loan shall either be a CP Rate Loan,
an Alternate Base Rate Loan or a Eurodollar Rate Loan, selected in accordance
with the terms of this Agreement.

                              “Loan Parties” means, collectively, (i) the
Borrower, and (ii) Quest Diagnostics so long as it is acting as the Servicer (or
as a sub-servicer) hereunder.

                              “Lockbox” means any post office box maintained by
an Originator on behalf of the Borrower to which payments on certain Receivables
are mailed.

                              “Loss Reserve” means, for any month, the product
(expressed as a percentage) of (i) 2.0, times (ii) the highest three-month
rolling average Default Ratio during the 12 months ending on the immediately
preceding Cut-Off Date, times (iii) the Default Horizon Ratio as of the
immediately preceding Cut-Off Date, times (iv) one minus the Recovery Rate.

                              “Material Acquisition” means that any existing
Originator acquires the Unpaid Net Balance of Receivables of one or more other
Persons who are not existing Eligible Originators, whether by purchase, merger,
consolidation or otherwise, if (i) the aggregate Unpaid Net Balance of
receivables so acquired from any one such Person exceeds 10% of the Allocation
Limit in effect on the date of acquisition, merger or consolidation, or (ii) the
aggregate Unpaid Net Balance of receivables so acquired from all Persons in any
calendar year exceeds (or from all such Persons in any calendar year) exceeds
10% of the weighted average Allocation Limit in effect during such calendar
year.

                              “Material Adverse Effect” means an event,
circumstance, occurrence, or condition which has caused as of any date of
determination any of (a) a material adverse effect, or any condition or event
that has resulted in a material adverse effect, on the business, operations,
financial condition or assets of (i) the Originators taken as a whole (after
taking into account indemnification obligations by third parties that are
Solvent to the extent that such third

89

--------------------------------------------------------------------------------




party has not disputed (after notice of claim in accordance with the applicable
agreement therefor) liability to make such indemnification payment), (ii) the
Servicer, or (iii) the Borrower, (b) a material adverse effect on the ability of
the Originators, the Servicer or the Borrower to perform when and as due any of
their material obligations under any Transaction Document to which they are
parties, (c) a material adverse effect on the legality, binding effect or
enforceability of any Transaction Document or any of the material rights and
remedies of any of the Agents or Lenders thereunder or the legality, priority,
or enforceability of the Lien on a material portion of the Collateral, or (d) a
material adverse effect upon the validity, enforceability or collectibility of a
material portion of the Receivables.

                              “Material Proposed Addition” means a Person whom
any Loan Party proposes to add as a “seller” under the Sale Agreement if either
(i) the aggregate Unpaid Net Balance of such Person’s receivables (on the
proposal date) exceeds 10% of the weighted average Allocation Limit in effect on
the proposal date, or (ii) the Unpaid Net Balance of such Person’s receivables
(on such proposal date), when aggregated with the receivables of all other
Persons added as “sellers” under the Sale Agreement in the same calendar year
(measured on the respective dates such other Persons became “sellers” under the
Sale Agreement) exceeds 10% of the weighted average Allocation Limit in effect
during such calendar year.

                              “Missing Information Percentage” means the
percentage equal to the ratio of (a) the total number of incomplete requisitions
received in any month by the Originators, to (b) the total number of
requisitions resulted in such month by the Originators. For this purpose, a
requisition (whether in paper or electronic format) is incomplete if at the time
that the test results of a specimen are reported, the Originator has not been
provided sufficient information (whether from the requisition or otherwise) to
bill the appropriate Person for the test or other service being performed. As
used herein, a “resulted” requisition is one which is processed and on which its
results have been reported.

                              “Missing Information Trigger Event” means that the
most recent three-calendar month rolling average Missing Information Percentage
at any Cut-Off Date exceeds 7.00% (it being understood that if a private carrier
or government action imposes any change expected to have an adverse impact on
the information gathering process of the Originators, this percentage will not
be utilized in the calculation of a Missing Information Trigger Event for the 3
Settlement Periods immediately following such change).

                              “Monthly Report” means a report in the form of
Exhibit 3.1(a) .

                              “Monthly Reporting Date” means the 20th day of
each calendar month; provided, however, that if any such day is not a Business
Day, then the Monthly Reporting Date shall occur on the next succeeding Business
Day.

                              “Moody’s” means Moody’s Investors Service, Inc.

                              “Multiemployer Plan” means a multiemployer plan
within the meaning of Section 4001(a)(3) of ERISA (a) to which any ERISA Entity
is then making or accruing an obligation to make contributions, (b) to which any
ERISA Entity has within the preceding five

90

--------------------------------------------------------------------------------




plan years made contributions, including any Person which ceased to be an ERISA
Entity during such five year period, or (c) with respect to which any Loan Party
could incur liability.

                              “Net Pool Balance” means, at any time, an amount
equal to (i) Net Receivables, minus (ii) Specified Government Ineligibles.

                              “Net Receivables” means, at any time, an amount
equal to the reported aggregate Unpaid Net Balance of all Receivables at such
time, minus (i) the aggregate Unpaid Net Balance of all Receivables that are not
Eligible Receivables at such time, minus (ii) Receivables (other than those
covered by any other clause of this definition) that are not yet Defaulted
Receivables which are owing from any Top 10 Obligor as to which more than 50% of
the aggregate Unpaid Net Balance of all Receivables owing from such Top 10
Obligor are Defaulted Receivables, minus (iii) the Excess Concentration Amount
at such time, minus (iv) 2% of the aggregate Unpaid Net Balance of all
Receivables owing from Obligors who are not Top 10 Obligors, minus (v) the
Excess Rollforward Difference.

                              “Net Revenues” means, for any calendar month of
determination, the gross amount of Receivables generated by the Originators from
Clinical Laboratory Services during such calendar month less the associated
Contractual Disallowances but before accruals for and write-offs of bad debts.

                              “Non-Approving Group” means any Group containing a
Non-Approving Lender.

                              “Non-Approving Lender” means any Lender that does
not approve (a) a requested waiver to this Agreement or the Credit Agreement, or
(b) a requested amendment to this Agreement or the Credit Agreement.

                              “Obligations” means all unpaid principal of and
accrued and unpaid interest on the Loans, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders (or any Lender), any of the Agents or any Indemnified Party arising
under the Transaction Documents.

                              “Obligor” means a Person obligated to make
payments with respect to a Receivable, including any guarantor thereof.

                              “Obligor Concentration Limit” means, at any time,
in relation to the aggregate Unpaid Net Balance of Receivables owed by any
single Obligor and its Affiliated Obligors (if any), the applicable
concentration limit shall (unless each Co-Agent from time to time upon the
Borrower’s request agrees to a higher percentage of Eligible Receivables for a
particular Obligor and its Affiliates, which agreement may be conditioned upon
an increase in the percentage set forth in clause (A)(i) of the definition of
“Required Reserve” or upon satisfaction of the Rating Agency Condition) be
determined as follows for Obligors who have short term unsecured debt ratings
currently assigned to them by S&P and Moody’s, the applicable concentration
limit shall be determined according to the following table; provided, however,
that if such Obligor has a split rating, the applicable rating will be the lower
of the two:

91

--------------------------------------------------------------------------------




  S&P Rating     Moody’s Rating     Allowable % of Eligible            
Receivables     A-1+     P-1     10%     A-1     P-1     8%     A-2     P-2    
6%     A-3     P-3     3%     Below A-3 or Not Rated     Below P-3 or Not Rated
    2%  


                              “Organic Document” means, relative to any Person,
its certificate of incorporation, its by-laws, its partnership agreement, its
memorandum and articles of association, its limited liability company agreement
and/or operating agreement, share designations or similar organization documents
and all shareholder agreements, voting trusts and similar arrangements
applicable to any of its authorized Equity Interests.

                              “Originator” means Quest Diagnostics or any its
direct or indirect wholly-owned Subsidiaries who is or becomes a “seller” under
the Sale Agreement.

                              “Payment Intangible” shall have the meaning
specified in Article 9 of the UCC.

                              “PBGC” means the Pension Benefit Guaranty
Corporation, or any successor thereto.

                              “Pension Plan” means an employee pension benefit
plan (other than a Multiemployer Plan) which is covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code or
Section 302 of ERISA and is maintained or contributed to by any ERISA Entity or
with respect to which any Loan Party could incur liability.

                              “Percentage” means, for each Group on any date of
determination, the ratio which the sum the outstanding principal balance of such
Group’s Loans bears to the aggregate outstanding principal balance of all
Advances.

                              “Permitted Investments” means, on any date, any
one or more of the following types of investments provided that they mature on
or prior to the next Settlement Date:

               (a) marketable obligations of the United States of America, the
full and timely payment of which are backed by the full faith and credit of the
United States of America and which have a maturity of not more than 270 days
from the date of acquisition;

               (b) marketable obligations, the full and timely payment of which
are directly and fully guaranteed by the full faith and credit of the United
States of America and which have a maturity of not more than 270 days from the
date of acquisition;

               (c) bankers’ acceptances and certificates of deposit and other
interest-bearing obligations (in each case having a maturity of not more than
270 days from the date of acquisition) denominated in dollars and issued by any
bank with capital, surplus and undivided profits aggregating at least
$50,000,000, the short-term obligations of which are rated at least A-1 by S&P
and P-1 by Moody’s;

92

--------------------------------------------------------------------------------




               (d) repurchase obligations with a term of not more than ten days
for underlying securities of the types described in clauses (a), (b) and (c)
above entered into with any bank of the type described in clause (c) above;

               (e) commercial paper rated at least A-1 by S&P and P-1 by
Moody’s; and,

               (f) demand deposits, time deposits or certificates of deposit
(having original maturities of no more than 365 days) of depository institutions
or trust companies incorporated under the laws of the United States of America
or any state thereof (or domestic branches of any foreign bank) and subject to
supervision and examination by federal or state banking or depository
institution authorities; provided, however, that at the time such investment, or
the commitment to make such investment, is entered into, the short-term debt
rating of such depository institution or trust company shall be at least A-1 by
S&P and P-1 by Moody’s.

                              “Person” means any natural person, corporation,
firm, joint venture, partnership, limited liability company, association,
enterprise, trust or other entity or organization, or any government or
political subdivision or any agency, department or instrumentality thereof.

                              “PHI” has the meaning set forth in Section 14.14.

                              “Pooled Commercial Paper” means for each of the
Pool Funded Conduits the Commercial Paper Notes of such Pool Funded Conduit
subject to any particular pooling arrangement by such Conduit, but excluding
Commercial Paper Notes issued by the Pool Funded Conduits for a tenor and in an
amount specifically requested by any Person in connection with any agreement
effected by such Pool Funded Conduit.

                               “Pool Funded Conduits” means VFCC and, during any
time as to which it has notified the Loan Parties that it will be pool funding
its Loans, Gotham.

                              “Prepayment Notice” has the meaning set forth in
Section 1.5(a) .

                              “Prime Rate” means the rate of interest per annum
publicly announced from time to time by BTMU as its “prime rate.” (The “prime
rate” is a rate set by BTMU based upon various factors including BTMU’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate.) Any change in the prime rate announced by BTMU shall
take effect at the opening of business on the day specified in the public
announcement of such change.

                              “Principal Amount” means the actual net cash
proceeds received by a Conduit upon issuance by it of a Commercial Paper Note.

                              “Privacy Regulations” has the meaning set forth in
Section 14.14.

                              “Proceedings” means, collectively, lawsuits,
arbitrations, mediations and Congressional or regulatory hearings.

93

--------------------------------------------------------------------------------




                              “Program Information” has the meaning set forth in
Section 14.8.

                              “Property” of a Person means any right, title or
interest in or to property or assets of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible and including Equity
Interests or other ownership interests of any Person.

                              “QBS” means the Quest Billing System.

                              “Qualifying Liquidity Bank” means a commercial
bank having a combined capital and surplus of at least $250,000,000 with a
rating of its (or its parent holding company’s) short-term securities equal to
or higher than (i) A-1 by S&P, (ii) P-1 by Moody’s and (if applicable) (iii) F1
by Fitch.

                              “Quest Diagnostics” has the meaning set forth in
the preamble of this Agreement.

                              “Ratable Share” means with respect to any
Liquidity Bank, the ratio which its Commitment bears to the Aggregate
Commitment.

                              “Rating Agency Condition” means that, if required
under a Conduit’s program documents, each such Conduit has received written
notice from S&P, Moody’s and, at any time while Fitch is rating such Conduit’s
Commercial Paper, Fitch, that an amendment, a change or a waiver will not result
in a withdrawal or downgrade of the then current ratings on such Conduit’s
Commercial Paper Notes.

                              “Receivable” means any Account or Payment
Intangible arising from the sale of Clinical Laboratory Services by an
Originator, including, without limitation, the right to payment of any interest
or finance charges and other amounts with respect thereto, which is sold or
contributed to the Borrower under the Sale Agreement; provided, however, that
the term “Receivable” shall not include (a) any Excluded JV Receivable, or (b)
any Government Receivable except a Specified Government Receivable. Rights to
payment arising from any one transaction, including, without limitation, rights
to payment represented by an individual invoice, shall constitute a Receivable
separate from a Receivable consisting of the rights to payment arising from any
other transaction.

                              “Records” means, collectively, all Invoices and
all other documents, books, records and other information (including, without
limitation, computer programs, tapes, disks, punch cards, data processing
software and related property and rights) evidencing, governing the payment
terms or payment status of, or identifying the Obligor on, any Receivable or
Related Asset, other than (i) any Contract related thereto, and (ii) any
confidential patient information including, without limitation, test results.

                              “Recovery Rate” means at any time 50%.

                              “Regulation D” means Regulation D of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor thereto or other regulation or official interpretation of said Board
of Governors relating to reserve requirements applicable to member banks of the
Federal Reserve System.

94

--------------------------------------------------------------------------------




                              “Regulation T, U or X” means Regulation T, U or X
of the Board of Governors of the Federal Reserve System as from time to time in
effect and any successor or other regulation or official interpretation of said
Board of Governors relating to the extension of credit for the purpose of
purchasing or carrying margin stocks.

                              “Regulatory Change” means any change after the
date of this Agreement in United States (federal, state or municipal) or foreign
laws, regulations (including Regulation D) or accounting principles or the
adoption or making after such date of any interpretations, directives or
requests applying to a class of banks (including the Liquidity Banks) of or
under any United States (federal, state or municipal) or foreign laws,
regulations (whether or not having the force of law) or accounting principles by
any court, governmental or monetary authority, or accounting board or authority
(whether or not part of government) charged with the establishment,
interpretation or administration thereof. For the avoidance of doubt, any
interpretation of Accounting Research Bulletin No. 51 by the Financial
Accounting Standards Board shall constitute a Regulatory Change.

                              “Related Assets” means all of the Borrower’s
right, title and interest in and to the following: (a) the Related Security, (b)
the Sale Agreement, (c) the Collateral Account (if any) and the balances and
instruments from time to time therein, (d) the Lockboxes and Collection
Accounts, all balances and instruments from time to time therein, and any and
all Collection Account Agreements with respect thereto that may exist in favor
of the Borrower, (e) payments due in respect of the Demand Advances, and (f) all
proceeds and insurance proceeds of any of the foregoing.

                              “Related Security” means, with respect to each
Receivable, all right, title and interest in and to the following:

               (a) (i) all Collections; (ii) all Records; (iii) all Collection
Accounts and all cash, balances and instruments therein from time to time
therein; (iv) the goods (including returned or repossessed goods), if any, the
sale of which by a Seller gave rise to such Receivable; (v) all supporting
obligations; and (vi) all liens and security interests, if any, securing payment
of such Receivable, whether pursuant to the Contract related to such Receivable
or otherwise; and

               (b) all proceeds and insurance proceeds of the foregoing.

                              “Reportable Event” means any of the events set
forth in Section 4043(c) of ERISA or the regulations thereunder, other than any
such event for which the 30-day notice requirement under ERISA has been waived
in regulations issued by the PBGC.

                              “Reporting Date” means a Weekly Reporting Date or
a Monthly Reporting Date.

                              “Required Amounts” has the meaning set forth in
Section 3.2.

                              “Required Day” means, with respect to any event,
the Business Day preceding such event by the Required Notice Period.

                              “Required Notice Period” means the number of days
required notice set forth below applicable to the aggregate principal reduction
indicated below:

95

--------------------------------------------------------------------------------




AGGREGATE REDUCTION   REQUIRED NOTICE PERIOD   < 25% of the Aggregate   2
Business Days Commitment       25%-50% of the Aggregate   5 Business Days
Commitment       > 50% of Aggregate   10 Business Days Commitment    


                              “Requirement of Law” means as to any Person, the
Organic Documents of such Person, and any Law or determination of an arbitrator
or any Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

                              “Required Reserve” means, on any day during a
month, an amount equal to the product of (i) the greater of (a) the Required
Reserve Factor Floor and (b) the sum of the Loss Reserve, the Yield Reserve, the
Dilution Reserve, the Ad Hoc Reserve and the Servicing Reserve, times (ii) the
Net Pool Balance as of the Cut-Off Date immediately preceding such month.

                              “Required Reserve Factor Floor” means, for any
month, the sum (expressed as a percentage) of (i) 11% plus (ii) the product of
the Adjusted Dilution Ratio and the Dilution Horizon Ratio, in each case, as of
the immediately preceding Cut-Off Date.

                              “Review” has the meaning set forth in Section
7.1(c) .

                              “Revolving Period” means, as to each Group, the
period from and after the date of this Agreement to but excluding the earlier to
occur of (a) the Termination Date, and (b) the last Scheduled Termination Date
of any Liquidity Bank in such Group.

                              “Rollforward Difference” means, at any time, an
amount equal to absolute value of the reported aggregate Unpaid Net Balance of
all Receivables minus the calculated Unpaid Net Balance of all Receivables.

                              “S&P” means Standard and Poor’s Ratings Services,
a division of The McGraw-Hill Companies, Inc.

                              “Sale Agreement” means the Second Amended and
Restated Receivables Sale Agreement dated as of April 20, 2004 between each of
the Originators, as a seller and/or contributor, and the Borrower, as purchaser
and contributee, as it may be amended, supplemented or otherwise modified in
accordance with Section 7.3(f) .

                              “Schedule” refers to a specific schedule to this
Agreement, unless another document is specifically referenced.

96

--------------------------------------------------------------------------------




                              “Scheduled Termination Date” means (a) as to each
VFCC Liquidity Bank, the VFCC Group Termination Date, and (b) as to each other
Liquidity Bank, the earlier to occur of June 10, 2009 and the date on which its
Liquidity Commitment(s) terminate(s) in accordance with the Liquidity Agreement
to which it is a party.

                              “SEC” means the Securities and Exchange
Commission.

                              “Section” means a numbered section of this
Agreement, unless another document is specifically referenced.

                              “Secured Parties” means the Indemnified Parties.

                              “Security Regulations” has the meaning set forth
in Section 14.14.

                              “Servicer” has the meaning set forth in the
preamble of this Agreement.

                              “Servicer Transfer Event” means the occurrence of
any Event of Default.

                              “Servicer’s Fee” accrued for any day in a
Settlement Period means:

               (a) an amount equal to (x) 5.0% per annum (or, at any time while
Quest Diagnostics is the Servicer, such lesser percentage as may be agreed
between the Borrower and the Servicer on an arms’ length basis based on then
prevailing market terms for similar services), times (y) the reported aggregate
Unpaid Net Balance of the Receivables at the close of business on the first day
of such Settlement Period, times (z) 1/360; or

               (b) on and after the Servicer’s reasonable request made at any
time when Quest Diagnostics shall no longer be the Servicer, an alternative
amount specified by the Servicer not exceeding (x) 110% of the Servicer’s costs
and expenses of performing its obligations under the Agreement during the
Settlement Period when such day occurs, divided by (y) the number of days in
such Settlement Period.

                              “Servicing Reserve” means the product of 3.0% and
a fraction, the numerator of which is the highest Days Sales Outstanding
calculated for each of the most recent 12 calendar months and the denominator of
which is 360.

                              “Settlement Date” means (a) the second Business
Day after each Monthly Reporting Date, (b) such other Business Days as the
Co-Agents may specify by written notice to the Lenders, the Borrower and the
Servicer, and (c) the Termination Date.

                              “Settlement Period” means each period from and
including a Cut-Off Date to the earlier to occur of the next Cut-Off Date or the
Final Payout Date.

                              “Solvent” and “Solvency” means, for any Person on
a particular date, that on such date (a) the fair value of the Property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay

97

--------------------------------------------------------------------------------




the probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts and liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute an unreasonably small capital.

                              “Specified Government Ineligibles” means, on any
date of determination, 5% times Client-Billed Receivables for the Reserve
Computation as of the last day of the calendar month then most recently ended.

                              “Specified Government Receivable” means a
Government Receivable as to which the Obligor is a state or local Governmental
Authority (other than a Receivable arising under any state’s Medicaid statutes
and regulations for services rendered to eligible beneficiaries thereunder).

                              “Subordinated Loan” has the meaning set forth in
the Sale Agreement.

                              “Subordinated Note” has the meaning set forth in
the Sale Agreement.

                              “Subsidiary” means, with respect to any Person,
any corporation, partnership or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership or other entity
(irrespective of whether or not at the time securities or other ownership
interests of any other class or classes of such corporation, partnership or
other entity shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
such Person and/or one or more Subsidiaries of such Person.

                              “Successor Notice” has the meaning set forth in
Section 8.1(b) .

                              “Taxes” means any and all taxes, imposts, duties,
charges, fees, levies or other similar charges or assessments, including income,
gross receipts, excise, real or personal property, sales, withholding, social
security, retirement, unemployment, occupation, use, service, license, net
worth, payroll, franchise, and transfer and recording, imposed by the Internal
Revenue Service or any taxing authority (whether domestic or foreign, including
any federal, state, U.S. possession, county, local or foreign government or any
subdivision or taxing agency thereof), whether computed on a separate,
consolidated, unitary, combined or any other basis, including interest, fines,
penalties or additions to tax attributable to or imposed on or with respect to
any such taxes, charges, fees, levies or other assessments.

                              “Termination Date” means, as to each Group, the
earliest to occur of: (a) the last Scheduled Termination Date of any Liquidity
Bank in that Group; (b) the date designated by the Borrower as the “Termination
Date” on not less than fifteen (15) Business Days’ notice to the Co-Agents,
provided that on such date the Obligations have been paid in full; (c) the date
specified in Section 10.2(a) or (b) (including, without limitation, any such
specified date following either Co-Agent’s failure to approve a requested waiver
hereunder); (d) the 90th day after the Co-Agents receive a copy of any proposed
amendment (but not waiver) to the Credit Agreement which does not become an
Approved Amendment within 30 days after such date of

98

--------------------------------------------------------------------------------




receipt; and (e) the 90th day after any requested amendment to this Agreement
(as opposed to a requested waiver hereunder) is not approved by each Co-Agent
within 30 days after receipt of such request (unless such proposed amendment is
approved by at least one Co-Agent and the Obligations owing the dissenting
Co-Agent(s)’s Group(s) are paid in full on or within 60 days after such 30th
day).

                              “Top 10 Obligor” means any of the following and
its Affiliates considered as if it and its Affiliates were one and the same
entity: (1) United Healthcare, (2) Aetna / US Healthcare / Prudential, (3)
Cigna, (4) Independence Blue Cross / Amerihealth, (5) Private Health Care
Systems (PHCS), (6) Beech Street, (7) Texas BCBS, (8) Anthem Health, (9) Empire
BCBS, and (10) BCBS Mass.

                              “Transaction Documents” means this Agreement, the
Collection Account Agreements, the Sale Agreement, the Fee Letters, the
Subordinated Notes and the other documents to be executed and delivered in
connection herewith or therewith.

                              “UCC” means the Uniform Commercial Code as from
time to time in effect in the applicable jurisdiction or jurisdictions.

                              “Unmatured Default” means an event which but for
the lapse of time or the giving of notice, or both, would constitute an Event of
Default.

                              “Unpaid Net Balance” of any Receivable means at
any time (i) the unpaid amount thereof, but excluding all late payment charges,
delinquency charges and extension or collection fees, minus (ii) Contractual
Disallowances.

                              “Unused Fee” has the meaning set forth in the Fee
Letters.

                              “Usage Fee” has the meaning set forth in each of
the Fee Letters.

                              “VFCC” has the meaning provided in the preamble of
this Agreement.

                              “VFCC Agent” has the meaning provided in the
preamble of this Agreement.

                              “VFCC Allocation Limit” has the meaning set forth
in Section 1.1(a).

                              “VFCC Fee Letter” means that certain Second
Amended and Restated VFCC Fee Letter dated as of May 23, 2008 by and among Quest
Diagnostics, the Borrower, VFCC and the VFCC Agent.

                              “VFCC Group” has the meaning provided in the
preamble of this Agreement.

                              “VFCC Group Termination Date” means December 13,
2008.

                              “VFCC Liquidity Agreement” means the Fourth
Amended and Restated Liquidity Asset Purchase Agreement dated as of April 20,
2004 among VFCC, the VFCC Agent, and the Liquidity Banks from time to time party
thereto, as the same may be amended, restated, supplemented, replaced or
otherwise modified from time to time.

99

--------------------------------------------------------------------------------




                              “VFCC Liquidity Bank” means any Liquidity Bank
that enters into this Agreement and the VFCC Liquidity Agreement.

                              “Wachovia” has the meaning set forth in the
preamble of this Agreement.

                              “Wachovia Roles” has the meaning set forth in
Section 11.10(a).

                              “Weekly Report” means a report in the form of
Exhibit 3.1(b).

                              “Weekly Reporting Date” means Monday of any week
in which Weekly Reports are required to be delivered hereunder; provided,
however, that if any such Monday is not a Business Day, then the Weekly
Reporting Date shall be the next succeeding Business Day.

                              “Yield Reserve” means, for any month, the product
(expressed as a percentage) of (i) 1.5 times (ii) the Alternate Base Rate as of
the immediately preceding Cut-Off Date times (iii) a fraction the numerator of
which is the highest Days Sales Outstanding for the most recent 12 months and
the denominator of which is 360.

                              The foregoing definitions shall be equally
applicable to both the singular and plural forms of the defined terms.

                              B. Other Terms. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9.

                              C. Computation of Time Periods. Unless otherwise
stated in this Agreement, in the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding”.

100

--------------------------------------------------------------------------------